Exhibit 10.12

RECEIVABLES ACQUISITION AGREEMENT

Dated as of December 5, 2011

Among

NBCUNIVERSAL RECEIVABLES FUNDING LLC

as the Transferor

and

GOTHAM FUNDING CORPORATION,

VICTORY RECEIVABLES CORPORATION,

MARKET STREET FUNDING LLC

and

WORKING CAPITAL MANAGEMENT CO., L.P.

as the Conduits

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

PNC BANK, NATIONAL ASSOCIATION

and

MIZUHO CORPORATE BANK, LTD.

as Banks and as Investor Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as the Program Agent

and

NBCUNIVERSAL MEDIA, LLC,

as Servicer and an Originator



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01

  

Certain Defined Terms

     1   

SECTION 1.02

  

Other Interpretive Matters

     27   

ARTICLE II AMOUNTS AND TERMS OF THE ACQUISITIONS

     27   

SECTION 2.01

  

Acquisition Facility

     27   

SECTION 2.02

  

Making Acquisitions

     28   

SECTION 2.03

  

Deferred Consideration

     31   

SECTION 2.04

  

Settlement Procedures

     31   

SECTION 2.05

  

Fees

     34   

SECTION 2.06

  

Payments and Computations, Etc.

     35   

SECTION 2.07

  

Dividing or Combining Receivable Interests

     35   

SECTION 2.08

  

Increased Costs

     35   

SECTION 2.09

  

Satisfaction of Payment Obligations

     36   

SECTION 2.10

  

Taxes

     37   

SECTION 2.11

  

Security Interest

     39   

SECTION 2.12

  

Sharing of Payments

     40   

SECTION 2.13

  

Right of Setoff

     40   

SECTION 2.14

  

Substitution of Co-Acquirers

     40   

SECTION 2.15

  

Use of Proceeds

     41   

ARTICLE III CONDITIONS PRECEDENT

     41   

SECTION 3.01

  

Conditions Precedent to Effectiveness

     41   

SECTION 3.02

  

Conditions Precedent to Initial Acquisition

     42   

SECTION 3.03

  

Conditions Precedent to Closing Date and All Acquisitions and Capital Payments

     43   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     43   

SECTION 4.01

  

Representations and Warranties of the Transferor

     43   

SECTION 4.02

  

Representations and Warranties of the Servicer

     46   

ARTICLE V COVENANTS

     48   

SECTION 5.01

  

Covenants of the Transferor

     48   

SECTION 5.02

  

Covenants of the Transferor and NBCUniversal

     54   

SECTION 5.03

  

Covenant of NBCUniversal

     55   

ARTICLE VI ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

     55   

SECTION 6.01

  

Designation of Servicer

     55   

SECTION 6.02

  

Duties of Servicer

     55   

SECTION 6.03

  

Certain Rights of the Program Agent

     57   

SECTION 6.04

  

Rights and Remedies

     58   

SECTION 6.05

  

Further Actions Evidencing Acquisitions

     58   

 

i



--------------------------------------------------------------------------------

SECTION 6.06

  

Change in Credit and Collection Policies and Business; Sale Agreements

     58   

SECTION 6.07

  

Indemnities by the Servicer

     59   

ARTICLE VII EVENTS OF TERMINATION

     60   

SECTION 7.01

  

Events of Termination

     60   

ARTICLE VIII THE PROGRAM AGENT

     62   

SECTION 8.01

  

Authorization and Action

     62   

SECTION 8.02

  

Program Agent’s Reliance, Etc.

     62   

SECTION 8.03

  

Program Agent and Affiliates.

     63   

SECTION 8.04

  

Indemnification of Program Agent

     63   

SECTION 8.05

  

Delegation of Duties

     63   

SECTION 8.06

  

Action or Inaction by Program Agent

     63   

SECTION 8.07

  

Notice of Events of Termination

     64   

SECTION 8.08

  

Non-Reliance on Program Agent and Other Parties

     64   

SECTION 8.09

  

Successor Program Agent

     64   

SECTION 8.10

  

Reports and Notices

     65   

ARTICLE IX THE INVESTOR AGENTS

     65   

SECTION 9.01

  

Authorization and Action

     65   

SECTION 9.02

  

Investor Agent’s Reliance, Etc.

     65   

SECTION 9.03

  

Investor Agent and Affiliates

     66   

SECTION 9.04

  

Indemnification of Investor Agents

     66   

SECTION 9.05

  

Delegation of Duties

     66   

SECTION 9.06

  

Action or Inaction by Investor Agent

     66   

SECTION 9.07

  

Notice of Events of Termination

     67   

SECTION 9.08

  

Non-Reliance on Investor Agent and Other Parties

     67   

SECTION 9.09

  

Successor Investor Agent

     67   

SECTION 9.10

  

Reliance on Investor Agent

     68   

ARTICLE X INDEMNIFICATION

     68   

SECTION 10.01

  

Indemnities by the Transferor

     68   

ARTICLE XI MISCELLANEOUS

     70   

SECTION 11.01

  

Amendments, Etc.

     70   

SECTION 11.02

  

Notices, Etc.

     71   

SECTION 11.03

  

Assignability

     71   

SECTION 11.04

  

Costs and Expenses

     74   

SECTION 11.05

  

No Proceedings; Waiver of Consequential Damages

     74   

SECTION 11.06

  

Confidentiality

     75   

SECTION 11.07

  

GOVERNING LAW

     75   

SECTION 11.08

  

Execution in Counterparts

     75   

SECTION 11.09

  

Survival of Termination

     76   

SECTION 11.10

  

Consent to Jurisdiction

     76   

SECTION 11.11

  

WAIVER OF JURY TRIAL

     76   

SECTION 11.12

  

Addition of Originator

     76   

 

ii



--------------------------------------------------------------------------------

 

SCHEDULES       SCHEDULE I    –    Collection Accounts SCHEDULE II    –   
Credit and Collection Policies SCHEDULE II.10    –    Form of Obligor
Notification SCHEDULE II.10-A    –    Form of Obligor Payment Termination Notice
SCHEDULE III    –    Addresses SCHEDULE IV    –    Transferor UCC Information
SCHEDULE V    –    Transferring Subsidiaries SCHEDULE VI    –    Concentration
Limit Percentages SCHEDULE VII    –    Transferor’s Account and Investor Agent’s
Accounts SCHEDULE VIII    –    Settlement Dates SCHEDULE IX    –    Perfection
Representations and Warranties SCHEDULE X    –    Tax Liens

ANNEXES

 

ANNEX A-1    –    Form of Monthly Report ANNEX A-2    –    Form of Weekly Report
ANNEX A-3    –    Pre-Closing Date Report ANNEX B    –    Form of Notice for
Initial Acquisition and Additional Capital Payments ANNEX C-1    –    Form of
Enforceability Opinion of Counsel to Transfer or, Parent and other Originators
ANNEX C-2    –    Form of Opinion of Internal Counsel to Transferor ANNEX C-3   
–    Form of Opinion of Internal Counsel to NBCUniversal ANNEX C-4    –    Form
of Opinion of Internal Counsel to Transferring Subsidiaries ANNEX C-5    –   
Form of Security Interest Opinion of Counsel to Transferor ANNEX C-6    –   
Form of Security Interest Opinion of Counsel to NBCUniversal ANNEX C-7    –   
Form of True Sale and Non-consolidation Opinion of Counsel to NBCUniversal ANNEX
C-8    –    Form of Security Interest Opinion of Counsel to Transferring
Subsidiaries ANNEX C-9    –    Form of True Sale Opinion of Counsel to
Transferring Subsidiaries ANNEX D    –    Assignment and Acceptance

 

iii



--------------------------------------------------------------------------------

RECEIVABLES

ACQUISITION AGREEMENT

Dated as of December 5, 2011

NBCUNIVERSAL RECEIVABLES FUNDING LLC, a Delaware limited liability company (the
“Transferor”), GOTHAM FUNDING CORPORATION, as a Conduit (as defined herein),
VICTORY RECEIVABLES CORPORATION, as a Conduit, MARKET STREET FUNDING LLC, as a
Conduit, WORKING CAPITAL MANAGEMENT CO., L.P., as a Conduit, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Bank (as defined
herein) and an Investor Agent (as defined herein), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as a Bank and an Investor Agent, MIZUHO CORPORATE BANK,
LTD. (“Mizuho”), as a Bank and an Investor Agent, BTMU, as program agent (the
“Program Agent”) for the Conduits and the Banks, and NBCUNIVERSAL MEDIA, LLC, a
Delaware limited liability company (“NBCUniversal”, or “Parent”), individually
and as Servicer, agree as follows:

PRELIMINARY STATEMENT

The Transferor has acquired, and, subject to the provisions of the Sale
Agreements referred to below, will continue to acquire, Receivables (as
hereinafter defined) originated by the Originators (as hereinafter defined),
either by purchase for cash or by contribution to the capital of the Transferor,
as determined from time to time by the Transferor and NBCUniversal. The
Transferor is prepared to transfer and assign its interest in and to the
Receivables Assets on the terms set forth herein to the Program Agent for the
benefit of the Co-Acquirers acquiring interests in such Receivable Assets by
providing consideration for such transfer and assignment. Accordingly, the
parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounting-Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that is a party to this Agreement, the Asset Purchase
Agreement of any Bank or any other Transaction Document with all or any portion
of the assets and liabilities of any Bank in such Conduit’s Group or any of
their respective affiliates as the result of the existence of, or occurrence of
any change in, accounting standards or the issuance of any pronouncement,
interpretation or release, by any accounting body or any other body charged with
the promulgation or administration of accounting standards, including, without
limitation, the Financial Accounting Standards Board, the International
Accounting Standards Board, the American Institute of Certified Public
Accountants, the Federal Reserve Board of Governors and the Securities and
Exchange Commission, and shall occur as of the date that such consolidation
(i) shall have occurred with respect to the financial statements of any such
Bank or any of their



--------------------------------------------------------------------------------

respective affiliates or (ii) shall have been required to have occurred,
regardless of whether such financial statements were prepared as of such date.

“Addition” has the meaning specified in Section 11.12.

“Adjusted Eurodollar Rate” means, for any Fixed Period, an interest rate per
annum equal to the rate per annum obtained by dividing (i) the Eurodollar Rate
for such Fixed Period by (ii) a percentage equal to 100% minus the Eurodollar
Rate Reserve Percentage for such Fixed Period.

“Affected Person” has the meaning specified in Section 2.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Agency Trapping Event” means, in the event that an advertiser Obligor has
remitted payment in respect of a Receivable to its related advertising agency,
either (i) Servicer discovers, based upon communication with such advertiser
Obligor or the related advertising agency consistent with its Credit and
Collection Policies and customary collection policies and procedures, that such
amount is not remitted to or at the direction of the Servicer after its receipt
by such agency either by such agency itself or by such advertiser Obligor (other
than as a result of the financial inability to pay by such advertiser Obligor)
at any time on or after the earlier of (x) the date that is the earlier of
(1) the 90th day after such date of receipt and (2) the 90th day after the Due
Date of such Receivable and (y) the date an Insolvency Event occurs with respect
to the related advertising agency (in any case under this clause (i), regardless
of whether or not such Receivable became a Defaulted Receivable prior to
Servicer becoming aware of the foregoing) or (ii) such payment is remitted to or
at the direction of Servicer after its receipt by such advertising agency but
such payment is subsequently voided, avoided, rescinded, or required to be
returned, turned over or repaid or otherwise recovered by such advertising
agency (a “Preference Event”) under any applicable bankruptcy, insolvency,
receivership or similar law in a bankruptcy, insolvency, readjustment of debt,
reorganization or similar proceeding with respect to such advertising agency
and, as a result of such Preference Event, NBCUniversal (or any immediate or
mediate transferee of NBCUniversal) is required to return, turn over or
otherwise repay such payment, or any portion of such payment (such requirement,
a “Preference Event Recovery”), unless such payment is separately remitted to or
at the direction of Servicer by the related advertiser Obligor or NBCUniversal
pays the Preference Event Recovery from its own funds.

“Agent” means any of the Program Agent or any Investor Agent and “Agents” means,
collectively, the Program Agent and the Investor Agents.

“Alternate Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall be at all times equal to the highest
of:

(i) the rate of interest announced publicly by BTMU in New York, New York, from
time to time as BTMU’s base rate;

 

2



--------------------------------------------------------------------------------

(ii) 1/2 of one percent above the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average being determined weekly on each Monday (or, if such day is not a
Business Day, on the next succeeding Business Day) for the three-week period
ending on the previous Friday by BTMU on the basis of such rates reported by
certificate of deposit dealers to and published by the Federal Reserve Bank of
New York or, if such publication shall be suspended or terminated, on the basis
of quotations for such rates received by BTMU from three New York certificate of
deposit dealers of recognized standing selected by BTMU, in either case adjusted
to the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent,
to the next higher 1/4 of one percent; and

(iii) the Federal Funds Rate.

“Asset Purchase Agreement” means, with respect to any Bank, the asset purchase
agreement or other similar liquidity agreement entered into by such Bank for the
benefit of its respective Conduit(s), to the extent relating to the sale or
transfer of interests in Receivable Interests, in each case as amended or
modified from time to time. For purposes hereof, the Conduits of BTMU are Gotham
and Victory, the Conduit of Mizuho is WCMC, and the Conduit of PNC is Market
Street.

“Assignee Rate” for any Fixed Period for any Receivable Interest means an
interest rate per annum equal to the Adjusted Eurodollar Rate for such Fixed
Period plus 1.00%; provided, however, that in case of:

(i) any Fixed Period after the first day of which a Conduit or Bank shall have
notified the Program Agent and each Investor Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Conduit or Bank to fund such Receivable Interest at the
Assignee Rate set forth above (and such Conduit or Bank shall not have
subsequently notified the Program Agent and each Investor Agent that such
circumstances no longer exist) (provided that, each Bank agrees to designate a
different lending office if such designation will avoid the need for the notice
and will not, in the good faith judgment of such Bank, otherwise be
disadvantageous to such Bank),

(ii) any Fixed Period of one to (and including) 29 days (it being understood and
agreed that this clause (ii) shall not be applicable to a Fixed Period for which
Yield is to be computed by reference to the Adjusted Eurodollar Rate that is
intended to have a one-month duration but due solely to LIBOR interest period
convention the duration thereof will be less than 30 days),

(iii) any Fixed Period as to which the Program Agent and each Investor Agent
does not receive notice, by no later than 12:00 noon (New York City time) on the
third Business Day preceding the first day of such Fixed Period, that the
related Receivable Interest will not be funded by the Conduits through the
issuance of commercial paper,

 

3



--------------------------------------------------------------------------------

(iv) any Fixed Period for a Receivable Interest the Investment of which
allocated to the Conduits or the Banks is less than $500,000, or

(v) any Fixed Period during which an Event of Termination shall exist,

the “Assignee Rate” for such Fixed Period shall be an interest rate per annum
equal to the Alternate Base Rate in effect from time to time during such Fixed
Period plus (at any time when an Event of Termination shall exist) 2%; provided
further that the Agents and the Transferor may agree in writing from time to
time upon a different “Assignee Rate”.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, Transferor (solely as the consenting party, and solely to the
extent required by Section 11.03(a)), a Permitted Assignee, such Bank’s Investor
Agent and the Program Agent, pursuant to which such assignee may become a party
to this Agreement, in substantially the form of Annex D hereto.

“Average Maturity” means, on any day, that period (expressed in days) equal to
the average maturity of the Pool Receivables as shall be calculated by the
Servicer as set forth in the most recent Monthly Report with reference to
Portfolio Turnover; provided that, if the Program Agent shall disagree with any
such calculation, the Program Agent may recalculate the Average Maturity for
such day and the Servicer and the Program Agent shall confer until they shall
agree on such calculation, with the Average Maturity being such agreed period.

“Banks” means BTMU, Mizuho, PNC and each bank Permitted Assignee that shall
become a party to this Agreement pursuant to Section 11.03.

“Basel III” means the consultative papers of The Basel Committee on Banking
Supervision of December 2009 entitled “Strengthening the resilience of the
banking sector” and “International framework for liquidity risk measurement,
standards and monitoring”, in each case together with any amendments thereto.

“Billed Amount” means, with respect to any Receivable, the amount billed on the
Billing Date to the Obligor (and/or, but without duplication when used for
purposes of calculating any amounts under the Transaction Documents, the related
advertising agency if such Obligor is an advertiser customer) thereunder.

“Billing Date” means, with respect to any Receivable, the date on which the
Contract with respect thereto was invoiced.

“BTMU” has the meaning specified in the introductory paragraph hereof.

“BTMU Conduits” means Gotham and Victory.

“Business Day” means any day on which (i) banks are not authorized or required
to close in New York City, and (ii) if this definition of “Business Day” is
utilized in connection with the Eurodollar Rate, dealings are carried out in the
London interbank market.

“Capital Payment” has the meaning specified in Section 2.02(c).

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) Dodd-Frank and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means the failure of Comcast Corporation to own directly or
indirectly at least 51% of either (A) the then outstanding membership interests
of NBCUniversal or (B) the combined voting rights of the then outstanding voting
securities of NBCUniversal, and, in either case, such failure remains in effect
for at least 60 calendar days.

“Closing Date” means December 5, 2011.

“Co-Acquirers” means each of the Conduits and the Banks.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collection Account” means a deposit account or accounts into which
(i) Collections in the form of checks and other items are deposited that have
been sent to one or more lock-boxes by Obligors and/or (ii) Collections in the
form of electronic funds transfers and other items are paid directly by
Obligors.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all cash
proceeds of Related Security with respect to such Receivable, and any Collection
of such Receivable deemed to have been received pursuant to Section 2.04.

“Committed Acquisition Limit” of any Bank means, (a) with respect to BTMU,
$600,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among BTMU, Transferor (solely as the consenting party,
and solely to the extent required by Section 11.03(a)), another Bank, the
Investor Agent for BTMU and the Program Agent, (b) with respect to Mizuho,
$400,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among Mizuho, Transferor (solely as the consenting
party, and solely to the extent required by Section 11.03(a)), another Bank, the
Investor Agent for Mizuho and the Program Agent, (c) with respect to PNC,
$500,000,000 or such amount as reduced or increased by any Assignment and
Acceptance entered into among PNC, Transferor (solely as the consenting party,
and solely to the extent required by Section 11.03(a)), another Bank, the
Investor Agent for PNC and the Program Agent or (d) with respect to a Bank
(other than BTMU, Mizuho or PNC) that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Committed Acquisition
Limit, in each case as such amount may

 

5



--------------------------------------------------------------------------------

be reduced or increased by an Assignment and Acceptance entered into among such
Bank, Transferor (solely as the consenting party, and solely to the extent
required by Section 11.03(a)), a Permitted Assignee, the Investor Agent for such
Bank and the Program Agent, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Facility
Limit pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Bank’s Committed Acquisition Limit.

“Concentration Limit” for any Obligor means, at any time, an amount equal to the
product of (i) the Concentration Limit Percentage for such Obligor at such time
and (ii) the Receivable Balance of the Eligible Receivables then in the
Receivables Pool.

“Concentration Limit Percentage” for any Obligor means, at any time, the
percentage determined for such Obligor at such time pursuant to Schedule VI
hereto, including any Special Concentration Limit Percentage, to the extent
applicable.

“Conduit” means each of Gotham, Victory, WCMC, Market Street and all commercial
paper issuer Permitted Assignees that shall become party to this Agreement
pursuant to Section 11.03.

“Conduit Limit” means (a) with respect to the Group consisting of the BTMU
Conduits and their Related Banks, $600,000,000, (b) with respect to the Group
consisting of WCMC and its Related Banks, $400,000,000, and (c) with respect to
the Group consisting of Market Street and its Related Banks, $500,000,000. Any
reduction (or termination) of the Facility Limit pursuant to the terms of this
Agreement shall reduce ratably (or terminate) each Group’s Conduit Limit.

“Conduit Rate” for any Fixed Period for any Receivable Interest funded by a
Conduit with commercial paper, means a rate of interest equal to the per annum
rate (expressed as a percentage and calculated on the basis of a 360-day year)
equivalent to the weighted average of the per annum rates, as determined by the
Investor Agent for such Conduit, paid or payable by such Conduit from time to
time as interest on or otherwise (in the case of discount commercial paper by
converting discount to an interest bearing equivalent per annum) in respect of
commercial paper issued by such Conduit to fund the making or maintenance of
such Conduit’s Investment (and which may also be allocated in part to the
funding of other assets of such Conduit) during such Fixed Period (or portion
thereof) as determined by the applicable Investor Agent, which rates shall
reflect and give effect to (i) certain documentation and transaction costs
(including dealer and placement agent commissions) associated with the issuance
of the commercial paper and (ii) other borrowings (other than under any Asset
Purchase Agreement) by such Conduit, including borrowings to fund small or odd
dollar amounts that are not easily accommodated in the commercial paper market,
to the extent such amounts are allocated, in whole or in part, by the applicable
Investor Agent to fund such Conduit’s making or maintenance of such Conduit’s
Investment during such Fixed Period.

“Contract” means any agreement (including any purchase order or invoice)
pursuant to, or under which, an Obligor (and, if applicable, the related
advertising agency if such Obligor is an advertiser customer) shall be obligated
to make payments to an Originator with respect to any Receivable. A “related”
Contract or a Contract “with respect to” any Receivable,

 

6



--------------------------------------------------------------------------------

means, as the context requires, a Contract under which such Receivable arises or
which is relevant to the collection or enforcement of such Receivable and, in
the event a Receivable is issued pursuant to an agreement and an invoice or
purchase order is issued pursuant to such agreement, the “related” Contract
includes both such agreement and the purchase order or invoice, and for purposes
of determining when such Receivable is created, the Receivable shall be created
the date specified in such purchase order or invoice.

“CP Fixed Period Date” means, for any Receivable Interest, the date of
acquisition of such Receivable Interest and thereafter the last day of each
calendar month or any other day as shall have been agreed to in writing by the
Program Agent, the Investor Agents and the Transferor prior to the first day of
such Fixed Period.

“Credit Agreement” means that certain Five-Year Credit Agreement dated as of
March 19, 2010 among NBCUniversal, JPMorgan Chase Bank, N.A., as administrative
agent and issuing lender, Goldman Sachs Credit Partners L.P. and Morgan Stanley
Senior Funding Inc., as co-syndication agents, Bank of America, N.A. and
Citigroup Global Markets Inc. as co-documentation agents and the other financial
institutions party thereto, as amended by the First Amendment, dated June 28,
2011, as in effect on the date hereof.

“Credit and Collection Policies” means those receivables credit and collection
policies and practices of NBCUniversal in effect on the date of this Agreement
and described in Schedule II hereto, and, in the case of other policies and
practices followed but not described in Schedule II, the additional policies and
practices of NBCUniversal in effect on the date of this Agreement, in each case
as modified in compliance with this Agreement.

“Daily Remittance Event” has the meaning specified in Section 2.04(b).

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, readjustment
of debt, marshalling of assets or similar debtor relief laws of the United
States of America, any state or any foreign country from time to time in effect,
affecting the rights of creditors generally.

“Default Ratio” means, as of any date, the ratio (expressed as a percentage)
computed by dividing (i) the aggregate Receivable Balance of all Originator
Receivables which became Defaulted Receivables in the most recent calendar month
by (ii) the aggregate Billed Amount of all Originator Receivables originated by
the Originators during the sixth calendar month prior to the calendar month
immediately preceding the date of determination.

 

7



--------------------------------------------------------------------------------

“Defaulted Receivable” means an Originator Receivable:

(i) as to which any payment, or part thereof, remains unpaid for 151 or more
days from the original Due Date for such payment;

(ii) with respect to which the Obligor thereunder has suffered an Insolvency
Event; or

(iii) which, consistent with the Credit and Collection Policies, is, or should
be, written off as uncollectible.

“Deferred Consideration” means, on any date following the initial acquisition of
Receivable Assets hereunder, the market value of all Receivable Assets
transferred to the Conduits and the Banks hereunder reduced by the sum of
(i) Total Investment plus (ii) anticipated Servicer Fees for a period equal to
the Average Maturity.

“Determination Date” means, with respect to any Settlement Period, the date
which is two Business Days prior to the first Settlement Date that occurs after
such Settlement Period.

“Dilutions” means, with respect to any Receivable, any non-cash reduction of
such Receivable other than a reduction due to any amount indicated as
uncollectible on the books of the Person then owning such Receivable on account
of the insolvency, bankruptcy or financial inability to pay of the appropriate
Obligor, and made in accordance with the Credit and Collection Policies.
Dilution includes a reduction as a result of: (i) any reduction in the
Receivable Balance thereof resulting from any claim or demand with regard to
price, terms, quantity, performance, quality or delivery of goods or services,
or any defense, set-off, retention, abatement, counter claim, contra account or
other dispute raised or alleged by an Obligor (which, for the avoidance of
doubt, includes any of the related agency or advertiser with respect to any
Receivable arising from cable or network advertising sales), (ii) any Agency
Trapping Event related thereto or (iii) in the case of a Receivable for cable or
network advertising fees, any dispute or claim by a related advertiser Obligor
alleging that it is not obligated under the related Contract because the related
advertising agency is the only party liable under such Contract). The Billed
Amount of any Receivable related to clause (ii) of this definition shall be
considered to be reduced (on a non-cash basis) in an amount equal to the portion
of the payment withheld or required to be repaid as a result of the Agency
Trapping Event, and the Billed Amount of any Receivable related to clause
(iii) of this definition shall be considered to be reduced (on a non-cash basis)
by the related dispute amount. A Make Good Liability shall not constitute a
Dilution with respect to the applicable Transferred Receivable unless and to the
extent that a cash discount or set-off is actually taken by the Obligor in
respect of the applicable Transferred Receivable as a result of such Make Good
Liability or a credit or adjustment payable in cash with respect to such Make
Good Liability is actually made by the Originator or the Servicer in respect to
the applicable Transferred Receivable as a result of such Make Good Liability.

“Dilution Horizon Ratio” means, as of any date, a ratio computed by dividing
(i) the aggregate Billed Amount of all Originator Receivables created by the
Originators during

 

8



--------------------------------------------------------------------------------

the most recently ended calendar month by (ii) the Net Pool Balance as at the
last day of the most recently ended calendar month.

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
aggregate amount of Dilutions during such calendar month by (ii) the aggregate
Billed Amount of all Originator Receivables created during the calendar month
immediately preceding such calendar month.

“Dilution Reserve Floor” means, as of any date, the product of (i) the Dilution
Horizon Ratio on such date multiplied by (ii) the Twelve-Month Dilution Ratio.

“Dilution Reserve Percentage” means, at any time, the greater of (i) the
Dilution Reserve Floor at such time and (ii) the Dynamic Dilution Reserve
Percentage at such time.

“Dodd-Frank” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act, Pub. L. 111-203 (2010).

“Dilution Volatility Ratio” means, as of any date, a ratio (expressed as a
percentage) equal to the product of (a) the highest of the Dilution Ratios
calculated for each of the twelve most recently ended calendar months minus the
Twelve-Month Dilution Ratio, and (b) a ratio calculated by dividing the highest
of the Dilution Ratios calculated for each of the twelve most recently ended
calendar months by the Twelve-Month Dilution Ratio.

“Due Date” means, with respect to any Receivable in the Receivables Pool (a) the
date that is designated in accordance with Transferor’s policies and procedures
as a “network receivable,” 30 days after the Billing Date thereof
(notwithstanding anything to the contrary in the related Contract); and
(b) other than as described in clause (a) above, 60 days after the Billing Date
thereof (notwithstanding anything to the contrary in the related Contract).

“Dynamic Dilution Reserve Percentage” means an amount equal to:

((SF x DR) + DVR) x DHR

where:

 

SF    =    the Stress Factor; DR    =    the Twelve-Month Dilution Ratio as of
the end of the most recently ended calendar month; DVR    =    the Dilution
Volatility Ratio as of such date; and DHR    =    the Dilution Horizon Ratio as
of such date.

“Dynamic Loss Reserve Percentage” means, as of any date, the product of (i) the
Stress Factor as of such date, multiplied by (ii) the Loss Horizon Ratio as of
such date, multiplied by (iii) the highest of the Three-Month Default Ratios
calculated for each of the twelve most recently ended calendar months.

 

9



--------------------------------------------------------------------------------

“E-Mail Servicer Report” has the meaning specified in Section 6.02(g).

“Eligible Receivable” as of any date of determination, a Receivable:

(i) the Obligor of which is a U.S. resident and the obligation of which is
denominated and payable in U.S. dollars in the United States;

(ii) which (x) has not remained unpaid for 91 or more days past the original Due
Date, (y) with respect to which no Obligor is subject to an Insolvency Event,
and (z) is not, nor should be, written off in accordance with the Credit and
Collection Policies;

(iii) which is owing by the Obligor thereunder in the Billed Amount of such
Receivable for services rendered and accepted by the Obligor;

(iv) which was generated in the ordinary course of business of NBCUniversal or
any Transferring Subsidiary, has been fully earned by NBCUniversal or such
Transferring Subsidiary and is not subject to any dispute, off-set, rebate,
discount, counterclaim, or defense and no portion of which represents sales
taxes, provided that, a Receivable which is only subject in part to any of the
foregoing shall be an Eligible Receivable to the extent and solely for any part
that is not subject to the foregoing (and provided that, it satisfies the other
eligibility criteria set forth in this definition);

(v) which was, immediately prior to sale to the Transferor, owned by
NBCUniversal free and clear of any Liens, claims, security interests and
encumbrances and was, immediately prior to transfer and assignment to the
Program Agent for the benefit of the Co-Acquirers, owned by the Transferor free
and clear of any Liens, claims, security interests and encumbrances;

(vi) which represents an “account” or “payment intangible” within the meaning of
the UCC, which is freely assignable to the Program Agent, for the benefit of the
Co-Acquirers, without the consent, authorization, approval or notice to the
Obligor or any other person unless previously obtained or effected;

(vii) which represents the legal, valid and binding obligation of the Obligor
enforceable in accordance with its terms, except as limited by Debtor Relief
Laws and general equitable principles;

(viii) the Obligor of which is not an affiliate of NBCUniversal or any
Co-Acquirer, and is not a government or governmental subdivision or agency;

(ix) that is not owed by an Obligor of which more than 25% of the total
Receivables owed by such Obligor are Defaulted Receivables;

(x) that has tenor equal to or less than 60 days from the Billing Date thereof;

 

10



--------------------------------------------------------------------------------

(xi) with respect to which no modification of payment terms or other compromises
to such Receivable have been made;

(xii) created in conformity with all applicable requirements of NBCUniversal’s
Credit and Collection Policies then in effect;

(xiii) which represents all or part of the sales price of merchandise,
insurance, services or goods sold by NBCUniversal to the Transferor in the
ordinary course of business;

(xiv) that was created pursuant to a “current transaction” within the meaning of
Section 3(a)(3) of the Securities Act of 1933, as amended;

(xv) which, together with the related Contract, does not contravene in any
material respect applicable laws, rules or regulations concerning such matters
as usury, consumer protection, truth in lending, fair credit billing, equal
credit opportunity, fair debt collection practices and the like;

(xvi) as to which, if such Receivable arises from cable or network advertising
sales, (x) an Obligor under the related Contract is the advertiser itself and
(y) the related advertising agency is not subject to an Insolvency Event; and

(xvii) with respect to which the related Contract does not provide for any right
of set-off for the benefit of the related Obligor as a result of an audience
deficiency related to an advertisement.

The existence of a Make Good Liability with respect to a Receivable shall not in
and of itself cause such Receivable to fail to be an Eligible Receivable unless
and to the extent that a cash discount or set-off is actually taken by the
Obligor in respect of the applicable Receivable as a result of such Make Good
Liability or a credit or adjustment payable in cash with respect to such Make
Good Liability is actually made by the Originator or Servicer in respect to the
applicable Receivable as a result of such Make Good Liability.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Servicer, is treated as a single employer under Sections
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or the failure by the

 

11



--------------------------------------------------------------------------------

Servicer or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (e) the incurrence by the Servicer or any ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Plan; (f) a determination that any Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (g) the receipt by the Servicer or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(h) the incurrence by the Servicer or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (i) the receipt by the Servicer or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Servicer or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization or in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for any Fixed Period, either (a) the interest rate per
annum for a period of time comparable to such Fixed Period that appears on the
Bloomberg Screen BTMM Page under the heading “LIBOR FIX BBAM<GO>” as of 11:00
A.M. (London time) two Business Days before the first day of such Fixed Period
or (b) if a rate cannot be determined under clause (a), the interest rate per
annum for a period of time comparable to such Fixed Period that appears on the
Reuters Screen LIBO Page as of 11:00 A.M. (London time) two Business Days before
the first day of such Fixed Period or (c) if a rate cannot be determined under
clause (a) or (b), an annual rate designated by BTMU as the average of the rates
per annum at which deposits in U.S. Dollars are offered to the principal London
office of BTMU by three London banks, selected by BTMU in good faith, at about
11:00 A.M. (London time) two Business Days before the first day of such Fixed
Period in an amount substantially equal to the Investment associated with such
Fixed Period on such first day and for a period equal to such Fixed Period.

“Eurodollar Rate Reserve Percentage” of any Conduit or Bank for any Fixed Period
in respect of which Yield is computed by reference to the Eurodollar Rate means
the reserve percentage applicable two Business Days before the first day of such
Fixed Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Fixed Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Conduit or Bank with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Fixed
Period.

“Event of Termination” has the meaning specified in Section 7.01.

 

12



--------------------------------------------------------------------------------

“Excluded Receivable” means any indebtedness or other payment obligation the
Obligor of which is not classified in one of the following credit categories
(each of which is credit approved, as determined on the basis of NBCUniversal’s
assessment of the related Obligor’s financial condition in accordance with the
Credit and Collection Policies):

 

  (i) “Credit Approved”;

 

  (ii) “Agency Guarantee/Credit Approved”;

 

  (iii) “Client Guarantee/Credit Approved”; or

 

  (iv) “Sports Package Deal”;

in each case, as currently defined in the Credit and Collection Policies or as
otherwise set forth in NBCUniversal’s origination and collection computer
programming, or substantially equivalent categories as may subsequently replace
such classifications in NBCUniversal’s usage and ordinary course of business and
in compliance with the Credit and Collection Policies; provided that,
NBCUniversal shall provide the Program Agent and each Investor Agent with a list
of such new categories and the classifications being replaced.

“Facility Limit” means $1,500,000,000, as such amount may be reduced pursuant to
Section 2.01(b). References to the unused portion of the Facility Limit shall
mean, at any time, the Facility Limit, as then reduced pursuant to
Section 2.01(b), minus the then outstanding Total Investment under this
Agreement.

“FATCA” means Section 1471 through Section 1474 of the Code (and any successor
sections thereto) and any Treasury Regulations issued pursuant thereto or
official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Program Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Agreement” has the meaning specified in Section 2.05(b).

“Fees” has the meaning specified in Section 2.05(b).

“Fitch” means Fitch Ratings Inc.

“Fixed Period” means, with respect to any Receivable Interest:

(a) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Conduit Rate, each successive period commencing

 

13



--------------------------------------------------------------------------------

on each CP Fixed Period Date for such Receivable Interest and ending on the next
succeeding CP Fixed Period Date for such Receivable Interest; and

(b) in the case of any Fixed Period in respect of which Yield is computed by
reference to the Assignee Rate, (x) each successive period of 29 days or less,
or (y) a period of one month, as the Transferor shall select (and, in the case
of clause (x), the Investor Agent for the relevant Conduit or Bank may approve)
on notice by the Transferor received by such Investor Agent (including notice by
telephone, confirmed in writing) not later than 11:00 A.M. (New York City time)
on (A) the day which occurs three Business Days before the first day of such
Fixed Period (in the case of Fixed Periods in respect of which Yield is computed
by reference to the Adjusted Eurodollar Rate) or (B) the first day of such Fixed
Period (in the case of Fixed Periods in respect of which Yield is computed by
reference to the Alternate Base Rate), each such Fixed Period for such
Receivable Interest to commence on the last day of the immediately preceding
Fixed Period for such Receivable Interest (or, if there is no such Fixed Period,
on the date of acquisition of such Receivable Interest), except that if such
Investor Agent shall not have received such notice, or such Investor Agent and
the Transferor shall not have so mutually agreed, before 11:00 A.M. (New York
City time) on such day, such Fixed Period shall be one day;

provided, however, that:

(i) any Fixed Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day (provided, however, if Yield in respect of such Fixed Period is computed by
reference to the Adjusted Eurodollar Rate, and such Fixed Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Fixed Period shall end on the
next preceding Business Day);

(ii) in the case of any Fixed Period of one day, (A) if such Fixed Period is the
initial Fixed Period for a Receivable Interest, such Fixed Period shall be the
day of the acquisition of such Receivable Interest; (B) any subsequently
occurring Fixed Period which is one day shall, if the immediately preceding
Fixed Period is more than one day, be the last day of such immediately preceding
Fixed Period and, if the immediately preceding Fixed Period is one day, be the
day next following such immediately preceding Fixed Period; and (C) if such
Fixed Period occurs on a day immediately preceding a day which is not a Business
Day, such Fixed Period shall be extended to the next succeeding Business Day;
and

(iii) in the case of any Fixed Period for any Receivable Interest which
commences before the Termination Date for such Receivable Interest and would
otherwise end on a date occurring after such Termination Date, such Fixed Period
shall end on such Termination Date and the duration of each Fixed Period which
commences on or after the Termination Date for such Receivable Interest shall be
of such duration (including, without limitation, one day) as shall be selected
by the Program Agent with

 

14



--------------------------------------------------------------------------------

the consent of the Investor Agents or, in the absence of any such selection,
each period of thirty days from the last day of the immediately preceding Fixed
Period.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and codifications of the Accounting Principles
Board and the American Institute of Certified Public Accountants, in the
statements and codifications of the Financial Accounting Standards Board;
provided that from such time, if any, as NBCUniversal starts to prepare
financial statements applying accounting standards adopted by the International
Accounting Standards Board (“IFRS”), all references herein to GAAP shall be
construed as references to IFRS.

“Gotham” means Gotham Funding Corporation and any successor or Permitted
Assignee of Gotham Funding Corporation that is a receivables investment company
which in the ordinary course of its business issues commercial paper or other
securities to fund its acquisition and maintenance of receivables.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, and any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions thereof or
pertaining thereto.

“Group” means (a) with respect to the BTMU Conduits, their Investor Agent, their
Related Banks and the BTMU Conduits, (b) with respect to Market Street, its
Investor Agent, its Related Banks and Market Street, and (c) with respect to
WCMC, its Investor Agent, its Related Banks and WCMC.

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Incipient Primary Insolvency Event” means an event that but for lapse of the
60-day time period to dismiss or stay would constitute a Primary Insolvency
Event.

“Incipient Servicer Default” means an event that but for notice or lapse of time
or both would constitute a Servicer Default.

“Indemnified Amounts” means, with respect to any Person, any and all suits,
actions, proceedings, claims, costs, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal).

“Indemnified Party” has the meaning specified in Section 10.01.

“Initial Acquisition Date” has the meaning specified in Section 2.02(a).

“Insolvency Event” means, with respect to a specified Person: (a) the
commencement by a court having jurisdiction in the premises of an involuntary
action seeking: (i) a decree or order for relief in respect of such Person in a
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law, (ii) the

 

15



--------------------------------------------------------------------------------

appointment of a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of such Person or (iii) the winding up
or liquidation of such Person’s affairs, and notwithstanding the objection by
such Person any such action shall have remained undischarged or unstayed for a
period of 60 consecutive days or any order or decree providing the sought after
relief, remedy or other action shall have been entered; (b) the commencement by
such Person of a voluntary case or proceeding under any applicable federal or
state bankruptcy, insolvency, reorganization, or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent; (c) the
consent by such Person to the entry of a decree or order for relief in respect
of such Person in an involuntary case or proceeding under any applicable federal
or state bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it;
(d) the filing by such Person of a petition or answer or consent seeking
reorganization or relief under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law; (e) the consent by such Person
to the filing of a petition seeking reorganization or relief under any
applicable federal or state bankruptcy, insolvency, reorganization or other
similar law or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator, or similar official of
such Person or of any substantial part of its property; or (f) the making by
such Person of an assignment for the benefit of creditors, or such Person’s
failure to pay its debts generally as they become due, or such Person shall
admit in writing its inability to pay its debts generally as they become due, or
the taking of corporate or company action by such Person in furtherance of any
such action.

“Insolvent”, with respect to any Multiemployer Plan, means the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

“Investment” of any Co-Acquirer means the original consideration advanced
pursuant to Section 2.02(a) to the Transferor in cash for an interest in the
Receivable Assets at the time of acquisition by such Co-Acquirer, in each case
as such amount may be increased from time to time by Capital Payments pursuant
to Section 2.02(c) and reduced from time to time by Collections distributed to,
and actually received by, the Investor Agent for such Co-Acquirer on account of
such Investment pursuant to Section 2.04(c)(iv); provided that, if such
Investment shall have been reduced by any distribution of Collections and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Investment shall be increased by the amount of
such rescinded or returned distribution of Collections, as though it had not
been made.

“Investor Agent” means (a) with respect to the BTMU Conduits and their Related
Banks, BTMU or any successor investor agent designated by such parties, (b) with
respect to Market Street and its Related Banks, PNC or any successor investor
agent designated by such parties, and (c) with respect to WCMC and its Related
Banks, Mizuho or any successor investor agent designated by such parties.

“Investor Agent’s Account” means, with respect to each Investor Agent, the
account of such Investor Agent set forth in Schedule VII hereto, or such other
account as such Investor Agent shall designate in writing to the Transferor, the
Servicer and the Program Agent.

 

16



--------------------------------------------------------------------------------

“Knowledge” means, when modifying a representation, warranty or covenant or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, in the case of a Person other than a natural Person,
known by any Responsible Officer of such Person) making the representation,
warranty or other statement, or, if such Person had exercised ordinary care in
performing his or its required duties, would have been known by such Person (or,
in the case of a Person other than a natural Person, would have been known by a
Responsible Officer of such Person).

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, security interest, easement or encumbrance,
or preference, priority or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any lease or title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of, or agreement to give, any financing
statement perfecting a security interest under the UCC or comparable law of any
jurisdiction), provided, that, presently existing tax liens in the amounts and
as more fully described in Schedule X are not Liens for the purposes hereof.

“Liquidation Fee” means, for (i) any Fixed Period for which Yield is computed by
reference to the Adjusted Eurodollar Rate and a reduction of Investment is made
for any reason on any day other than the last day of such Fixed Period, the
amount, if any, by which (A) the additional Yield (calculated without taking
into account any Liquidation Fee or any shortened duration of such Fixed Period
pursuant to clause (iii) of the definition thereof) which would have accrued
from the date of such repayment to the last day of such Fixed Period on the
reductions of Investment of the Receivable Interest relating to such Fixed
Period had such reductions remained as Investment, exceeds (B) the income, if
any, received by the Conduits or the Banks which hold such Receivable Interest
from the investment of the proceeds of such reductions of Investment (such fee
to be set forth in a certificate of the Investor Agent for the applicable
Co-Acquirer provided to Transferor which shall be conclusive absent manifest
error).

“Loss Horizon Factor” means, as of any date, the greater of (i) 1.00 and
(ii) the quotient of (x) the weighted average payment terms of the Originator
Receivables as then most recently calculated, plus 90, and (y) 120.

“Loss Horizon Ratio” means, as of any date, the ratio (expressed as a
percentage) of the product of (a) a fraction having (i) a numerator equal to the
aggregate Billed Amount of all Originator Receivables created by the Originators
during the four most recently ended calendar months, and (ii) a denominator
equal to the Net Pool Balance as of the last day of the most recently ended
calendar month, multiplied by (b) the Loss Horizon Factor as of the last day of
the most recently ended calendar month.

“Loss Reserve Floor” means 10.00%.

“Loss Reserve Percentage” means, on any date, the greater of (i) the Loss
Reserve Floor, and (ii) the Dynamic Loss Reserve Percentage.

“Loss-to-Liquidation Ratio” means the ratio (expressed as a percentage) computed
as of the last day of each calendar month by dividing (i) the aggregate

 

17



--------------------------------------------------------------------------------

Receivable Balance of all Originator Receivables charged off by the Servicer, or
which should have been written off by the Servicer in accordance with the Credit
and Collection Policies, during such calendar month (net of recoveries) by
(ii) the aggregate amount of Collections of Originator Receivables actually
received during such calendar month.

“Make Good Liability” means an accounting reserve carried on the books and
records of NBCUniversal, consistent with its accounting policies on the date of
this Agreement, and arising from the business practice of NBCUniversal to
deliver additional advertising units as a result of an audience deficiency
related to an advertisement.

“Market Street” means Market Street Funding LLC and any successor or Permitted
Assignee of Market Street that is a receivables investment company which in the
ordinary course of its business issues commercial paper or other securities to
fund its acquisition and maintenance of receivables.

“Material Adverse Effect” means a material adverse effect on (a) the ability of
NBCUniversal or the Transferor to perform its obligations under the Transaction
Documents to which it is a party, (b) the enforceability against NBCUniversal or
the Transferor of the Transaction Documents to which it is a party, or (c) the
security interests of the Program Agent in the Pool Receivables or any of the
collateral referred to in Section 2.11.

“Mizuho” has the meaning specified in the introductory paragraph hereof.

“Monthly Report” means a report in substantially the form of Annex A-1 hereto
and containing such additional information as the Program Agent may reasonably
request from time to time, furnished by the Servicer pursuant to
Section 6.02(g)(i).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“NBCUniversal” has the meaning specified in the introductory paragraph hereof.

“Net Pool Balance” means at any time the aggregate of the Receivable Balances of
Eligible Receivables then in the Receivables Pool reduced by the aggregate
amount by which the Receivable Balance of Receivables of each Obligor exceeds
the Concentration Limit of such Obligor.

“Obligor” means any Person obligated to make payments pursuant to a Contract;
provided that, when used with reference to a Contract relating to a Receivable
arising from cable or network advertising sales as to which both an advertising
agency and an advertiser customer are jointly and severally liable, “Obligor”
means the advertiser customer.

“Originator” means each of NBCUniversal and each of the Transferring
Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Originator Receivable” means any indebtedness or other payment obligation of
any Obligor arising from or consisting of cable and network advertising sales or
cable and satellite subscriber fees, originated by any Originator under a
Contract (whether constituting an account or payment intangible), and includes
the right to payment of any interest or finance charges and other obligations of
such Obligor with respect thereto; provided that, the term “Originator
Receivable” shall not include any Excluded Receivable; provided further that any
Receivable that is transferred hereunder and which subsequently becomes an
Excluded Receivable shall continue to be deemed to be an “Originator Receivable”
and otherwise included in the portfolio of Originator Receivables transferred
and assigned hereunder to the Program Agent for the benefit of the Co-Acquirers.

“Other Companies” means the Originators and all of their respective Subsidiaries
except the Transferor.

“Parent” has the meaning specified in the introductory paragraph hereof.

“Partial Amortization Period” means any date on which the Total Investment is
greater than the Total Investment Limit.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor thereto performing similar functions.

“Percentage” of any Bank means, (a) with respect to BTMU, the percentage set
forth on the signature page to this Agreement, or such percentage as reduced or
increased by any Assignment and Acceptance entered into with a Permitted
Assignee, (b) with respect to Mizuho, the percentage set forth on the signature
page to this Agreement, or such percentage as reduced by any Assignment and
Acceptance entered into with a Permitted Assignee, (c) with respect to PNC, the
percentage set forth on the signature page to this Agreement, or such percentage
as reduced by any Assignment and Acceptance entered into with a Permitted
Assignee, or (d) with respect to a Bank that has entered into an Assignment and
Acceptance, the percentage set forth therein as such Bank’s Percentage, or such
percentage as reduced or increased by an Assignment and Acceptance entered into
between such Bank and a Permitted Assignee.

“Permitted Assignee” has the meaning specified in Section 11.03(a).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(3) of ERISA, other than a Multiemployer Plan), that is subject to
Title IV of ERISA or Section 412 or 430 of the Code and in respect of which the
Servicer or any ERISA Affiliate is, or if such Plan were terminated, would under
Section 4062 or 4069 of ERISA be deemed to be, an “employer” as defined in
Section 3(5) of ERISA.

“PNC” has the meaning specified in the introductory paragraph hereof.

“Pool Receivable” means a Receivable in the Receivables Pool.

 

19



--------------------------------------------------------------------------------

“Portfolio Turnover” means, for any calendar month, a ratio determined as:

(RB/CO) x 30

where:

 

RB    =    the Receivables Balance of the Originator Receivables on the last day
of such calendar month; and CO    =    Collections received during such calendar
month.

“Primary Insolvency Event” means an Insolvency Event with respect to any of
Transferor, the Servicer or NBCUniversal.

“Program Agent” has the meaning specified in the introductory paragraph hereof.

“Program Agent’s Account” has the meaning specified in Section 2.04(b).

“Program Amortization Date” means the earliest of (a) the second anniversary of
the Initial Acquisition Date, or, if such second anniversary is not a Business
Day, the immediately preceding Business Day or (b) the date determined pursuant
to Section 7.01 or (c) the date the Facility Limit reduces to zero pursuant to
Section 2.01(b).

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(F)(3) of the Code.

“RAA Final Payment Date” means the later of (i) the Program Amortization Date
and (ii) the date on which Total Investment has been reduced to zero, all
accrued Yield and Fees have been paid in full, and all other amounts owed by the
Transferor hereunder to the Conduits, the Banks, the Investor Agents or the
Program Agent have been paid in full.

“Receivable” means any Originator Receivable which has been acquired by the
Transferor from NBCUniversal by purchase and/or by capital contribution pursuant
to the SCA (including, without limitation, any Originator Receivables acquired
by NBCUniversal from the Transferring Subsidiaries pursuant to the Subsidiary
Sale and Purchase Agreement and then acquired by the Transferor pursuant to the
SCA), provided, that any Originator Receivable reacquired by the Transferor
pursuant to Section 2.04(e)(ii) shall no longer be a Receivable.

“Receivable Assets” means, at any time, all then outstanding Receivables and all
Related Security and Collections with respect thereto.

“Receivable Balance” means, with respect to any Receivable and as of any date of
determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) the sum of (i) all Collections received
in respect thereof and (ii) all Dilutions with respect thereto; provided that,
if all payments in respect of the obligations of the related Obligor (and/or,
but without duplication when used for purposes of calculating any amounts under
the Transaction Documents, the related advertising agency if such Obligor is an

 

20



--------------------------------------------------------------------------------

advertiser customer) with respect to such Billed Amount have been made, the
Receivable Balance of such Receivable shall be zero.

“Receivable Interest” means, with respect to each Co-Acquirer which has made an
acquisition hereunder, whether from the Transferor or (in the case of a Bank)
from a Conduit, and for so long as any Total Investment is outstanding, an
undivided percentage interest in all Receivable Assets computed as:

  I  

TI

where:

 

I    =    the outstanding Investment of such Co-Acquirer; and TI    =    the
outstanding Total Investment.

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable.

“Records” means all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, data processing software
and related property and rights, but excluding any computer programs or software
subject to a licensing arrangement or other contractual provisions that would
restrict the transfer or pledge thereof), prepared and maintained by Transferor,
any Transferring Subsidiary, or the Servicer with respect to the Receivables and
the Obligors (and related advertising agency if such Obligor is an advertiser
customer) thereunder.

“Register” has the meaning specified in Section 11.03(c).

“Related Bank” means (a) with respect to the BTMU Conduits, BTMU, each Bank
which is a Permitted Assignee and has entered into an Assignment and Acceptance
with BTMU, and each Permitted Assignee (directly or indirectly) of any such
Bank, which Permitted Assignee has entered into an Assignment and Acceptance,
(b) with respect to WCMC, Mizuho, each Bank which is a Permitted Assignee and
has entered into an Assignment and Acceptance with Mizuho, and each Permitted
Assignee (directly or indirectly) of any such Bank, which assignee has entered
into an Assignment and Acceptance, and (c) with respect to Market Street, PNC,
each Bank which is a Permitted Assignee and has entered into an Assignment and
Acceptance with PNC, and each Permitted Assignee (directly or indirectly) of any
such Bank, which assignee has entered into an Assignment and Acceptance.

“Related Security” means with respect to any Receivable:

(i) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements filed against an Obligor describing any collateral securing such
Receivable;

 

21



--------------------------------------------------------------------------------

(ii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

(iii) any rights to payment and other rights provided for, or arising under, or
otherwise related to, the Contract related to such Receivable, and all Records
relating to such Receivable and the related Obligor.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA, has been
waived, with respect to a Plan (other than a plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to the provisions
of subsection (m) or (o) of Section 414 of the Code).

“Required Banks” shall mean at any time Banks having Committed Acquisition
Limits that aggregate more than 50% of the Facility Limit or, if the Committed
Acquisition Limits have been terminated, Banks either holding Receivable
Interests (or interests therein) or obligated to acquire interests in Receivable
Interests pursuant to an Asset Purchase Agreement which aggregate more than 50%
of all outstanding Receivable Interests.

“Responsible Officer” means, as to any Person, the president, the controller,
the chief financial officer, the treasurer or any assistant treasurer of such
Person. Any document or certificate hereunder that is signed by a Responsible
Officer of the Transferor or NBCUniversal shall be conclusively presumed to have
been authorized by all necessary corporate action on the part of the Transferor
or NBCUniversal, as applicable, and such Responsible Officer, shall be
conclusively presumed to have acted on behalf of the Transferor or NBCUniversal,
as applicable.

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sale Agreements” means each of the Subsidiary Sale and Purchase Agreement and
the SCA.

“SCA” means the NBCU Sale and Contribution Agreement dated as of the date of
this Agreement between NBCUniversal, as seller, and the Transferor, as buyer, as
the same may be amended, modified or restated from time to time.

“SEC” means the Securities and Exchange Commission.

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
to administer and collect Pool Receivables.

 

22



--------------------------------------------------------------------------------

“Servicer Default” means the occurrence of any of the following:

(i) an Event of Termination pursuant to any of clauses (a) through (f) or
(h) through (k) of Section 7.01; or

(ii) the failure of NBCUniversal to comply with a financial covenant in the form
of the financial covenant (relating to the Consolidated Leverage Ratio) set
forth in Section 7.07 of the Credit Agreement.

“Servicer Fee” has the meaning specified in Section 2.05(a).

“Servicer Fee Rate” means 1.0% per annum.

“Servicer Report” means a Monthly Report or a Weekly Report.

“Settlement Date” means the date indicated as such on Schedule VIII as such
Schedule VIII may be updated from time to time by Transferor upon the prior
written notice to, and consent of, the Program Agent (such notice, with a copy
to each Investor Agent, to be provided no later than 30 days prior to the
proposed updated Schedule VIII taking effect); provided that, after giving
effect to such update, Settlement Dates shall continue to occur approximately at
monthly intervals.

“Settlement Period” means, (a) initially, the calendar month during which the
Closing Date occurs, and (b) with respect to all Settlement Periods thereafter,
the period commencing on the day immediately following the last day of the prior
Settlement Period and ending on the day identified as the “Last Day of
Settlement Period” for such period on Schedule VIII as such Schedule VIII may be
updated from time to time by Transferor upon the prior written notice and
consent of the Program Agent (such notice, with a copy to each Investor Agent,
to be provided no later than 10 days prior to the proposed updated Schedule VIII
taking effect); provided that, after giving effect to such update, each
Settlement Period shall have a duration of approximately one month.

“Special Concentration Limit Percentage” for any Obligor means, at any time, any
“Special Concentration Limit Percentage”, as such term is defined in Schedule VI
hereto, determined for such Obligor at such time pursuant to Schedule VI hereto.

“Stress Factor” means 2.25.

“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Transferor or an Originator, as the case may be, or by one or more
Subsidiaries, or by the Transferor or an Originator, as the case may be, and one
or more Subsidiaries.

“Subsidiary Sale and Purchase Agreement” means the Subsidiary Sale and Purchase
Agreement dated as of the date of this Agreement among the Transferring
Subsidiaries, as sellers, and NBCUniversal, as buyer, as the same may be
amended, modified or restated from time to time.

 

23



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 2.10(a).

“Termination Date” for any Receivable Interest means the Program Amortization
Date.

“Termination Documentation” means that certain:

 

  (i) Release, Reconveyance and Termination Agreement (WCS NBCU Funding/Trust)
by and among Working Capital Solutions NBCU Funding LLC (“WCS NBCU Funding”),
NBCU Accounts Receivable Funding Master Note Trust (the “Trust”) and Deutsche
Bank Trust Company Americas, as indenture trustee (the “Indenture Trustee”),
together with the related Redemption Amount Addendum;

 

  (ii) Release, Reconveyance and Termination Agreement by and between
NBCUniversal Funding LLC and NBCUniversal, together with the related Repurchase
Price Addendum;

 

  (iii) Release, Reconveyance and Termination Agreement by and between WCS NBCU
Funding and NBCUniversal Funding LLC, together with the related Repayment Price
Addendum;

 

  (iv) payoff letter agreement regarding that certain Master Indenture, dated as
of February 4, 2011, between the Trust and the Indenture Trustee (the “Master
Indenture”), the related Series 2011-1 Indenture Supplement, and the other
“Facility Documents”, as such term is defined in such payoff letter;

 

  (v) payoff letter agreement regarding the Master Indenture, the related
Series 2011-2 Indenture Supplement, and the other “Facility Documents”, as such
term is defined in such payoff letter;

 

  (vi) payoff letter agreement regarding the Master Indenture, the related
Series 2011-3 Indenture Supplement, and the other “Facility Documents”, as such
term is defined in such payoff letter; and

 

  (vii) payoff letter agreement regarding the Master Indenture, the related
Series 2011-4 Indenture Supplement, and the other “Facility Documents”, as such
term is defined in such payoff letter,

each in form and substance satisfactory to the Program Agent and each Investor
Agent.

“Three-Month Default Ratio” means, for any calendar month, the average of the
Default Ratios for such calendar month and the two immediately preceding
calendar months.

“Three-Month Dilution Ratio” means, for any calendar month, the average of the
Dilution Ratios for such calendar month and the two immediately preceding
calendar months.

 

24



--------------------------------------------------------------------------------

“Three-Month Loss-to-Liquidation Ratio” means, for any calendar month, the
average of the Loss-to-Liquidation Ratios for such calendar month and the two
immediately preceding calendar months.

“Total Investment” means, at any time, the aggregate outstanding Investment of
all the Co-Acquirers.

“Total Investment Limit” means, on any day prior to the occurrence of the
Program Amortization Date, the smaller of:

(i) the Facility Limit; and

(ii) Net Pool Balance minus Total Reserves.

“Total Reserves” means, as of any date, an amount equal to the product of:

(i) the sum of the Loss Reserve Percentage, the Dilution Reserve Percentage, and
the Yield and Servicer Reserve Percentage; and

(ii) Net Pool Balance.

“Transaction Document” means any of this Agreement, the Subsidiary Sale and
Purchase Agreement, the SCA, the Fee Agreement, all amendments and waivers to
any of the foregoing and all other agreements and documents delivered and/or
related hereto or thereto.

“Transferring Subsidiary” means each of the “Transferring Subsidiaries” named on
Schedule V hereto, as such Schedule may be amended as the result of an Addition
pursuant to Section 11.12, and subject to the termination of the status of any
Transferring Subsidiary as a Transferring Subsidiary pursuant to the terms of
the Subsidiary Sale and Purchase Agreement, provided that: such termination
shall be effective on the first day of the first Settlement Period that is at
least five (5) Business Days following the date of prior written notice of any
such termination to the Program Agent and the Transferor by NBCUniversal (or, if
the Receivable Balance of Receivables originated by such Transferring Subsidiary
exceed 10% of the Receivable Balances of all Receivables as of the last day of
the immediately preceding Settlement Period, such termination shall become
effective on the first day of the first Settlement Period that is at least
thirty (30) calendar days following the date of such notice).

“Twelve-Month Dilution Ratio” means, for any calendar month, the average of the
Dilution Ratios for such calendar month and the eleven immediately preceding
calendar months.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unfunded Pension Liability” means the excess of a Plan’s accumulated benefit
obligations, over the current fair market value of that Plan’s assets,
determined in accordance with the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87 for the applicable plan year.

 

25



--------------------------------------------------------------------------------

“Victory” means Victory Receivables Corporation and any successor or Permitted
Assignee of Victory Receivables Corporation that is a receivables investment
company which in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables.

“WCMC” means Working Capital Management Co., L.P. and any successor or Permitted
Assignee of WCMC that is a receivables investment company which in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

“Weekly Report” means a report in substantially the form of Annex A-2 hereto and
containing such additional information as the Program Agent may reasonably
request from time to time, furnished by the Servicer pursuant to
Section 6.02(g)(ii).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Yield” means for each Receivable Interest for each Fixed Period:

(i) for each day during such Fixed Period to the extent a Conduit will be
funding its portion of such Receivable Interest through the issuance of
commercial paper,

CR x I x ED

360

(ii) for each day during such Fixed Period to the extent (x) a Conduit will not
be funding its portion of such Receivable Interest through the issuance of
commercial paper, or (y) a Bank will be funding its portion of such Receivable
Interest,

AR x I x ED

360

where:

 

AR    =    the Assignee Rate for such portion of such Receivable Interest for
such Fixed Period; I    =    the Investment of such portion of such Receivable
Interest during such Fixed Period; CR    =    the Conduit Rate for such portion
of such Receivable Interest for such Fixed Period; and ED    =    the actual
number of days elapsed during such portion of such Fixed Period;

 

26



--------------------------------------------------------------------------------

provided that, no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law; provided further that Yield for any Receivable Interest shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Yield and Servicer Reserve Percentage” means, on any date, a percentage equal
to:

(DR + SFR) x 1.5 x PT

360                    

where:

 

DR    =    the Alternate Base Rate then in effect plus 2.0%; SFR    =    the
Servicer Fee Rate; and PT    =    Portfolio Turnover for the most recent
calendar month.

SECTION 1.02 Other Interpretive Matters. (a) All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9.

(b) To the extent that the calculation by the Servicer of a ratio refers to a
Settlement Period or calendar month occurring in whole or in part prior to the
Closing Date, the values for such Settlement Period or calendar month for the
purpose of such calculation shall be as set forth in the Pre-Closing Date Report
attached hereto as Annex A-3.

ARTICLE II

AMOUNTS AND TERMS OF THE ACQUISITIONS

SECTION 2.01 Acquisition Facility. (a) On the terms and conditions hereinafter
set forth, one or more of the BTMU Conduits and each other Conduit may, in their
respective sole discretion, ratably in accordance with the Conduit Limit of
their respective Groups, fund, pursuant to Section 2.02(a) or (c) below, an
initial acquisition from the Transferor of Receivable Assets or a Capital
Payment and, if and to the extent the BTMU Conduits or any other Conduit does
not fund such acquisition or Capital Payment, the Related Banks for such
Conduit(s) shall, ratably in accordance with their respective Committed
Acquisition Limits, fund such acquisition or Capital Payment pursuant to the
terms hereof from time to time during the period from the date hereof to the
Program Amortization Date. Under no circumstances shall the Conduits fund any
such acquisition or Capital Payment, or the Banks be obligated to fund any such
acquisition or Capital Payment, if after giving effect thereto the Total
Investment would exceed the Total Investment Limit. In exchange for payment of
consideration funded by the Co-Acquirers as hereinafter provided, the Transferor
shall transfer and assign to the Program Agent,

 

27



--------------------------------------------------------------------------------

for the benefit of the Co-Acquirers, without recourse except as specifically
provided herein, all its right, title and interest in, to and under, the
Receivable Assets.

(b) The Transferor may, at any time upon at least 30 days’ prior written notice
to Program Agent and each Investor Agent, (i) upon the next succeeding
Settlement Date, terminate the facility provided for in this Agreement in whole,
and (ii) reduce in whole or in part the unused portion of the Facility Limit,
provided that, (x) each partial reduction shall be in the amount of at least
$10,000,000 or an integral multiple thereof and (y) such reduction shall be
allocated pro rata among the Committed Acquisition Limits of each of the Banks.

SECTION 2.02 Making Acquisitions.

(a) Initial Acquisitions. The initial acquisition of Receivable Assets by the
Program Agent for the benefit of the Co-Acquirers shall be made on at least two
Business Days notice from the Transferor to the Program Agent and each Investor
Agent. Such notice shall be in the form of Annex B, and specify (i) the cash
consideration requested to be received by the Transferor, which shall not be
less than $250,000,000 nor more than the Total Investment Limit, (ii) the
allocation of such amount among each of the Groups (which shall be proportional
to the Conduit Limit of each Group) (such allocated amounts being referred to
herein as the initial “Investment” of each applicable Co-Acquirer), (iii) the
amount of the Deferred Consideration on the date of the requested acquisition
(after giving effect to such acquisition), (iv) the allocation of such Deferred
Consideration among each of the Groups (which shall be proportional to the
Conduit Limit of each Group), (v) the date (with respect to the first
acquisition hereunder, the “Initial Acquisition Date”) of such acquisition
(which, with respect to the first acquisition hereunder, shall be December 16,
2011), and (vi) if the Assignee Rate is to apply to any Receivable Interest
arising out of the funding of such acquisition, the duration of the initial
Fixed Period for such Receivable Interest. Each Conduit shall promptly notify
the Program Agent whether such Conduit has determined to fund the requested
acquisition on the terms specified by the Transferor, and the BTMU Conduits
shall notify the Program Agent of the allocation as between them of the portion
of the Investment allocated to their Group (which allocation shall be as
mutually agreed by the BTMU Conduits, in their sole discretion). The Program
Agent shall promptly thereafter notify the Transferor whether the Conduits have
determined to fund the requested acquisition and, if so, whether all of the
terms specified by the Transferor are acceptable to the Conduits.

If the BTMU Conduits or any other Conduit has determined not to fund the entire
amount of such proposed acquisition to be made by them or it, the Investor Agent
for such Conduit(s) shall promptly send notice of the proposed acquisition to
all of the Related Banks for such Conduit(s) concurrently by e-mail or
telecopier, specifying the date of such acquisition, the aggregate amount of
Investment to be funded by such Related Banks (which amount shall be equal to
the portion of the initial Investment requested to be funded by such
Conduit(s)), the amount of the Deferred Consideration on the date of the
requested acquisition (after giving effect to such acquisition) allocable to
such Related Banks, each such Related Bank’s portion thereof (determined ratably
in accordance with its respective Committed Acquisition Limit), whether the
Yield for the Fixed Period for any Receivable Interest arising out of such
acquisition is calculated based on the Adjusted Eurodollar Rate (which may be
selected only if such notice is given at least three Business Days prior to the
acquisition date) or the Alternate Base Rate, and

 

28



--------------------------------------------------------------------------------

the duration of the Fixed Period for such Receivable Interest (which shall be
one day if the Transferor has not selected another period).

On the date of an initial acquisition, upon satisfaction of the applicable
conditions set forth in this Article II and Article III, (i) the Transferor
shall transfer and assign to the Program Agent, for the benefit of the
applicable Co-Acquirers, and the Program Agent, for the benefit of the
applicable Co-Acquirers, shall acquire from the Transferor all of the
Transferor’s right, title and interest in the Receivable Assets existing on the
date of such acquisition in exchange for the payment of the consideration for
such transfer and assignment, which shall be made by a combination of a cash
payment on such date (as provided in the immediately following clause (ii)) and
deferred payments paid over time (subject to the conditions set forth herein) in
the amount of the Deferred Consideration, and (ii) each applicable Conduit
and/or Bank, as the case may be, shall make available to the Transferor an
amount equal to the lesser of (x) its requested Investment and (y) its allocable
share of the Total Investment Limit, by deposit of such amount in same day funds
to the account of the Transferor set forth on Schedule VII hereto.

If, following an initial acquisition hereunder, the Total Investment has been
reduced to zero, the Transferor may at any time thereafter request a new initial
acquisition under this Section 2.02(a), subject to the conditions set forth
herein.

(b) Subsequent Acquisitions. On each Business Day following the Initial
Acquisition Date, the Transferor shall transfer to the Program Agent, for the
benefit of the Co-Acquirers that have any outstanding Investment, and the
Program Agent, for the benefit of such Co-Acquirers, shall acquire from the
Transferor, all Receivable Assets which have arisen subsequent to the previous
acquisition and which have not theretofore been assigned and transferred to the
Program Agent, for the benefit of the Co-Acquirers, in consideration for the
payment there for in the manner provided herein and in Section 2.02(c);
provided, however, that (i) in no event shall any transfer and assignment of
Receivable Assets be made hereunder after the Program Amortization Date and
(ii) from and after any date on which the Total Investment has been reduced to
zero, all accrued Yield and Fees have been paid in full and all other amounts
owed by the Transferor hereunder have been paid in full, Transferor shall cease
to assign and transfer newly arising Receivable Assets pursuant to this
Section 2.02(b) until such time as a new initial acquisition shall have been
made under Section 2.02(a). The funding of all acquisitions of Receivable Assets
pursuant to this Section 2.02(b) shall be allocated among the applicable
Co-Acquirers ratably in accordance with their respective outstanding Investment.
Except to the extent that consideration is advanced in cash pursuant to
Section 2.02(c) or by payment of Collections to the Transferor pursuant to
Section 2.04(c), such acquisition shall be paid by an adjustment to the Deferred
Consideration.

(c) Payments of Additional Investment. At any time following an initial
acquisition pursuant to Section 2.02(a) and prior to the Program Amortization
Date, the Transferor may, on at least two (2) Business Day’s notice to the
Program Agent and each Investor Agent (provided that, any such notice received
by the Program Agent and the Investor Agents after 12:00 noon (New York City
time) on a particular Business Day shall be deemed to have been received on the
following Business Day), request the Program Agent, for the benefit of the
Co-Acquirers that have any outstanding Investment, to make additional cash
payments to

 

29



--------------------------------------------------------------------------------

the Transferor on account of the Deferred Consideration in respect of the
Receivable Assets (each, a “Capital Payment”). Such notice shall be in the form
of Annex B, and specify (i) the requested amount of the Capital Payment to be
paid to the Transferor, which shall not be less than $75,000,000 nor more than
the excess (if any) of the Total Investment Limit over the Total Investment
prior to giving effect to such Capital Payment, (ii) the allocation of such
Capital Payment among each of the Groups (which shall be proportional to the
Conduit Limit of each Group) (such allocated amounts shall constitute additional
“Investment”), (iii) the amount of the Deferred Consideration on the date of
such Capital Payment (and after giving effect thereto), (iv) the allocation of
such Deferred Consideration among each of the Groups (which shall be
proportional to the Conduit Limit of each Group), (v) the date of such Capital
Payment (which shall be a Business Day), and (vi) if the Assignee Rate is to
apply to any Receivable Interest arising out of such Capital Payment, the
duration of the initial Fixed Period for such Receivable Interest. Each Conduit
that holds any Receivable Interest shall promptly notify the Program Agent
whether such Conduit has determined to make its pro rata share of the requested
Capital Payment on the terms specified by the Transferor. The Program Agent
shall promptly thereafter notify the Transferor whether the Conduits have
determined to make the requested Capital Payment and, if so, whether all of the
terms specified by the Transferor are acceptable to the Conduits.

If any Conduit does not have any outstanding Investment or has determined not to
fund its pro rata amount of such Capital Payment, such Conduit shall promptly
send notice of the proposed Capital Payment to all of the Related Banks for such
Conduit concurrently by e-mail or telecopier specifying the date of such Capital
Payment, the aggregate amount of the Capital Payment being requested of such
Related Banks (which amount shall be equal to the portion of the Capital Payment
requested to be funded by such Conduit), each such Related Bank’s portion
thereof (determined ratably in accordance with its respective Committed
Acquisition Limit), whether the Yield for the Fixed Period for any Receivable
Interest arising out of such Capital Payment is calculated based on the Adjusted
Eurodollar Rate (which may be selected only if such notice is given at least
three Business Days prior to the date of the proposed Capital Payment) or the
Alternate Base Rate, and the duration of the Fixed Period for such Receivable
Interest (which shall be one day if the Transferor has not selected another
period).

On the date of each such Capital Payment, upon satisfaction of the applicable
conditions set forth in this Article II and Article III, each applicable Conduit
and/or Bank shall make available to the Transferor an amount equal to its pro
rata share of the requested Capital Payment (not to exceed its pro rata share of
an amount equal to the Total Investment Limit minus the Total Investment prior
to giving effect to such Capital Payment) by deposit of such amount in same day
funds to the account set forth on Schedule VII hereto. Concurrently with the
making of each Capital Payment, the Deferred Consideration shall be reduced by
the amount of such Capital Payment. If any Capital Payment is being made by any
Related Bank at any time when the applicable Conduit is the holder of any
Receivable Interest, such Conduit will concurrently sell its Receivable Interest
to such Bank in accordance with Section 2.02(d).

(d) Sale of Receivable Interests by a Conduit to its Related Bank. If any
Conduit is required to sell its Receivable Interest to its Related Bank(s)
pursuant to Section 2.02(c), then each such Related Bank shall, and agrees to,
(i) purchase from such Conduit its pro rata share (determined in accordance with
its Committed Acquisition Limit) of the Receivable

 

30



--------------------------------------------------------------------------------

Interest and Investment then held by such Conduit for a purchase price equal to
its pro rata share of the sum of such Investment plus accrued and unpaid Yield
and fees thereon, which purchase price shall be payable in immediately available
funds on the date that such Conduit determines not to make a Capital Payment,
and (ii) concurrently therewith, assume from such Conduit the obligation of such
Conduit to pay its pro rata share of any portion of the Deferred Consideration.
Such Conduit shall immediately notify the Program Agent and the Transferor of
any such purchase and no further documentation of such purchase shall be
required for the effectiveness thereof.

(e) Ownership of Receivable Assets. Effective on the date of each transfer
pursuant to this Section 2.02, the Transferor hereby transfers and assigns to
the Program Agent, for the benefit of the Co-Acquirers funding such acquisition,
all Receivable Assets then existing, and each Co-Acquirer funding such
acquisition shall have acquired an interest therein equal to its Receivable
Interest. For the avoidance of doubt, the Program Agent and the Co-Acquirers
hereby agree that each acquisition made by the Program Agent hereunder is made
for the benefit of the Co-Acquirers.

(f) Limitations on Acquisitions. Notwithstanding the foregoing, (i) neither the
BTMU Conduits, collectively, nor any other Conduit, shall fund acquisitions
under this Section 2.02 at any time in an amount which would exceed the Conduit
Limit of such Conduit’s Group and (ii) a Bank shall not be obligated to fund
acquisitions under this Section 2.02 at any time in an amount which would exceed
such Bank’s Committed Acquisition Limit less such Bank’s ratable share of the
aggregate outstanding portion of Investment held by the Conduit(s) in such
Bank’s Group (whether or not any portion thereof has been assigned under an
Asset Purchase Agreement), after giving effect to reductions of the Investment
held by the Conduit(s) in such Bank’s Group to be made on the date of such
acquisition (whether from the distribution of Collections or from the proceeds
of acquisitions by such Bank). Each Bank’s obligation shall be several, such
that the failure of any Bank to make available to the Transferor any funds in
connection with any acquisition shall not relieve any other Bank of its
obligation, if any, hereunder to make funds available on the date of such
acquisition, but no Bank shall be responsible for the failure of any other Bank
to make funds available in connection with any acquisition.

SECTION 2.03 Deferred Consideration. (a) No interest shall accrue or be payable
on the Deferred Consideration.

(b) Deferred Consideration is payable solely from Collections pursuant to, and
subject to the priority of payment set forth in, Section 2.04(c)(vi) and from
Capital Payments, subject to the conditions set forth in Section 2.02(c). The
Transferor agrees that it shall have no recourse to, or claim against, the
Program Agent, any Investor Agent, any Conduit or Bank or the assets or property
of the Program Agent, any Investor Agent, any Conduit or Bank if such
Collections or Capital Payments (if made to the extent required by this
Agreement) should be insufficient to pay the Deferred Consideration.

SECTION 2.04 Settlement Procedures. (a) Collection of the Pool Receivables shall
be administered by the Servicer, in accordance with the terms of Article VI of
this Agreement. The Transferor shall provide to the Servicer (if other than the
Transferor) on a

 

31



--------------------------------------------------------------------------------

timely basis all information needed for such administration, including current
computations of each Receivable Interest and the Deferred Consideration.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received by it, hold all such Collections in trust for the benefit of the
Co-Acquirers and remit such collections on a monthly basis on each Settlement
Date as hereafter provided in this Section 2.04. In the event that (i) an Event
of Termination or an Incipient Primary Insolvency Event occurs and is
continuing, or (ii) two or more of Fitch, Moody’s and S&P rate NBCUniversal’s
long-term unsecured non-credit-enhanced debt below investment grade (i.e., below
Baa3 or BBB-) or withdraw or suspend such debt rating (each of the foregoing, a
“Daily Remittance Event”), the Servicer shall be required to remit all
Collections received by NBCUniversal and the other Originators on a daily basis
to a new, dedicated bank account, established by the Program Agent for the
benefit of the Co-Acquirers prior to or promptly following a Daily Remittance
Event (such account, the “Program Agent’s Account”), immediately upon notice to
the Servicer, which notice shall include the details of the Program Agent’s
Account and shall be given by the Program Agent promptly following the later of
(A) the establishment of such account and (B) the Program Agent’s knowledge of
the occurrence of a continuing Daily Remittance Event; provided that, if
(x) proceedings giving rise to any such Incipient Primary Insolvency Event are
successfully stayed and discharged prior to the maturation of a Primary
Insolvency Event, or (y) subsequent to the occurrence of the circumstances
described in clause (ii) above, two or more of Fitch, Moody’s and S&P rate
NBCUniversal’s long-term unsecured non-credit-enhanced debt investment grade or
higher (i.e., Baa3 or BBB- or higher), then the obligation to remit collections
on a daily basis arising from such Daily Remittance Event shall cease.

(c) On each Settlement Date, the Servicer (or the Program Agent, to the extent
that Collections have been remitted to the Program Agent’s Account pursuant to
Section 2.04(b)) shall remit Collections held by the Servicer (or the Program
Agent, as applicable) with respect to the most recently ended Settlement Period
as follows:

(i) first, to the Program Agent and each Investor Agent in payment of any
amounts owed by the Transferor pursuant to Section 11.04(a) in connection with
out-of-pocket costs and expenses incurred in the enforcement of this Agreement
and the other Transaction Documents;

(ii) second, to the Servicer, the Servicer Fee for such Settlement Period;

(iii) third, to each Investor Agent, for itself and the Co-Acquirers in its
Group, in payment in full of all accrued Yield and Fees (and any related accrued
Liquidation Fee), as reported to the Servicer by such Investor Agent no later
than the third Business Day preceding such Settlement Date;

(iv) fourth, to each Investor Agent, pro rata (based on the aggregate
outstanding Investment of the Co-Acquirers in its Group), for the Co-Acquirers
in its Group, (i) during a Partial Amortization Period, the excess of the Total
Investment over the Total Investment Limit, and (ii) following the occurrence of
the Program

 

32



--------------------------------------------------------------------------------

Amortization Event, all remaining Collections, for application to the Total
Investment until Total Investment has been reduced to zero;

(v) fifth, to the Program Agent and the Investor Agents, in payment of any other
amounts owed by the Transferor hereunder which have not been paid pursuant to
clauses (i) through (iv) above; and

(vi) sixth, to the Transferor, on account of the Deferred Consideration.

(d) Funds that are to be remitted to an Investor Agent pursuant to
Section 2.04(c) shall be remitted to the Investor Agent’s Account of such
Investor Agent. Upon receipt of funds deposited into an Investor Agent’s
Account, the applicable Investor Agent shall distribute such funds to itself and
the Co-Acquirers in its Group in the same order of priority as clauses (iii),
(iv) and (v) of Section 2.04(c).

(e) For the purposes of this Section 2.04:

(i) on any day on which the Receivable Balance of any outstanding Eligible
Receivable is reduced as a result of a Dilution, the Transferor shall be deemed
to have received on the day of such reduction a Collection of such Pool
Receivable in the amount of such reduction and the Transferor shall compensate
the Program Agent, on behalf of the Co-Acquirers, for such reduction in the
balance of such Eligible Receivable as herein provided;

(ii) if the Transferor has represented that a Receivable was an Eligible
Receivable as of the date of transfer and assignment to the Program Agent, on
behalf of the Co-Acquirers, and such representation was not true and correct in
any material respect as of the date made, upon the earlier of (x) Knowledge
thereof by a Responsible Officer of the Transferor and (y) receipt by Transferor
of notice thereof given by the Program Agent, on behalf of the Co-Acquirers,
then the Transferor shall be required to accept a reassignment of such
Receivable in exchange for payment of the Receivable Balance of such Receivable.
Not later than the first Settlement Date after Transferor is required pursuant
to this Section 2.04(e)(ii) to accept a reassignment of such Receivable,
Transferor shall transfer to Servicer, on behalf of the Program Agent (or, if a
Daily Remittance Event has occurred, directly to the Program Agent’s Account),
immediately available funds in the amount of the Receivable Balance of such
Receivable. Transferor shall be entitled to any payments by Obligors in respect
of a Receivable reassigned pursuant to this Section 2.04(e)(ii) from and after
the date the Program Agent, on behalf of the Co-Acquirers, has received the full
payment required pursuant to the immediately preceding sentence. Upon the
payment, if any, required to be made to the Program Agent, for the benefit of
the Co-Acquirers, as provided in this Section 2.04(e)(ii), the Program Agent, on
behalf of the Co-Acquirers, shall automatically and without further action be
deemed to transfer, assign, set over and otherwise convey to Transferor, without
recourse, representation or warranty, all the right, title and interest of the
Program Agent, for the benefit of the Co-Acquirers, in and to such Receivable,
all moneys due or to become due and all amounts received with respect thereto
and all proceeds thereof. Program Agent, on behalf of the Co-Acquirers, shall
execute such documents and

 

33



--------------------------------------------------------------------------------

instruments of transfer or assignment and take such other actions as shall
reasonably be requested by Transferor to effect the conveyance of such
Receivable pursuant to this Section 2.04(e)(ii). The obligation of Transferor to
make the payments, if any, required to be made pursuant to this
Section 2.04(e)(ii) shall be the sole remedy respecting any event giving rise to
such obligation available to Program Agent, on behalf of the Co-Acquirers, or
any assignee of its rights under this Agreement; provided that, if the
Transferor fails to perform its obligations under this Section 2.04(e)(ii), the
Agents may exercise any and all rights and remedies which they may have under
this Agreement and all other rights and remedies provided hereunder or under
applicable law, which rights and remedies shall be cumulative;

(iii) any payment required to be made by the Transferor pursuant to the
immediately preceding clause (ii) shall be made on the next occurring Settlement
Date, and may be made by offset by the Program Agent, in its sole discretion, on
behalf of the Co-Acquirers, against payment of any consideration, including any
Deferred Consideration, payable by the Co-Acquirers for the Receivables; and

(iv) if and to the extent the Program Agent or any of the Investor Agents,
Conduits or the Banks shall be required for any reason to pay over to an Obligor
any amount received on its behalf hereunder, such amount shall be deemed not to
have been so received and never to have been paid by the Obligor and,
accordingly, the Transferor shall be required to remit such amount to the
Program Agent or such Investor Agent, Conduit or the Bank, as the case may be,
if and to the extent the Transferor receives any distribution from or on behalf
of such Obligor in respect thereof, payable when and to the extent that any such
distribution from or on behalf of such Obligor is made in respect thereof.

(f) Within five Business Days after (i) the end of each Fixed Period in respect
of which Yield is computed by reference to the Conduit Rate, each Investor Agent
shall furnish the Transferor, and (ii) the end of each Fixed Period in respect
of which Yield is computed by reference to the Alternate Base Rate, the
applicable Investor Agent shall furnish Transferor, with an invoice setting
forth the amount of the accrued and unpaid Yield and Fees for such Fixed Period
with respect to the Investment of the Co-Acquirers in such Investor Agent’s
Group.

SECTION 2.05 Fees. (a) Each Conduit and Bank shall pay to the Servicer a fee
(the “Servicer Fee”) at the Servicer Fee Rate on an amount equal to its pro rata
share (based on its Receivable Interest) of the average daily Net Pool Balance
during each Settlement Period, payable on the next occurring Settlement Date.
Each Investor Agent, the Program Agent and the Servicer (if not the Parent or an
Affiliate of the Parent) may mutually agree upon another percentage per annum to
replace the Servicer Fee Rate, provided that, the replacement Servicer Fee upon
application of such other percentage rate shall not exceed 110% of ordinary and
reasonable servicing costs. The Servicer Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04.

(b) The Transferor shall pay to the Investor Agents certain fees (collectively,
the “Fees”) in the amounts and on the dates set forth in a separate fee
agreement of even date

 

34



--------------------------------------------------------------------------------

among the Transferor, the Program Agent and the Investor Agents, as the same may
be amended or restated from time to time (the “Fee Agreement”).

SECTION 2.06 Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Transferor or the Servicer hereunder shall be paid or deposited
no later than 11:00 A.M. (New York City time) on the day when due in same day
funds to the Program Agent’s Account or the applicable Investor Agent’s Account,
as applicable.

(b) All computations of Yield, fees, and other amounts hereunder shall be made
on the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Whenever any payment or deposit to be
made hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.

SECTION 2.07 Dividing or Combining Receivable Interests. Any Investor Agent may,
upon notice to the Transferor prior to the last day of any Fixed Period, either
(i) divide any Receivable Interest held by one or more Co-Acquirers in its Group
into two or more Receivable Interests of such Co-Acquirers having aggregate
Investment equal to the Investment of such divided Receivable Interest, or
(ii) combine any two or more Receivable Interests held by one or more
Co-Acquirers in its Group originating on such last day or having Fixed Periods
ending on such last day into a single Receivable Interest having Investment
equal to the aggregate of the Investment of such Receivable Interests; provided,
however, that no Receivable Interest held by a Conduit may be combined with a
Receivable Interest held by any Bank.

SECTION 2.08 Increased Costs. (a) If any Co-Acquirer, any entity (including any
bank or other financial institution providing liquidity and/or credit support to
any Conduit in connection with such Conduit’s commercial paper program) which
acquires or enters into a commitment to acquire Receivable Assets or interests
therein, or any of their respective Affiliates (each an “Affected Person”;
provided that, any participant acquiring an interest in a Receivable Asset shall
only be entitled to benefits hereunder arising from such status to the extent
the Co-Acquirers from which it shall obtain such interest would have been so
entitled) determines that compliance with any Change in Law (other than with
respect to Taxes, which, for the avoidance of doubt, are addressed in
Section 2.10) or the occurrence after the date hereof of any Accounting Based
Consolidation Event (i) adversely affects or would adversely affect the amount
of the capital required or expected to be maintained by such Affected Person and
such Affected Person determines that the amount of such capital is increased by
or based upon the existence of any commitment under the Transaction Documents or
its Asset Purchase Agreement or the acquiring or maintaining any and all rights
and interests in its Receivable Interest, (ii) increases the cost of making or
maintaining such commitment under the Transaction Documents or its Asset
Purchase Agreement or acquiring or maintaining any and all rights in its
Receivable Interests or (iii) reduces any sum received or receivable by an
Affected Person in connection with the Transaction Documents or any Asset
Purchase Agreement, then, upon demand by such Affected Person (with a copy to
the Program Agent), the Transferor shall, on the next Settlement Date following
such demand which is at least 15 Business Days following such demand, pay to the
Investor Agent for such Affected Person’s Group for the account of such Affected
Person (as a third-party beneficiary), from time to time as specified by such
Affected

 

35



--------------------------------------------------------------------------------

Person, additional amounts sufficient to compensate such Affected Person for
such increase in capital, increased cost and/or reduced return. A certificate as
to such amounts submitted to the Transferor and the Program Agent and the
applicable Investor Agent by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error.

(b) If, due to a Change in Law, other than compliance with respect to Taxes,
there shall be any increase in the cost to any Co-Acquirer of agreeing to
acquire or acquiring, or maintaining any and all interests in its Receivable
Interests in respect of which Yield is computed by reference to the Eurodollar
Rate, then, upon demand by such Co-Acquirer (with a copy to the Program Agent
and the Investor Agent for such Co-Acquirer), the Transferor shall, on the next
Settlement Date following such demand which is at least 15 Business Days
following such demand, pay to the Investor Agent for the account of such
Co-Acquirer, from time to time as specified by such Co-Acquirer, additional
amounts sufficient to compensate such Co-Acquirer for such increased costs. A
certificate as to such amounts submitted to the Transferor and the Program Agent
and the Investor Agent for such Co-Acquirer shall be conclusive and binding for
all purposes, absent manifest error.

(c) The Transferor shall not be required to compensate a Co-Acquirer pursuant to
this Section 2.08 for any increased costs incurred or reductions suffered more
than six months prior to the date that such Co-Acquirer notifies the Transferor
of the Change in Law giving rise to such increased costs or reductions, and of
such Co-Acquirer’s intention to claim compensation therefor, provided that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then such six-month period shall be extended to include the period
of retroactive effect thereof. Any Co-Acquirer claiming any additional amounts
payable pursuant to this Section 2.08 agrees, subject to compliance with its
internal policies, to designate a different office or branch of such Co-Acquirer
as its lending office if the making of such a designation would avoid the need
for, or reduce the amount of, any such additional amounts to be paid by the
Transferor and, to the extent reasonably possible, upon request of Transferor,
to take such other action not otherwise disadvantageous to it to reduce any
liability of the Transferor provided, further, that such Co-Acquirer shall
impose such costs on Transferor only if such Co-Acquirer is treating
substantially all similarly situated Persons with which it has a similar
business relationship in a manner that is consistent with the treatment afforded
the Transferor hereunder. Each Co-Acquirer shall deliver a written statement to
Transferor as to any amount due under Section 2.08 and containing the other
information contemplated by such Sections. Such written statement shall set
forth in reasonable detail the calculations upon which such Co-Acquirer
determined such amount and shall be final, conclusive and binding on the
Transferor in the absence of manifest error.

SECTION 2.09 Satisfaction of Payment Obligations Any payment which this
Agreement directs the Servicer or the Transferor to make to the Program Agent
and is made pursuant to the terms hereof in respect of amounts owed to Program
Agent, any Conduit, any Investor Agent or the Banks shall satisfy, in the amount
of such payment, the payment obligations of the Servicer or the Transferor to
the Program Agent, such Conduit, such Investor Agent or the Banks as the case
may be; provided, in each case, that any such payment obligation shall not be
considered paid by any such payment to the extent that at any time all or a
portion of such payment is rescinded or must be otherwise returned for any
reason. Any payment which this Agreement directs the Servicer or the Transferor
to make to an Investor Agent and is made

 

36



--------------------------------------------------------------------------------

pursuant to the terms hereof in respect of amounts owed to such Investor Agent,
the related Conduit(s) in such Investor Agent’s Group and the Related Banks
shall satisfy, in the amount of such payment, the payment obligations of the
Servicer or the Transferor to the Investment Agent, related Conduit(s) in such
Investor Agent’s Group or the Related Banks, as the case may be; provided, in
each case, that any such payment obligation shall not be considered paid by any
such payment to the extent that at any time all or a portion of such payment is
rescinded or must be otherwise returned for any reason.

Payments that are to be remitted by the Servicer or the Transferor to the
Program Agent or any Investor Agent pursuant to the terms of this Agreement
shall be remitted to the Investor Agent’s Account of such Investor Agent, or, in
the case of the payments to be remitted to the Program Agent, to the Investor
Agent’s Account of BTMU. Upon receipt of funds deposited into an Investor
Agent’s Account, the applicable Investor Agent (or, with respect to funds
payable to the Program Agent remitted to the Investor Agent’s Account of BTMU,
the Program Agent) shall distribute such funds to itself and the other members
of its Group as their interests appear pursuant to the terms of this Agreement.

SECTION 2.10 Taxes. (a) Any and all payments and deposits required to be made
hereunder or under any other Transaction Document by the Servicer or the
Transferor shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto unless otherwise required by any
applicable law, excluding (i) net income taxes that are imposed by the United
States, (ii) franchise taxes and net income taxes that are imposed on an
Affected Person by the state or foreign jurisdiction under the laws of which
such Affected Person is organized or any political subdivision thereof,
(iii) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction, and (iv) any tax imposed under FATCA (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). Subject to
Section 2.10(e), if the Transferor or the Servicer shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any Affected
Person, (i) the Transferor shall make an additional payment to such Affected
Person, in an amount sufficient so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.10), such Affected Person receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Transferor or the
Servicer, as the case may be, shall make such deductions and (iii) the
Transferor or the Servicer, as the case may be, shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law. Within 30 days after the date of any such payment of Taxes,
the Transferor or the Servicer, as the case may be, will furnish to such
Affected Person the original or a certified copy of a receipt evidencing payment
thereof.

(b) In addition, the Transferor agrees to pay any present or future stamp or
other documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).

 

37



--------------------------------------------------------------------------------

(c) Subject to Section 2.10(e), the Transferor will indemnify each Affected
Person for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.10) paid by such Affected Person and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto whether or not such Taxes or Other Taxes were correctly or legally
asserted. Any such Affected Person shall cooperate, at the Transferor’s
reasonable expense, with any reasonable request by the Transferor to seek a
refund of such Taxes or Other Taxes that were not correctly or legally asserted,
provided that (i) such cooperation has no adverse effect on such Affected
Person, as reasonably determined by such Affected Person, and (ii) such Affected
Person shall be under no obligation to provide copies of any tax returns to the
Transferor, The indemnification described in this Section 2.10(c) shall be made
within thirty days from the date the Affected Person makes written demand
therefor (and a copy of such demand shall be delivered to the Program Agent and
the Investor Agent for such Affected Person’s Group). A certificate as to the
amount of such indemnification submitted to the Transferor and the Program Agent
and the Investor Agent for such Affected Person’s Group by such Affected Person,
setting forth, in reasonable detail, the basis for and the calculation thereof,
shall be conclusive and binding for all purposes absent manifest error.

(d) Each Affected Person which is a “United States person” as defined in
Section 7701(a)(30) of the Code shall, on or prior to the date hereof (or, in
the case of any Person who becomes an Affected Person after the date hereof, on
or prior to the date on which it so becomes an Affected Person), deliver to the
Transferor such certificates, documents or other evidence, as required by the
Code or Treasury Regulations issued pursuant thereto, including Internal Revenue
Form W-9 and any subsequent version thereof, properly completed and duly
executed by such Affected Person, certifying that such Affected Person is exempt
from U.S. federal backup withholding tax. Each Affected Person which is not a
“United States Person”, as defined in the Code, and which is entitled to an
exemption from, or reduction of, withholding tax under the laws of the United
States as in effect on the date hereof (or, in the case of any Person which
becomes an Affected Person after the date hereof, on the date on which it so
becomes an Affected Person with respect to any payments under this Agreement)
shall, on or prior to the date hereof (or, in the case of any Person who becomes
an Affected Person after the date hereof, on or prior to the date on which it so
becomes an Affected Person), deliver to the Transferor such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including Internal Revenue Service Form W-8BEN or Form
W-8ECI and any other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Affected Person as will
permit such payments to be made without withholding or at a reduced rate. Each
Affected Person which is organized outside the United States shall, on or prior
to the date hereof (or, in the case of any Person who becomes an Affected Person
after the date hereof, on or prior to the date on which it so becomes an
Affected Person), deliver to the Transferor such documentation prescribed by
FATCA and such additional documentation reasonably requested by the Transferor
as may be necessary for the Transferor to comply with its obligations under
FATCA and to determine that such Affected Person has complied with its
obligations under FATCA or to determine the amount to deduct and withhold. Each
such Affected Person shall from time to time thereafter, upon written request
from the Transferor, deliver to the Transferor any new certificates, documents
or other evidence as described in the preceding sentence as will permit payments
under this Agreement to be made

 

38



--------------------------------------------------------------------------------

without withholding or at a reduced rate (but only so long as such Affected
Person is legally able to do so).

(e) The Transferor shall not be required to pay any amounts to any Affected
Person in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and
(c) above if the obligation to pay such amounts is attributable to the failure
by such Affected Person to comply with the provisions of paragraph (d) above in
a manner indicating that such Affected Person is not subject to withholding tax
that is in effect at the time such Affected Person becomes a party to this
Agreement; provided, however, that should an Affected Person become subject to
Taxes because of its failure to deliver a form required hereunder, the
Transferor shall take such steps as such Affected Person shall reasonably
request to assist such Affected Person to recover such Taxes.

SECTION 2.11 Security Interest. (a) The parties hereto intend that this
Agreement shall constitute a security agreement under applicable law, securing,
among other things, the performance by the Transferor of all the terms,
covenants and agreements on the part of the Transferor (whether as Transferor or
otherwise) to be performed under this Agreement or any document delivered in
connection with this Agreement in accordance with the terms thereof, including
the punctual payment when due of all obligations of the Transferor hereunder or
thereunder, whether for Investment, Yield, indemnification payments, fees,
expenses or otherwise, and, pursuant to the foregoing, the Transferor hereby
assigns to the Program Agent for its benefit (solely with respect to amounts
payable under clauses (i) and (v) of Section 2.04(c)) and the ratable benefit of
the Co-Acquirers and the Investor Agents, and hereby grants to the Program Agent
for its benefit (solely with respect to amounts payable under clauses (i)
and (v) of Section 2.04(c)) and the ratable benefit of the Co-Acquirers and the
Investor Agents, a security interest in, all of the Transferor’s right, title
and interest in and to (A) the Sale Agreements, including, without limitation,
(i) all rights of the Transferor to receive moneys due or to become due under or
pursuant to the Sale Agreements, (ii) all security interests and property
subject thereto from time to time purporting to secure payment of monies due or
to become due under or pursuant to the Sale Agreements, (iii) all rights of the
Transferor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Sale Agreements, (iv) claims of the Transferor for damages
arising out of or for breach of or default under the Sale Agreements, and
(v) the right of the Transferor to compel performance and otherwise exercise all
remedies thereunder, (B) all Pool Receivables, whether now owned and existing or
hereafter acquired or arising, and the Related Security with respect thereto and
the Collections and all other assets, including, without limitation, accounts,
chattel paper, instruments and general intangibles (as those terms are defined
in the UCC), including undivided interests in any of the foregoing, and (C) to
the extent not included in the foregoing, all proceeds of any and all of the
foregoing.

(b) Notwithstanding anything herein to the contrary, the parties hereto each
acknowledge that in substance the transactions contemplated by this Agreement
constitute a loan by the Conduits and/or the Banks through the Program Agent to
the Transferor for tax purposes and that it is their mutual intent that, for all
applicable tax purposes, the transactions contemplated by this Agreement shall
be treated as a loan to Transferor. Further, the parties hereto each covenant,
unless otherwise required by law, to treat the transactions contemplated by this
Agreement as a loan by the Conduits and/or the Banks through the Program Agent
to the Transferor for all applicable tax purposes in all tax filings, reports
and returns and otherwise, and

 

39



--------------------------------------------------------------------------------

further covenant, unless otherwise required by law, that neither they nor any of
their Affiliates will take, or participate in the taking of or permit to be
taken, any action that is inconsistent with such treatment. All successors and
assignees of the parties hereto shall be bound by the provisions hereof.

SECTION 2.12 Sharing of Payments. If any Co-Acquirer or Investor Agent (for
purposes of this Section only, referred to as a “Recipient”) shall obtain
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Investment of, or Yield on, any
Receivable Interest or portion thereof held by it in excess of its ratable share
of payments made on account of the Total Investment of, or Yield on, all of the
Receivable Interests held by the Conduits and the Banks (other than as a result
of different methods for calculating Yield), such Recipient shall forthwith
purchase from the Conduits or the Banks which received less than their ratable
share participations in the Receivable Interests held by such Persons as shall
be necessary to cause such Recipient to share the excess payment ratably with
each such other Person; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such Recipient, such purchase from
each such other Person shall be rescinded and each such other Person shall repay
to the Recipient the consideration paid by such Recipient for such participation
to the extent of such recovery, together with an amount equal to such other
Person’s ratable share (according to the proportion of (a) the amount of such
other Person’s required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

SECTION 2.13 Right of Setoff. Without in any way limiting the provisions of
Section 2.12, each Agent, each Conduit and each Bank is hereby authorized (in
addition to any other rights it may have) at any time after the occurrence and
during the continuance of an Event of Termination to set-off, appropriate and
apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness (including all general
or special, time or demand, provisional or other deposits and other
indebtedness) held or owing by such Agent, such Conduit or such Bank to, or for
the account of, the Transferor, the Servicer or any Originator against any
amount owing by the Transferor, the Servicer or such Originator, as the case may
be, to such Person or to such Agent on behalf of such Person. For avoidance of
doubt, the right of setoff set forth in this Section 2.13 does not permit setoff
of deposits and indebtedness held or owed by one Person to or for the account of
a second Person against amounts owed by any Person other than such second
Person.

SECTION 2.14 Substitution of Co-Acquirers. If the Transferor shall become
obligated to pay amounts under Section 2.08 to any Co-Acquirer or if any
Co-Acquirer shall make any demand for payment under Section 2.08, the Transferor
shall have the right to require such Co-Acquirer and each of the other members
of such Co-Acquirer’s Group (each, a “Substitution Party”), to sell and assign,
and upon request by the Transferor to such effect each such Substitution Party
shall sell and assign, all of its interests, rights and obligations under this
Agreement and under any Asset Purchase Agreement to which such Substitution
Party is a party to (a) another Bank or Conduit, as applicable, or, in the case
of the transfer of the rights, interests and obligations of an Investor Agent
that is a Substitution Party or the Program Agent, to an Investor Agent (but no
Bank, Conduit or Investor Agent shall have any obligation to make any such
purchase or accept any such assignment) or (b) an assignee identified by the
Transferor and

 

40



--------------------------------------------------------------------------------

with the consent of (x) the Program Agent (unless the Program Agent (in its
capacity as a Bank or an Investor Agent) is a Substitution Party) or (y) in the
case where the Program Agent (in its capacity as a Bank or an Investor Agent) is
a Substitution Party, each of the remaining Investor Agents, which consent in
each case shall not be unreasonably withheld; provided, however, that (i) such
assignment shall not conflict with any statute, law, rule, regulation, order or
decree of any Governmental Authority, (ii) the assigning Substitution Party
shall have received from its assignee (or from the Transferor, in the case of
amounts payable under Section 2.08) full payment in immediately available funds
of all amounts payable to it in respect of any Investment, accrued Yield and
Fees and other amounts owing to it under or in connection with each of this
Agreement and any Asset Purchase Agreement to which such Substitution Party is a
party, (iii) the assigning Substitution Party shall have been released of any
and all liabilities and obligations under this Agreement and any Asset Purchase
Agreement to which it is a party, (iv) such assignment shall be without recourse
and shall be at the sole expense of the Transferor, and (v) the assigning
Substitution Party shall continue to have the benefit of all indemnities and
other agreements under this Agreement which survive the termination of this
Agreement.

SECTION 2.15 Use of Proceeds. The Transferor hereby agrees that the proceeds of
the initial acquisition on the Initial Acquisition Date shall be applied by the
Transferor to pay the cash purchase price for Receivables pursuant to the SCA,
and NBCUniversal hereby agrees that such cash purchase price received by it
shall be applied by NBCUniversal to fund the payoff amounts required to be paid
pursuant to the Termination Documentation.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01 Conditions Precedent to Effectiveness. The effectiveness of this
Agreement on the Closing Date is subject to the conditions precedent that the
Program Agent and each Investor Agent shall have received on or before the
Closing Date the following, each (unless otherwise indicated) dated such date,
in form and substance satisfactory to the Program Agent and each Investor Agent:

(a) Certified copies of the resolutions of the Parent, as sole member of the
Transferor, and the Board of Directors of NBCUniversal, LLC, as parent of the
Parent and the other Originators, approving this Agreement, the Sale Agreements
and any other Transaction Documents to which the Transferor, the Parent and/or
the other Originators, as applicable, are a party and certified copies of all
documents evidencing other necessary corporate, limited partnership or limited
liability company, as the case may be, action and governmental approvals, if
any, with respect to this Agreement, the Sale Agreements and any such other
Transaction Documents.

(b) A certificate of the Secretary or Assistant Secretary of the Transferor, the
Parent and the other Originators certifying the names and true signatures of the
officers of the Transferor, the Parent and the other Originators authorized to
sign this Agreement, the Sale Agreements and the other documents to be delivered
by it hereunder and thereunder.

 

41



--------------------------------------------------------------------------------

(c) Favorable opinions of Dewey & LeBoeuf LLP, counsel for the Transferor, the
Parent and the other Originators, substantially in the form of Annex C-1 hereto.

(d) Favorable opinions of internal counsel for the Transferor, the Parent and
the other Originators, substantially in the form of Annexes C-2, C-3 and C-4
hereto.

(e) The Fee Agreement.

(f) An executed copy of each of the SCA and the Subsidiary Sale and Purchase
Agreement.

(g) A copy of the limited liability company agreement, limited partnership
agreement, by-laws, operating agreement or regulations of the Transferor, the
Parent and the other Originators, certified by the Secretary or Assistant
Secretary of the Transferor, the Parent or the other Originators, as the case
may be.

(h) A copy of the certificate or articles of incorporation or the certificate of
formation of each of the Transferor, the Parent and the other Originators
certified as of a recent date by the Secretary of State or other appropriate
official of the state of its organization, and a certificate as to the good
standing of each of the Transferor, the Parent and the other Originators which
are not general partnerships from such Secretary of State or other official,
dated as of a recent date.

SECTION 3.02 Conditions Precedent to Initial Acquisition. The initial
acquisition of Receivable Assets under this Agreement is subject to the
conditions precedent that (i) wires shall have been initiated to the appropriate
recipients on December 16, 2011 for all funds necessary to accomplish such
initial acquisition and (ii) the Program Agent and each Investor Agent shall
have received on or before the date of such acquisition the following, each
(unless otherwise indicated) dated such date, in form and substance satisfactory
to the Program Agent and each Investor Agent:

(a) Financing statements under the UCC of all jurisdictions that the Program
Agent may deem necessary or desirable in order to perfect the ownership and
security interests contemplated by this Agreement and the Sale Agreements.

(b) All termination and amendment UCC-3s, if any, necessary to release all
security interests and other rights of any Person in (i) the Receivables or
Related Security previously granted by the Transferor or any Originator and
(ii) the collateral security referred to in Section 2.11 previously granted by
the Transferor.

(c) Completed requests for information, dated on or before (but not more than 35
days before) the date of such initial acquisition, in all jurisdictions
reasonably requested by the Program Agent, listing all effective financing
statements filed in such jurisdictions that name the Transferor or any
Originator as debtor, together with copies of such financing statements (none of
which shall cover any Receivables, Related Security or the collateral security
referred to in Section 2.11, other than financing statements to be terminated or
amended by the UCC-3s delivered pursuant to Section 3.02(b)).

 

42



--------------------------------------------------------------------------------

(d) Favorable opinions of Dewey & LeBoeuf LLP, counsel for the Transferor, the
Parent and the other Originators, substantially in the form of Annexes C-5, C-6,
C-7, C-8, and C-9 hereto.

(e) Copies of the fully-executed Termination Documentation, together with
evidence that (i) all conditions precedent to the effectiveness of the
transactions contemplated thereunder have been satisfied or waived (other than
receipt of the funds in the amounts set forth therein) and (ii) NBCUniversal or
its Affiliates shall have wired sufficient funds pursuant to the Termination
Documentation in order to satisfy the payoff amounts thereunder to the extent
such payoff amounts are in excess of the amount of the proceeds of the
Investment made on the Initial Acquisition Date that is to be used to partially
fund such payoff amounts.

SECTION 3.03 Conditions Precedent to Closing Date and All Acquisitions and
Capital Payments. The effectiveness of this Agreement on the Closing Date, and
each acquisition (including the initial acquisition) and each Capital Payment
shall be subject to the further condition precedent that, on the Closing Date
and on the date of such acquisition or Capital Payment, the following statements
shall be true (and acceptance of the proceeds of such acquisition or Capital
Payment shall be deemed a representation and warranty by the Transferor and the
Servicer (each as to itself) that such statements are then true):

(i) The representations and warranties contained in Sections 4.01 and 4.02 are
true and correct in all material respects (or, to the extent that any
representation or warranty is qualified by a materiality standard, such
representation and warranty is true and correct in all respects (after taking
such standard into account)) on and as of the Closing Date (other than any
representations and warranties in Section 4.01(h) that by their terms do not
apply on or as of the Closing Date) or the date of such acquisition or Capital
Payment, as applicable, as though made on and as of such date, except to the
extent they expressly relate to an earlier date, and

(ii) No event has occurred and is continuing, or would result from such
acquisition or Capital Payment, that constitutes an Event of Termination, an
Incipient Event of Termination, a Servicer Default, or an Incipient Servicer
Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Transferor. The Transferor
hereby represents and warrants as follows:

(a) The Transferor is a limited liability company duly formed, validly existing
and in good standing under the laws of the jurisdiction set forth in Schedule IV
hereto (as such Schedule IV may be amended from time to time pursuant to
Section 5.01(b)), and is duly qualified to do business, and is in good standing,
in every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Transferor of the Transaction
Documents and the other documents to be delivered by it hereunder, including the
Transferor’s use of the proceeds of transfers and assignments and Capital
Payments, (i) are within the Transferor’s limited liability company powers,
(ii) have been duly authorized by all necessary limited liability company
action, (iii) do not contravene (a) the Transferor’s certificate of formation or
limited liability company agreement or (b) except where the contravention would
not have a Material Adverse Effect, any law, rule or regulation applicable to
the Transferor, any contractual restriction binding on or affecting the
Transferor or its property or any order, writ, judgment, award, injunction or
decree binding on or affecting the Transferor or its property, and (iv) do not
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
to which the Transferor is a party has been duly executed and delivered by the
Transferor.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Transferor of the Transaction
Documents to which the Transferor is a party or any other document to be
delivered thereunder, except for the filing of UCC financing statements which
are referred to therein.

(d) Each of the Transaction Documents to which the Transferor is a party
constitutes the legal, valid and binding obligation of the Transferor
enforceable against the Transferor in accordance with its terms, subject to
Debtor Relief Laws and to general principles of equity.

(e) [Intentionally omitted.]

(f) There is no pending or, to the knowledge of the Transferor, threatened
action, investigation or proceeding affecting the Transferor or the Parent
before any court, governmental agency or arbitrator which is reasonably likely
to be adversely determined and, if so determined, would have a Material Adverse
Effect.

(g) No proceeds of any transfer and assignment or Capital Payment will be used
(i) to acquire any equity security of a class which is registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or (ii) for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any “margin
stock” within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System of the United States.

(h) Immediately prior to the acquisition by the Program Agent for the benefit of
the relevant Conduits and/or Banks, as the case may be, the Transferor has
purchased, for fair consideration and reasonably equivalent value, all of the
right, title and interest of the Parent in the Pool Receivables, and is the
legal and beneficial owner of the Pool Receivables and Related Security which
are the subject of such purchase free and clear of any Lien; upon each
acquisition, the Program Agent for the benefit of the relevant Conduits or the
Banks, as the case may be, shall acquire a valid and perfected first priority
security interest in each Pool Receivable then existing or thereafter arising
and in the Related Security and Collections with respect thereto. On and from
the Initial Acquisition Date, no effective financing statement or other

 

44



--------------------------------------------------------------------------------

instrument similar in effect covering any Pool Receivable or the Related
Security or Collections with respect thereto is on file in any recording office,
except those filed in favor of the Program Agent relating to this Agreement,
those filed by NBCUniversal pursuant to the Subsidiary Sale and Purchase
Agreement, and those filed by the Transferor pursuant to the SCA. Each
Receivable characterized in any Servicer Report or other written statement made
by or on behalf of the Transferor as an Eligible Receivable or as included in
the Net Pool Balance is, as of the date of such Servicer Report or other
statement, an Eligible Receivable or properly included in the Net Pool Balance.

(i) Each Servicer Report (if prepared by the Transferor or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Transferor or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Transferor to the Program Agent, the Investor Agents, the
Conduits or the Banks in connection with this Agreement is or will be accurate,
complete and correct in all material respects as of its date or (except as
otherwise disclosed to the Program Agent, the Investor Agents, the Conduits or
the Banks, as the case may be, at such time) as of the date so furnished.

(j) The principal place of business and chief executive office of the Transferor
and the office where the Transferor keeps its records concerning the Pool
Receivables are located at the address or addresses referred to in
Section 5.01(b). The Transferor is located in the jurisdiction of organization
set forth in Schedule IV hereto for purposes of Section 9-307 of the UCC as in
effect in the State of New York; and the office in the jurisdiction of
organization of the Transferor in which a UCC financing statement is required to
be filed in order to perfect the security interest granted by the Transferor
hereunder is set forth in Schedule IV hereto (in each case as such Schedule IV
may be amended from time to time pursuant to Section 5.01(b)).

(k) The account numbers of the Collection Accounts, together with the post
office boxes of any related lock-boxes and the names and addresses of the banks
with which such Collection Accounts are maintained, are as specified in
Schedule I hereto, as such Schedule I may be amended from time to time pursuant
to Section 5.01(g). The Collection Accounts and the related lock-boxes are the
only accounts and post office boxes into which Collections of Receivables are
deposited or remitted.

(l) The Transferor is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

(m) [Intentionally omitted.]

(n) The Transferor is not known by and does not use any tradename or
doing-business-as name.

(o) The Transferor was formed on October 12, 2011, and since such date there has
been no adverse change in the financial condition of the Transferor that would
cause a Material Adverse Effect. The Transferor has conducted no business except
as contemplated under this Agreement and the other Transaction Documents, and
has no other obligations or

 

45



--------------------------------------------------------------------------------

outstanding security of any kind outside of this Agreement and the other
Transaction Documents. The Transferor has no Subsidiaries.

(p) (i) The fair value of the property of the Transferor is greater than the
total amount of liabilities, including contingent liabilities, of the
Transferor, (ii) the present fair salable value of the assets of the Transferor
is not less than the amount that will be required to pay all probable
liabilities of the Transferor on its debts as they become absolute and matured,
(iii) the Transferor does not intend to, and does not believe that it will,
incur debts or liabilities beyond the Transferor’s abilities to pay such debts
and liabilities as they mature and (iv) the Transferor is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which the Transferor’s property would constitute unreasonably
small capital.

(q) With respect to each Pool Receivable, the Transferor (i) shall have received
such Pool Receivable as a contribution to the capital of the Transferor by the
Parent and/or (ii) shall have purchased such Pool Receivable from the Parent in
exchange for payment (made by the Transferor to the Parent in accordance with
the provisions of the SCA) of cash in an amount which constitutes fair
consideration and reasonably equivalent value. Each such sale referred to in
clause (ii) of the preceding sentence shall not have been made for or on account
of an antecedent debt owed by the Parent to the Transferor and no such sale is
or may be voidable or subject to avoidance under any section of the Federal
Bankruptcy Code.

(r) The Transferor has (i) timely filed all federal tax returns required to be
filed, (ii) timely filed all other material state and local tax returns required
to be filed and (iii) paid or made adequate provision for the payment of all
taxes, assessments and other governmental charges (other than any tax,
assessment or governmental charge which is being contested in good faith and by
proper proceedings, and with respect to which the obligation to pay such amount
is adequately reserved against in accordance with generally accepted accounting
principles).

(s) On and from the Initial Acquisition Date, (i) the additional representations
and warranties set forth in Schedule IX are true and correct in all material
respects and (ii) other than the filing of financing continuation statements
required after the date this representation and warranty is made or is deemed
made, all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by Transferor in connection with the conveyance by Transferor of the
Receivables to the Program Agent have been duly obtained, effected or given and
are in full force and effect.

(t) No event has occurred and is continuing that constitutes an Event of
Termination or an Incipient Event of Termination.

SECTION 4.02 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants as follows:

(a) The Servicer is a limited liability company duly formed, validly existing
and in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Servicer of this Agreement
and any other documents to be delivered by it hereunder (i) are within the
Servicer’s limited liability company powers, (ii) have been duly authorized by
all necessary limited liability company action, (iii) do not contravene (1) the
Servicer’s certificate of formation or limited liability company agreement, or
(2) except where such contravention would not have a Material Adverse Effect,
(x) any law, rule or regulation applicable to the Servicer, (y) any contractual
restriction binding on or affecting the Servicer or its property or (z) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Servicer or its property, and (iv) do not result in or require the creation of
any lien, security interest or other charge or encumbrance upon or with respect
to any of its properties. This Agreement has been duly executed and delivered by
the Servicer.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Servicer of this Agreement or any
other document to be delivered by it hereunder.

(d) This Agreement constitutes the legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its terms, subject
to Debtor Relief Laws and general principles of equity.

(e) The balance sheets of the Parent and its Subsidiaries as at September 30,
2011, and the related statements of income and retained earnings of the Parent
and its Subsidiaries for the fiscal quarter then ended, copies of which have
been furnished to the Agents, fairly present the financial condition of the
Parent and its Subsidiaries as at such date and the results of the operations of
the Parent and its Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied
except to the extent noted therein, and since September 30, 2011 there has been
no adverse change in the financial condition of the Parent which would cause a
Material Adverse Effect.

(f) There is no pending or threatened action, investigation or proceeding
affecting the Servicer before any court, governmental agency or arbitrator which
is reasonably likely to be adversely determined and, if so determined, would
have a Material Adverse Effect.

(g) Each Receivable characterized in any Servicer Report as an Eligible
Receivable or as included in the Net Pool Balance is, as of the date of such
Servicer Report, an Eligible Receivable or properly included in the Net Pool
Balance.

(h) Each Servicer Report (if prepared by NBCUniversal or one of its Affiliates,
or to the extent that information contained therein is supplied by NBCUniversal
or an Affiliate), information, exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by the Servicer to the
Agents, the Conduits or the Banks in connection with this Agreement is or will
be accurate, complete and correct in all material respects as of its date or
(except as otherwise disclosed to the Agents, Conduits or the Banks, as the case
may be, at such time) as of the date so furnished.

 

47



--------------------------------------------------------------------------------

(i) The Servicer is not an “investment company” as defined in the Investment
Company Act of 1940, as amended.

(j) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code or
Treasury Regulations issued pursuant thereto, other federal or state laws, and
the regulations and published interpretations thereunder; (ii) there are no
pending or, to the Knowledge of the Servicer, threatened claims, actions or
lawsuits, or action by any governmental authority, with respect to any Plan;
(iii) no ERISA Event has occurred or is reasonably expected to occur; and (d) no
Plan has any Unfunded Pension Liability.

(k) The Servicer and the Transferor have complied with all applicable “know your
customer” regulations as would be relevant to the Receivables and the
transactions contemplated by the Transaction Documents and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act.

(l) The Servicer and each of the Transferring Subsidiaries has (i) timely filed
all federal tax returns required to be filed, (ii) timely filed all other
material state and local tax returns required to be filed and (iii) paid or made
adequate provision for the payment of all taxes, assessments and other
governmental charges (other than (x) with respect to the “Amounts Due” set forth
in Schedule X, with respect to which the Servicer is taking (and is causing each
applicable Transferring Subsidiary to take) all commercially reasonable actions
necessary to release the related liens as promptly as practicable, and (y) any
tax, assessment or governmental charge which is being contested in good faith
and by proper proceedings, and with respect to which the obligation to pay such
amount is adequately reserved against in accordance with generally accepted
accounting principles).

(m) The Servicer has complied in all material respects with the Credit and
Collection Policies, and has not made a material change in such polices, except
as permitted by the Transaction Documents.

(n) The account numbers of the Collection Accounts, together with the post
office boxes of any related lock-boxes and the names and addresses of the banks
with which such Collection Accounts are maintained, are as specified in
Schedule I hereto, as such Schedule I may be amended from time to time pursuant
to Section 5.01(g). The Collection Accounts and the related lock-boxes are the
only accounts and post office boxes into which Collections of Receivables are
deposited or remitted. The Servicer is the accountholder and owner of each
Collection Account and the owner or lessee of any related lock-boxes.

ARTICLE V

COVENANTS

SECTION 5.01 Covenants of the Transferor. Until the RAA Final Payment Date:

(a) Compliance with Laws, Etc. The Transferor will comply in all respects with
all applicable laws, rules, regulations and orders and preserve and maintain its
limited

 

48



--------------------------------------------------------------------------------

liability company existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such rights, franchises,
qualifications, and privileges would not reasonably be expected to have a
Material Adverse Effect.

(b) Offices, Records, Name and Organization. The Transferor will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Pool Receivables at the address of the
Transferor set forth on Schedule III hereto or, upon 30 days’ prior written
notice to the Program Agent and each Investor Agent, at any other locations
within the United States. The Transferor will not change its name or its state
of formation, unless (i) the Transferor shall have provided the Program Agent
and each Investor Agent with at least 30 days’ prior written notice thereof,
together with an updated Schedule IV, and (ii) no later than the effective date
of such change, all actions, documents and agreements reasonably requested by
the Program Agent to protect and perfect the Program Agent’s interest in the
Receivables, the Related Security and the other assets of the Transferor in
which a security interest is granted hereunder have been taken and completed.
Upon confirmation by the Program Agent to the Transferor of the Program Agent’s
receipt of any such notice (together with an updated Schedule IV) and the
completion or receipt of the actions, agreements and documents referred to in
clause (ii) of the preceding sentence, Schedule IV hereto shall, without further
action by any party, be deemed to be amended and replaced by the updated
Schedule IV accompanying such notice.

(c) Performance and Compliance with Contracts and Credit and Collection
Policies. The Transferor will, at its expense, comply with and perform its
obligations under the Contracts with respect to any Pool Receivables and under
the Credit and Collection Policies, except that it shall not constitute a breach
of this covenant insofar as any such failure to comply or perform would not
adversely affect the rights of the Program Agent or any Co-Acquirer in any
material respect;

(d) Sales, Liens, Etc. Except for the security and all other interests created
hereunder in favor of the Program Agent for the benefit of the Co-Acquirers, the
Transferor will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Lien upon or with respect to, any
Pool Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Pool Receivable are sent, or assign any
right to receive income in respect thereof.

(e) Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Transferor will not (and will not permit the Servicer or
any Originator to) extend, amend or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto (insofar as it would have such effect on an existing Pool
Receivable).

(f) Change in Business or Credit and Collection Policies. Without consent of the
Program Agent, such consent not to be unreasonably withheld or delayed, the
Transferor will not make any change in the Credit and Collection Policies that
would adversely affect the rights of the Program Agent or any Co-Acquirer in any
material respect. The Transferor will not make any change in the character of
its business which change could impair, individually or in the

 

49



--------------------------------------------------------------------------------

aggregate, the value, collectibility, validity or enforceability of any
Receivable or otherwise have, individually or in the aggregate, a Material
Adverse Effect.

(g) Change in Payment Instructions to Obligors. The Transferor will not add or
terminate any account as a Collection Account to or from those listed in
Schedule I hereto unless the Program Agent shall have received prior notice of
such addition or termination (including an updated Schedule I). Upon
confirmation by the Program Agent to the Transferor of the Program Agent’s
receipt of any such notice and the related documents, Schedule I hereto shall,
without further action by any party, be deemed to be amended and replaced by the
updated Schedule I accompanying such notice. The Transferor will not make any
change in its instructions to any Obligor requiring such Obligor to make payment
on Pool Receivables to any account other than a Collection Account, unless the
Program Agent shall have received prior notice of such change and shall have
provided its prior written consent to such change.

(h) Deposits to Lock-Boxes and Deposit Accounts. The Transferor will (or will
cause the Servicer or the Originators to) instruct all Obligors to remit all
their payments in respect of Receivables to a Collection Account listed in
Schedule I hereto (as the same may be amended pursuant to Section 5.01(g)). If
the Transferor shall receive any Collections directly, it shall immediately (and
in any event within two Business Days) deposit the same to a Collection Account.

(i) [Intentionally Omitted.]

(j) Marking of Records. At its expense, the Transferor will mark its master data
processing records evidencing Pool Receivables with a legend evidencing that
such Pool Receivables have been transferred in accordance with this Agreement.

(k) Further Assurances. (i) The Transferor agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions that the Program Agent or any Investor Agent may
reasonably request, as necessary or desirable, to perfect, protect or more fully
evidence the Receivable Assets acquired under this Agreement, or to enable the
Conduits, the Banks, the Investor Agents or the Program Agent to exercise and
enforce their respective rights and remedies under this Agreement.

(ii) The Transferor authorizes the Program Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Pool Receivables and the Related Security and the Collections
with respect thereto, which financing statements may describe the collateral
covered thereby as “all assets of the Seller,” “all personal property of the
Seller” or words of similar effect.

(l) Reporting Requirements. The Transferor will provide to the Agents (in
multiple copies, if requested by any Agent) the following:

(i) (x) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent,
consolidated balance sheets as at the end of such fiscal quarter, and related
consolidated statements of income and cash flows for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, setting forth in comparative
form the figures for the corresponding fiscal

 

50



--------------------------------------------------------------------------------

quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified either (1) in
accordance with the requirements of the Securities Exchange Act of 1934 or
(2) otherwise by a Responsible Officer of the Parent as fairly presenting the
financial condition, results of operations and cash flows of the Parent, in
accordance with GAAP, subject only to pro forma adjustments and normal year-end
audit adjustments, and except for the absence of footnotes; and

(y) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Parent, consolidated balance sheets as at the end of such
fiscal year and related consolidated statements of income and cash flows for
such fiscal year of the Parent, setting forth in comparative form the figures
for the previous fiscal year, all in reasonable detail, audited and accompanied
by a report and opinion of independent certified public accountants of
nationally recognized standing;

(ii) as soon as available and in any event within 120 days after the end of each
fiscal year of the Parent, an unaudited profit and loss statement and year-end
balance sheet of the Transferor for such fiscal year, certified by the chief
financial officer or treasurer of the Transferor;

(iii) as soon as possible and in any event within five days after a Responsible
Officer obtains Knowledge of an occurrence of each Event of Termination or
Incipient Event of Termination, a statement of a Responsible Officer of the
Transferor setting forth details of such Event of Termination or Incipient Event
of Termination and the action that the Transferor has taken and proposes to take
with respect thereto;

(iv) at least 15 days prior to any change in the name or jurisdiction of
organization of the Parent, any Originator or the Transferor, a notice setting
forth the new name or jurisdiction of organization and the effective date
thereof;

(v) promptly after a Responsible Officer of the Transferor obtains Knowledge
thereof, notice of any “Event of Termination” or “Sale Termination Date” under
either of the Sale Agreements;

(vi) promptly after a Responsible Officer of the Transferor obtains Knowledge
thereof, and in any event within five Business Days of the date such Responsible
Officer obtained such Knowledge, notice of (i) any litigation having a
reasonable risk of being determined adversely and, if adversely determined,
having a Material Adverse Effect, (ii) any Primary Insolvency Event or Incipient
Primary Insolvency Event, and (iii) any breach of any representation, warranty
or covenant under this Agreement or any of the other Transaction Documents;

(vii) promptly after receipt thereof, copies of all notices received by the
Transferor from NBCUniversal or any Originator under the Sale Agreements; and

(viii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Transferor, the Parent or any other
Originator, including, without limitation, the amount of the Deferred
Consideration, as the Program Agent or any Investor Agent may from time to time
reasonably request.

 

51



--------------------------------------------------------------------------------

Financial statements and other documents required to be delivered pursuant to
clause (i) of this Section 5.01(l) may be delivered electronically and if so
delivered, shall be deemed to have been delivered (i) to the extent such
documents are included in materials otherwise filed with the U.S. Securities and
Exchange Commission, when such filing is available to the Program Agent on
EDGAR, or (ii) in any case, on the date on which such documents are posted on
the Parent’s behalf on an Internet website to which the Program Agent has access
and the Parent notifies the Program Agent of such posting. If the Parent
provides the financial statements and other documents required to be delivered
pursuant to clauses (i), (ii) and (v) of this Section 5.01(l) electronically
pursuant to the preceding sentence, the Parent will provide printed versions of
such financial statements and other documents to the Program Agent upon the
Program Agent’s request.

(m) Separateness. (i) The Transferor shall at all times maintain one or more
independent managers, each of whom (v) is employed by, and has at least three
years of employment experience with, one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities, (w) is not currently and has not been
during the five years preceding the date of this Agreement an officer, director
or employee of an Affiliate of the Transferor or any Other Company, (x) is not a
current or former officer or employee of the Transferor, (y) is not a
stockholder of any Other Company or any of their respective Affiliates and
(z) is reasonably acceptable to the Program Agent.

(ii) The Transferor shall not direct or participate in the management of any of
the Other Companies’ operations.

(iii) The Transferor shall conduct its business from a designated office which
may be located in the same facility as one or more of the Other Companies. The
Transferor shall have stationery and other business forms separate from that of
the Other Companies and any other Person.

(iv) The Transferor shall at all times be adequately capitalized in light of its
contemplated business.

(v) The Transferor shall at all times provide for its own operating expenses and
liabilities from its own funds.

(vi) The Transferor shall maintain its assets and transactions separately from
those of the Other Companies and any other Person and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies and any other Person. The Transferor shall hold itself out
to the public under the Transferor’s own name as a legal entity separate and
distinct from the Other Companies. The Transferor shall not hold itself out as
having agreed to pay, or as being primarily or secondarily liable for, any
obligations of the Other Companies or any other Person.

 

52



--------------------------------------------------------------------------------

(vii) The Transferor shall not maintain any joint account with any Other Company
or any other Person or become liable as a guarantor or otherwise with respect to
any Debt or contractual obligation of any Other Company or any other Person or
any other Person.

(viii) The Transferor shall not make any payment or distribution of assets with
respect to any obligation of any Other Company or any other Person or grant any
Lien on any of its assets to secure any obligation of any Other Company or any
other Person.

(ix) The Transferor shall not make loans or advances or otherwise extend credit
to any of the Other Companies.

(x) The Transferor shall hold regular duly noticed meetings of its Board of
Directors and make and retain minutes of such meetings.

(xi) The Transferor shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements, with respect to all
assets purchased from any of the Other Companies.

(xii) The Transferor shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement and as contemplated by the SCA.

(xiii) The Transferor shall comply with (and cause to be true and correct) each
of the facts and assumptions contained in paragraphs 1 - 14 on pages 8 - 10 and
paragraphs 1 - 29 on pages 20 - 23 of the opinion of Dewey LeBoeuf LLP delivered
pursuant to Section 3.02(d) and designated as Annex C-7 to this Agreement.

(n) Sale Agreements. The Transferor will not amend, waive or modify, or consent
to any amendment, waiver or modification of, any provision of the Sale
Agreements or waive, or consent to the waiver of, the occurrence of any default
under the Sale Agreements, without in each case the prior written consent of the
Program Agent and each Investor Agent. The Transferor will perform all of its
obligations under the SCA in all material respects and will enforce the Sale
Agreements in accordance with their respective terms in all material respects.

(o) Nature of Business. The Transferor will not engage in any business other
than the purchase or acquisition of Receivables, Related Security and
Collections from the Parent and the transactions contemplated by this Agreement
and the other Transaction Documents. The Transferor will not create or form any
Subsidiary.

(p) Mergers, Etc. The Transferor will not merge with or into or consolidate with
or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the SCA.

 

53



--------------------------------------------------------------------------------

(q) Distributions, Etc. The Transferor will not declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any membership interests of the Transferor, or
return any capital to its members as such, or purchase, retire, defease, redeem
or otherwise acquire for value or make any payment in respect of any membership
interests of the Transferor or any warrants, rights or options to acquire any
such membership interests, now or hereafter outstanding; provided, however, that
the Transferor may declare and pay cash distributions on its membership
interests to its members so long as (i) no Event of Termination shall then exist
or would occur as a result thereof, (ii) such distributions are in compliance
with all applicable law including the limited liability company law of the state
of Transferor’s formation, and (iii) such distributions have been approved by
all necessary and appropriate limited liability company action of the
Transferor.

(r) Debt; Business Activity. The Transferor will not incur any Debt, other than
any Debt incurred pursuant to this Agreement and the other Transaction
Documents.

(s) Limited Liability Company Agreement. The Transferor will not amend, restate,
supplement or otherwise modify its limited liability company agreement without
the prior written consent of the Program Agent, provided that, except with
respect to any amendment, restatement, supplement or other modification to
(i) the definition of “Independent Manager” set forth therein, (ii) any of
Sections 4.1, 7.1, 8.1, 8.3, 8.4, 12.1, 13.1, 14.1 or 15.1 thereof and (iii) the
Definitions Addendum attached thereto, the Program Agent shall not unreasonably
withhold or delay any such consent.

SECTION 5.02 Covenants of the Transferor and NBCUniversal. The Transferor
covenants with respect to itself only as follows, and NBCUniversal covenants
with respect to itself and each Transferring Subsidiary as follows:

Until the RAA Final Payment Date, and subject, in each case, to the Program
Agent’s agreement to maintain the confidentiality of NBCUniversal’s and the
Transferor’s proprietary business information, the Transferor and the Parent
shall:

(a) upon at least ten Business Days’ prior notice, and not more than once per
calendar year, permit the Program Agent, for the benefit, and at the direction,
of the Investor Agents and the Co-Acquirers, to perform audits of NBCUniversal
and the Transferring Subsidiaries and the Transferor with respect to matters
relating to the Receivables or NBCUniversal’s or the Transferor’s and/or the
Transferring Subsidiaries’ performance and activities under or in connection
with this Agreement and the other Transaction Documents at the reasonable
expense of NBCUniversal or the Transferor, as applicable; provided that, upon
the occurrence and during the continuance of an Event of Termination or a
Servicer Default, such audits may be performed on two Business Days’ notice and
there shall be no limit on the number of audits which may be performed;
provided, further, that NBCUniversal and the Transferor shall not be obligated
to pay for more than one such audit in any calendar quarter and in excess of
$50,000 for any single audit; and

(b) upon at least two Business Days’ prior notice, permit representatives or
agents of the Program Agent (including, for purposes of any inspection (but not
visit), internal auditors but excluding any third party auditors), for the
benefit, and at the direction, of the

 

54



--------------------------------------------------------------------------------

Investor Agents and the Co-Acquirers, during normal business hours to (A) visit
the properties of NBCUniversal, the Transferor and the Transferring Subsidiaries
utilized in connection with the collection, processing or servicing of the
Receivables, and to discuss matters relating to the Receivables or
NBCUniversal’s, the Transferor’s and/or the Transferring Subsidiaries’
performance and activities under or in connection with this Agreement and the
other Transaction Documents with any officer, employee or internal accountants
having knowledge of such matters and (B) inspect and examine the books and
records relating to the Receivables and make copies of and abstracts from such
books and records relating to the Receivables and otherwise inspect the
information technology systems or other data or computer systems of
NBCUniversal, the Transferor and the Transferring Subsidiaries. Any such
inspection shall be conducted not more than once per calendar quarter, but there
shall be no restriction after the occurrence or during the continuance of an
Event of Termination or Servicer Default.

(c) The Program Agent shall consult with the Investor Agents with respect to the
timing and the scope of the audits provided for herein, and shall promptly after
the conclusion of any such audit share the information obtained during such
audit with the Investor Agents.

SECTION 5.03 Covenant of NBCUniversal. NBCUniversal hereby covenants with
respect to itself and each Transferring Subsidiary that NBCUniversal and each
Transferring Subsidiary shall take all commercially reasonable actions necessary
to release the tax liens set forth on Schedule X as promptly as practicable.

ARTICLE VI

ADMINISTRATION AND COLLECTION OF POOL RECEIVABLES

SECTION 6.01 Designation of Servicer. The servicing, administration and
collection of the Pool Receivables shall be conducted by the Servicer so
designated hereunder from time to time. Until the Program Agent gives notice to
the Transferor of the designation of a new Servicer in accordance with
provisions of the following sentence, the Parent is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms hereof. The Program Agent, at any time upon the occurrence of a
Servicer Default, may, and at the direction of the Required Banks, shall, with
at least five Business Days’ prior written notice to the Servicer (provided
that, no such notice shall be required upon the occurrence of a Servicer Default
arising pursuant to the occurrence of a Primary Insolvency Event), designate as
Servicer any Person (including itself) to succeed the Parent or any successor
Servicer, if such Person shall consent and agree to the terms hereof.

SECTION 6.02 Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each Pool
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Transferor, the Investor Agents, the Program
Agent, the Banks and the Conduits hereby appoint the Servicer, from time to time
designated pursuant to Section 6.01, as agent for themselves, the Conduits and
the Banks to enforce their respective rights and interests in the Pool
Receivables, the Related Security and the Collections with respect thereto. The
Servicer will perform its duties as

 

55



--------------------------------------------------------------------------------

Servicer in a manner consistent with its practices in effect prior to the date
of this Agreement, and in any event consistent with the requirements of this
Agreement and the other Transaction Documents, and will not make any material
change to its systems or policies without prior written consent of the Program
Agent, such consent not to be unreasonably withheld or delayed.

(b) The Servicer shall administer the Collections in accordance with the
procedures described in Section 2.04.

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, the Parent, while it is the Servicer, may, in
accordance with the Credit and Collection Policies, extend the maturity or
adjust the outstanding principal balance of any Receivable as the Parent deems
appropriate to maximize Collections thereof, or otherwise amend or modify other
terms of any Receivable; provided that, the classification of any such
Receivable as a Defaulted Receivable shall not be affected by any such
extension.

(d) The Servicer shall maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information with respect to the Pool Receivables and
provide the Program Agent with electronic data in accordance with its ordinary
business practices, which data will be materially correct and accurate. The
Servicer shall mark the Transferor’s master data processing records evidencing
the Pool Receivables with a legend, acceptable to the Program Agent, evidencing
that such Receivables have been transferred.

(e) The Servicer shall, as soon as practicable following receipt, turn over to
the Person entitled thereto any cash collections or other cash proceeds received
with respect to Receivables not constituting Pool Receivables. The Servicer
shall instruct all Obligors to remit all their payments in respect of
Receivables to a Collection Account. If the Servicer shall receive any
Collections directly, it shall immediately (and in any event within two Business
Days) deposit the same to a Collection Account.

(f) The Servicer shall from time to time, at the request of the Program Agent or
any Investor Agent, furnish to the Program Agent and each Investor Agent
(promptly after any such request) a calculation of the amounts set aside for the
Conduits, the Banks, the Investor Agents and the Program Agent pursuant to
Section 2.04, as reflected in the Servicer’s records.

(g) (i) On or prior to each monthly Determination Date, the Servicer shall
prepare and forward to the Program Agent and each Investor Agent a Monthly
Report relating to the Receivables as of the last day of the most recently ended
Settlement Period and Collections during such Settlement Period.

(ii) Upon the occurrence and during the continuance of any Event of Termination,
prior to 10:00 A.M. (New York City Time) on the second Business Day of each
calendar week, the Servicer shall prepare and forward to the Program Agent and
each Investor Agent a Weekly Report which shall contain information relating to
the

 

56



--------------------------------------------------------------------------------

Receivables as of the close of business on the last Business Day of the
preceding calendar week.

(iii) The Servicer shall transmit Servicer Reports to the Program Agent and each
Investor Agent concurrently by facsimile and by electronic mail (each an “E-Mail
Servicer Report”). Each E-Mail Servicer Report shall be (A) formatted as the
Program Agent may designate from time to time and (B) sent to the Program Agent
and each Investor Agent at an electronic mail address designated by each of
them.

(iv) On or prior to each monthly Determination Date occurring in any March,
June, September or December, while any tax liens set forth on Schedule X remain
outstanding, the Servicer shall prepare and forward to the Program Agent and
each Investor Agent a report indicating the aggregate amount due pursuant to
such tax liens.

(h) The Servicer shall maintain its books and records in a manner so as to
permit the daily identification of all new Receivables and all Collections of
existing Receivables.

SECTION 6.03 Certain Rights of the Program Agent. At any time following the
occurrence and during the continuance of an Event of Termination, Servicer
Default or Daily Remittance Event:

(i) The Servicer shall promptly at the request of the Program Agent (which
request may be made by the Program Agent in its discretion and shall be made by
the Program Agent if so directed by the Required Banks), and at the expense of
the Transferor, by use of a notification in substantially the form of Schedule
II.10 (each, an “Obligor Notice”), notify any Obligor (and, if applicable, the
related advertising agency if such Obligor is an advertiser customer) of the
transfer and ownership of the Pool Receivables and Related Security pursuant to
the Transaction Documents and that all payments in respect of the Pool
Receivables be made directly to the Program Agent or its designee.
Alternatively, the Program Agent may itself send Obligor Notices at the expense
of the Transferor.

(ii) Upon payment in full of all of the Pooled Receivables, the Program Agent
shall, or, solely at the Program Agent’s option, shall authorize the Servicer
to, promptly following (i) the request of the Transferor and (ii) Transferor’s
execution and delivery of the related Obligor Payment Termination Notice (as
defined below) to the Program Agent (and in any event within one (1) Business
Day following any such request), execute and deliver, at Transferor’s expense, a
notice substantially in the form of Schedule II.10-A (each, an “Obligor Payment
Termination Notice”) to each Obligor that has received from the Program Agent an
Obligor Notice.

(iii) At the Program Agent’s request (in its discretion or at the direction of
the Required Banks), and at the Transferor’s expense, the Transferor and the
Servicer shall (A) assemble all of the documents, instruments and other records
(including, without limitation, computer tapes and disks) that evidence or
relate to the Pool Receivables and Related Security, or that are otherwise
reasonably necessary or desirable to collect the Pool Receivables, and shall
make the same available to the Program Agent

 

57



--------------------------------------------------------------------------------

at a place selected by the Program Agent or its designee, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Program Agent for
the benefit of the Co-Acquirers and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Program Agent or its designee for the benefit of the
Co-Acquirers.

(iv) The Transferor authorizes the Program Agent to take any and all steps in
the Transferor’s name and on behalf of the Transferor that are reasonably
necessary or desirable, in the determination of the Program Agent, to collect
amounts due under the Pool Receivables, including, without limitation, endorsing
the Transferor’s name on checks and other instruments representing Collections
of Pool Receivables and enforcing the Pool Receivables and the Related Security.

SECTION 6.04 Rights and Remedies. (a) If the Servicer fails to perform any of
its obligations under this Agreement, the Program Agent may (but shall not be
required to) itself perform, or cause performance of, such obligation; and the
Program Agent’s costs and expenses incurred in connection therewith shall be
payable by the Servicer.

(b) The Transferor and the Servicer shall perform their respective obligations
under the Contracts related to the Pool Receivables to the same extent as if
such Receivables had not been transferred and the exercise by the Program Agent
on behalf of the Investor Agents, the Conduits and the Banks of their rights
under this Agreement shall not release the Servicer or the Transferor from any
of their duties or obligations with respect to any Pool Receivables or related
Contracts. None of the Program Agent, the Investor Agents, the Conduits or the
Banks shall have any obligation or liability with respect to any Pool
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Transferor thereunder.

SECTION 6.05 Further Actions Evidencing Acquisitions. The Servicer agrees from
time to time, at its expense, to, and to cause the Originators to, promptly
execute and deliver all further instruments and documents, and to take all
further actions that the Program Agent or any Investor Agent may reasonably
request as necessary or desirable, to perfect, protect or more fully evidence
the Receivable Assets acquired hereunder, or to enable the Conduits, the Banks,
the Investor Agents or the Program Agent to exercise and enforce their
respective rights and remedies hereunder. Without limiting the foregoing, the
Servicer will, and will cause the Originators to: (i) upon the request of the
Program Agent or any Investor Agent, execute and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents that the Program Agent or any Investor Agent may reasonably request,
to perfect, protect or evidence the transfer of such Receivable Assets; and
(ii) mark its master data processing records evidencing the Pool Receivables
with a legend evidencing that such Pool Receivables have been transferred in
accordance with this Agreement. NBCUniversal hereby authorizes the Transferor
and the Program Agent to file financing statements with respect to the SCA as
permitted by the UCC.

SECTION 6.06 Change in Credit and Collection Policies and Business; Sale
Agreements. (a) NBCUniversal shall not, in its capacity as Servicer, and shall
not, and shall cause the other Originators not to, in its capacity as an
Originator and the Parent of the other

 

58



--------------------------------------------------------------------------------

Transferring Subsidiaries, without the prior written consent of the Program
Agent and the Required Banks, such consent not to be unreasonably withheld or
delayed, make any change in the Credit and Collection Policies which would
adversely affect the value or collectibility of the Pool Receivables or the
rights of Program Agent or any Co-Acquirer in any material respect. In the event
that the Servicer or any Originator makes any change to the Credit and
Collection Policies, NBCUniversal shall, contemporaneously with such change,
provide the Program Agent and each Investor Agent with the updated Credit and
Collection Policies and a summary of all material changes. NBCUniversal will
not, and will cause each Transferring Subsidiary not to, make any change in the
character of its business which change could impair, individually or in the
aggregate, the value, collectibility, validity or enforceability of any
Receivable or otherwise have, individually or in the aggregate, a Material
Adverse Effect.

(b) NBCUniversal will not amend, waive or modify, or consent to any amendment,
waiver or modification of, any provision of the Sale Agreements or waive, or
consent to the waiver of, the occurrence of any default under the Subsidiary
Sale and Purchase Agreement, without in each case the prior written consent of
the Program Agent, which consent shall only be provided with the consent of each
Investor Agent. NBCUniversal will perform all of its obligations under the Sale
Agreements in all material respects and will enforce the Subsidiary Sale and
Purchase Agreement in accordance with its terms in all material respects.

SECTION 6.07 Indemnities by the Servicer. Without limiting any other rights that
the Program Agent, any Investor Agent, any Conduit, any Bank or any of their
respective Affiliates or members or any of their respective officers, directors,
employees or advisors (each, a “Special Indemnified Party”) may have hereunder
or under applicable law, and in consideration of its appointment as Servicer,
the Servicer hereby agrees to indemnify each Special Indemnified Party from and
against any and all Indemnified Amounts (all of the foregoing being collectively
referred to as “Special Indemnified Amounts”) arising out of or resulting from
any of the following (excluding, however, (a) recourse for Receivables which are
not collected, not paid or uncollectible on account of the applicable Obligor’s
insolvency, bankruptcy or financial inability to pay, (b) Special Indemnified
Amounts resulting from the bad faith, gross negligence or willful misconduct on
the part of any Special Indemnified Party, and (c) income, franchise or branch
profits taxes of, or taxes imposed under FATCA on, any Special Indemnified
Party, and without duplication of the compensation, payment or reimbursement
obligations of the Transferor set forth in Section 2.04(e):

(i) the characterization in any periodic report or other written statement of
any Receivable as an Eligible Receivable or as included in the Net Pool Balance
which, as of the date of such periodic report or other statement, is not an
Eligible Receivable or should not be included in the Net Pool Balance;

(ii) any breach by Servicer of any of its covenants, or the material inaccuracy
of any representations of the Servicer;

(iii) commingling of Collections of Pool Receivables at any time by the Servicer
with other funds;

 

59



--------------------------------------------------------------------------------

(iv) any claim brought by any person other than an Agent or a Co-Acquirer
arising from any activity by the Servicer or its sub-servicers in servicing,
administering or collecting any Receivable, except to the extent the Servicer or
its sub-servicers are acting at the direction of the Program Agent, any Investor
Agent or any Co-Acquirer; or

(v) the occurrence of any transfer and assignment of Receivable Assets by the
Transferor or any Capital Payment hereunder on any date when the Total
Investment exceeds the Total Investment Limit (including after giving effect to
such transfer and assignment or Capital Investment).

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01 Events of Termination. If any of the following events (“Events of
Termination”) shall occur and be continuing:

(a) NBCUniversal, Servicer or Transferor fails to make any payment to be made by
it pursuant to this Agreement within five Business Days (or, with respect to any
repayment of Total Investment, three Business Days) of the date when due; or

(b) Servicer fails to (x) deliver any Servicer Report within five Business Days
of the due date, or (y) otherwise perform its duties and obligations as Servicer
under the terms of the Transaction Documents in any material respect (or, to the
extent such obligations are already qualified by a materiality standard, in any
respect after taking into account such standard) and such failure (under this
clause (y)) remains unremedied for ten Business Days following notice of
failure, unless the non-compliance is capable of remedy and the Servicer is
diligently pursuing the cure thereof, in which case such failure shall remain
unremedied for thirty days; or

(c) NBCUniversal or Transferor shall fail to perform or observe any term,
covenant, or agreement contained in this Agreement or any other Transaction
Document (other than as referred to in Section 7.01(a)) and such failure remains
unremedied for ten Business Days following notice of such failure from the
Program Agent, any Investor Agent or any Co-Acquirer, unless the non-compliance
is capable of remedy and NBCUniversal or Transferor is diligently pursuing the
cure thereof, in which case such failure shall remain unremedied for thirty
days; or

(d) Any representation or warranty made by NBCUniversal or Transferor regarding
the inclusion of any Receivable as an Eligible Receivable and/or in the Net Pool
Balance shall be false or inaccurate in any respect, or any other representation
or warranty made by NBCUniversal or Transferor in connection with this Agreement
or any other Transaction Document shall be false or inaccurate in a material
respect, and such condition is not remedied within 30 days after notice or
knowledge thereof, except that the failure of a Receivable included in the Net
Pool Balance to be an Eligible Receivable or to be properly includible in the
Net Pool Balance on the date of acquisition shall not be an Event of
Termination, provided that, Transferor satisfies its compensation, payment or
reimbursement obligations with respect to such

 

60



--------------------------------------------------------------------------------

Receivable as set forth in Section 2.04(e) in accordance with the terms of such
Section 2.04(e); or

(e) The Program Agent ceases to have a valid, perfected, first priority security
interest in the Pool Receivables or any of the other collateral referred to in
Section 2.11, except as a result of any action of any Co-Acquirer or Agent,
except that the failure of Program Agent to have such a security interest in a
particular Receivable as a result of its failure to be an Eligible Receivable
shall not be an Event of Termination, provided that, Transferor satisfies its
compensation, payment or reimbursement obligations with respect to such
Receivable as set forth in Section 2.04(e) in accordance with the terms of such
Section 2.04(e); or

(f) NBCUniversal is in default after the expiration of applicable grace periods
on any indebtedness for borrowed money in excess of $200,000,000 or any guaranty
of such indebtedness and the effect of the foregoing is to result in such
indebtedness becoming due prior to its stated maturity; or

(g) A final non-appealable judgment against Transferor is entered for the
payment of money (which is not covered by insurance) in an aggregate amount in
excess of $25,000, or any non-monetary final judgment is entered against
Transferor which has, in the aggregate, a Material Adverse Effect if, in each
case, such judgment remains unsatisfied without procurement of a stay of
execution for 30 calendar days after the date of entry of such judgment; or

(h) A final non-appealable judgment against NBCUniversal is entered for the
payment of money (which is not covered by insurance) in an aggregate amount in
excess of $200,000,000, or any non-monetary final judgment is entered against
NBCUniversal which has, in the aggregate, a Material Adverse Effect if, in each
case, such judgment remains unsatisfied without procurement of a stay of
execution for 30 calendar days after the date of entry of such judgment; or

(i) Transferor shall cease to be wholly owned by NBCUniversal, or a Change of
Control of NBCUniversal shall occur, unless approved in advance by all Agents;
or

(j) A Primary Insolvency Event occurs; or

(k) NBCUniversal shall cease to own any bank account designated for the receipt
of Collections; or

(l) As of the last day of any Settlement Period month, either (i) the
Three-Month Default Ratio shall exceed 3.00% or (ii) the Three-Month Dilution
Ratio shall exceed 4.00% or (iii) the Three-Month Loss-to-Liquidation Ratio
shall exceed 0.50%; or

(m) As of the last day of any Settlement Period, the aggregate outstanding Total
Investment exceeds the Total Investment Limit, and such excess continues after
giving effect to the distribution of Collections on the immediately following
Settlement Date and continues for three Business Days;

 

61



--------------------------------------------------------------------------------

then, and in any such event, any or all of the following actions may be taken by
notice to the Transferor: (x) the Program Agent may, with the consent of the
Required Banks, and shall, at the direction of the Required Banks, declare the
Program Amortization Date to have occurred, and (y) to the extent such event
also constitutes a Servicer Default, without limiting any right under this
Agreement to replace the Servicer, the Program Agent may in its discretion, and
shall, at the direction of the Required Banks, designate another Person to
succeed the Parent as the Servicer; provided, that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (j) of this Section 7.01, the Program
Amortization Date shall occur, the Parent (if it is then serving as the
Servicer) shall cease to be the Servicer, and the Program Agent or its designee
shall become the Servicer. Upon any such declaration or designation or upon such
automatic termination, the Conduits, the Banks and the Program Agent shall have,
in addition to the rights and remedies which they may have under this Agreement,
all other rights and remedies provided after default under the UCC and under
other applicable law, which rights and remedies shall be cumulative.

ARTICLE VIII

THE PROGRAM AGENT

SECTION 8.01 Authorization and Action. Each Conduit and each Bank hereby
appoints and authorizes the Program Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Program Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto. The
Program Agent reserves the right, in its sole discretion (subject to
Section 11.01), to agree to any amendment, modification or waiver of the
provisions of this Agreement or any instrument or document delivered pursuant
hereto, and also to exercise any rights and remedies available under this
Agreement and the other Transaction Documents or pursuant to applicable law. As
to any matters not expressly provided for by this Agreement or the other
Transaction Documents (including, without limitation, enforcement of this
Agreement or the other Transaction Documents), the Program Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks and such
instructions shall be binding upon all Co-Acquirers; provided, however, that the
Program Agent shall not be required to take any action which exposes the Program
Agent to personal liability or which is contrary to this Agreement, the other
Transaction Documents or applicable law.

SECTION 8.02 Program Agent’s Reliance, Etc. Neither the Program Agent nor any of
its directors, officers, agents or employees shall be liable to any Investor
Agent, Conduit or Bank for any action taken or omitted to be taken by it or them
as Program Agent under or in connection with this Agreement (including, without
limitation, the Program Agent’s servicing, administering or collecting Pool
Receivables as Servicer) or any other Transaction Document, except for its or
their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, the Program Agent: (a) may, at its own expense,
except to the extent such expense is an expense of the Transferor pursuant to
Section 11.04, consult with legal counsel (including counsel for any Investor
Agent, Co-Acquirer, the Transferor, the Parent, any other Originator and the
Servicer), independent certified public accountants and other experts

 

62



--------------------------------------------------------------------------------

selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Investor
Agent, Conduit or Bank (whether written or oral) and shall not be responsible to
any Investor Agent, Conduit or Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document; (c) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement or any other Transaction Document on
the part of the Transferor, the Parent, any other Originator or the Servicer or
to inspect the property (including the books and records) of the Transferor, the
Parent, any other Originator or the Servicer; (d) shall not be responsible to
any Investor Agent, Conduit or Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto; and (e) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by e-mail, telecopier or telex) believed by it to be genuine and signed
or sent by the proper party or parties.

SECTION 8.03 Program Agent and Affiliates. With respect to any Receivable
Interest or interests therein held by it as a Related Bank, the Program Agent
shall have the same rights and powers under this Agreement as any Bank in such
capacity and may exercise the same as though it were not the Program Agent. The
Program Agent and any of its Affiliates may generally engage in any kind of
business with the Transferor, any Originator, the Servicer or any Obligors, any
of their respective Affiliates and any Person who may do business with or own
securities of the Transferor, any Originator, the Servicer or any Obligor or any
of their respective Affiliates, all as if the Program Agent were not the Program
Agent and without any duty to account therefor to any Conduits or Banks.

SECTION 8.04 Indemnification of Program Agent. Each Bank agrees to indemnify the
Program Agent (to the extent not reimbursed by the Transferor, the Parent or any
other Originator), ratably according to the respective Percentage of such Bank,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, expenses incurred pursuant to Section 8.02(a)) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Program Agent (acting solely in its capacity as Program Agent and
not as a Bank hereunder) in any way relating to or arising out of this Agreement
or any other Transaction Document or any action taken or omitted by the Program
Agent under this Agreement or any other Transaction Document, provided that, no
Bank shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Program Agent’s gross negligence or willful misconduct.

SECTION 8.05 Delegation of Duties. The Program Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Program Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 8.06 Action or Inaction by Program Agent. As between the Program Agent,
the Conduits, the Banks and the Investor Agents, the Program Agent shall in all
cases be

 

63



--------------------------------------------------------------------------------

fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Investor Agents and assurance of its indemnification by the Banks, as it deems
appropriate. The Program Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Transaction
Document in accordance with a request or at the direction of the Investor Agents
and such request or direction and any action taken or failure to act pursuant
thereto shall be binding upon all Investor Agents, Conduits and Banks.

SECTION 8.07 Notice of Events of Termination. The Program Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless the Program Agent has received
notice from any Investor Agent, Conduit, Bank, the Servicer, any Originator or
the Transferor stating that an Incipient Event of Termination or Event of
Termination has occurred hereunder and describing such Incipient Event of
Termination or Event of Termination. If the Program Agent receives such a
notice, it shall promptly give notice thereof to each Investor Agent, whereupon
each Investor Agent shall promptly give notice thereof to its respective
Co-Acquirers. The Program Agent shall take such action concerning an Incipient
Event of Termination or an Event of Termination as may be directed by the
Required Banks (subject to the other provisions of this Article VIII), but until
the Program Agent receives such directions, the Program Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, as the
Program Agent deems advisable and in the best interests of the Conduits and
Banks.

SECTION 8.08 Non-Reliance on Program Agent and Other Parties. Each Investor
Agent, Conduit and Bank expressly acknowledges that neither the Program Agent,
any of its Affiliates nor any of their respective directors, officers, agents or
employees has made any representations or warranties to it and that no act by
the Program Agent hereafter taken, including any review of the affairs of the
Transferor, the Parent or any other Originator, shall be deemed to constitute
any representation or warranty by the Program Agent. Each Conduit and Bank
represents and warrants to the Program Agent that, independently and without
reliance upon the Program Agent, any of its Affiliates, any Investor Agent
(except to the extent otherwise agreed in writing between Co-Acquirer and its
Investor Agent) or any other Conduit or Bank and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Transferor, the Parent and the other Originators, and the Receivable Assets and
its own decision to enter into this Agreement and to take, or omit, action under
this Agreement or any other Transaction Document. Except for items expressly
required to be delivered under this Agreement or any other Transaction Document
by the Program Agent to any Investor Agent, Conduit or Bank, the Program Agent
shall not have any duty or responsibility to provide any Investor Agent, Conduit
or Bank with any information concerning the Transferor, the Parent or any other
Originator or any of their Affiliates that comes into the possession of the
Program Agent or any of its directors, officers, agents, employees,
attorneys-in-fact or Affiliates.

SECTION 8.09 Successor Program Agent. The Program Agent may, upon at least
thirty (30) days’ notice to the Transferor and each Investor Agent, resign as
Program Agent. Such resignation shall not become effective until a successor
agent is appointed by the Investor Agents (with the approval of the Transferor,
which approval shall not be unreasonably withheld

 

64



--------------------------------------------------------------------------------

and shall not be required if an Event of Termination has occurred and is
continuing) and has accepted such appointment. Upon such acceptance of its
appointment as Program Agent hereunder by a successor Program Agent, such
successor Program Agent shall succeed to and become vested with all the rights
and duties of the retiring Program Agent, and the retiring Program Agent shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Program Agent’s resignation hereunder, the provisions of this
Article VIII and Section 6.07 and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Program Agent.

SECTION 8.10 Reports and Notices. The Program Agent hereby agrees to provide
each Investor Agent with copies of all material notices, reports and other
documents provided to the Program Agent by the Transferor or the Servicer
hereunder (other than any notices received by the Program Agent referred to in
any of the definitions of Assignee Rate, Conduit Rate or Fixed Period) which are
not otherwise required to be provided by the Transferor or the Servicer directly
to the Investor Agents in accordance with the terms hereof.

ARTICLE IX

THE INVESTOR AGENTS

SECTION 9.01 Authorization and Action. Each Conduit and each Bank which belongs
to the same Group hereby appoints and authorizes the Investor Agent for such
Group to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to
such Investor Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. No Investor Agent shall have any duties
other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Investor Agent. No Investor Agent assumes, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Transferor or any Originator. Notwithstanding any provision
of this Agreement or any other Transaction Document, in no event shall any
Investor Agent ever be required to take any action which exposes such Investor
Agent to personal liability or which is contrary to any provision of any
Transaction Document or applicable law.

SECTION 9.02 Investor Agent’s Reliance, Etc. No Investor Agent or any of its
directors, officers, agents or employees shall be liable to the Conduits and
Banks in its Group for any action taken or omitted to be taken by it or them as
an Investor Agent under or in connection with this Agreement or the other
Transaction Documents (i) with the consent or at the request or direction of the
Conduits and Banks in its Group or (ii) in the absence of its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, an Investor Agent: (a) may consult with legal counsel (including
counsel for the Program Agent), independent certified public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Conduit or Bank (whether written or oral) and shall not be responsible to any
Conduit or Bank for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or any other
Transaction Document; (c) shall not have any duty to ascertain or to

 

65



--------------------------------------------------------------------------------

inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Transferor, any Originator or any other Person or to inspect the property
(including the books and records) of the Transferor, any Originator or the
Servicer; (d) shall not be responsible to any Conduit or any Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement, any other Transaction Documents or any other instrument or
document furnished pursuant hereto; and (e) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telecopier) believed by it to be genuine and signed
or sent by the proper party or parties.

SECTION 9.03 Investor Agent and Affiliates. With respect to any Receivable
Interest or interests therein held by it, each Investor Agent shall have the
same rights and powers under this Agreement as any Bank and may exercise the
same as though it were not an Investor Agent. Each Investor Agent and any of its
Affiliates may generally engage in any kind of business with the Transferor, any
Originator, the Servicer or any Obligors, any of their respective Affiliates and
any Person who may do business with or own securities of the Transferor, any
Originator, the Servicer or any Obligor or any of their respective Affiliates,
all as if such Investor Agent were not an Investor Agent and without any duty to
account therefor to any Conduits or Banks.

SECTION 9.04 Indemnification of Investor Agents. Each Bank in any Group agrees
to indemnify the Investor Agent for such Group (to the extent not reimbursed by
the Transferor or any Originator), ratably according to the proportion of the
Percentage of such Bank to the aggregate Percentages of all Banks in such Group,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against such Investor Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
such Investor Agent under this Agreement or any other Transaction Document,
provided that, no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Investor Agent’s gross negligence
or willful misconduct.

SECTION 9.05 Delegation of Duties. Each Investor Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Investor Agent
shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 9.06 Action or Inaction by Investor Agent. As among the Program Agent,
the Conduits, the Banks, and the Investor Agents, each Investor Agent shall in
all cases be fully justified in failing or refusing to take action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Conduits and Banks in its Group and assurance of its indemnification by the
Banks in its Group, as it deems appropriate. Each Investor Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the

 

66



--------------------------------------------------------------------------------

direction of the Conduits and Banks in its Group, and such request or direction
and any action taken or failure to act pursuant thereto shall be binding upon
all Conduits and Banks in its Group.

SECTION 9.07 Notice of Events of Termination. No Investor Agent shall be deemed
to have knowledge or notice of the occurrence of any Incipient Event of
Termination or of any Event of Termination unless such Investor Agent has
received notice from the Program Agent, any other Investor Agent, any Conduit or
Bank, the Servicer, any Originator or the Transferor stating that an Incipient
Event of Termination or Event of Termination has occurred hereunder and
describing such Incipient Event of Termination or Event of Termination. If an
Investor Agent receives such a notice, it shall promptly give notice thereof to
the Conduits and Banks in its Group and to the Program Agent (but only if such
notice received by such Investor Agent was not sent by the Program Agent). The
Investor Agent shall take such action concerning an Incipient Event of
Termination or an Event of Termination as may be directed by the Conduits and
Banks in its Group (subject to the other provisions of this Article IX), but
until such Investor Agent receives such directions, such Investor Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as such Investor Agent deems advisable and in the best interests of the Conduits
and Banks in its Group.

SECTION 9.08 Non-Reliance on Investor Agent and Other Parties. Except to the
extent otherwise agreed to in writing between a Conduit and its Investor Agent,
each Conduit and Bank in the same Group expressly acknowledges that neither the
Investor Agent for its Group, any of its Affiliates nor any of such Investor
Agent’s or Affiliate’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Investor Agent
hereafter taken, including any review of the affairs of the Transferor or any
Originator, shall be deemed to constitute any representation or warranty by such
Investor Agent. Except to the extent otherwise agreed to in writing between a
Conduit and its Investor Agent, each Conduit and Bank in the same Group
represents and warrants to the Investor Agent for such Group that, independently
and without reliance upon such Investor Agent, any of its Affiliates, any other
Investor Agent, the Program Agent or any other Conduit or Bank and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Transferor, any Originator and the Receivable Assets and
its own decision to enter into this Agreement and to take, or omit to take,
action under this Agreement or any other Transaction Document. Except for items
expressly required to be delivered under this Agreement or any other Transaction
Document by an Investor Agent to any Conduit or Bank in its Group, no Investor
Agent shall have any duty or responsibility to provide any Conduit or Bank in
its Group with any information concerning the Transferor, any Originator or any
of their Affiliates that comes into the possession of such Investor Agent or any
of its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 9.09 Successor Investor Agent. Any Investor Agent may, upon at least
thirty (30) days’ notice to the Program Agent, the Transferor and the Conduit
and Banks in its Group, resign as Investor Agent for its Group. Such resignation
shall not become effective until a successor investor agent is appointed by the
Conduits and Banks in such Group and has accepted such appointment. Upon such
acceptance of its appointment as Investor Agent for such Group hereunder by a
successor Investor Agent, such successor Investor Agent shall succeed to and
become vested with all the rights and duties of the retiring Investor Agent, and
the retiring

 

67



--------------------------------------------------------------------------------

Investor Agent shall be discharged from its duties and obligations under the
Transaction Documents. After any retiring Investor Agent’s resignation
hereunder, the provisions of this Article IX and Section 6.07 and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Investor Agent.

SECTION 9.10 Reliance on Investor Agent. Unless otherwise advised in writing by
an Investor Agent or by any Conduit or Bank in such Investor Agent’s Group, each
party to this Agreement may assume that (i) such Investor Agent is acting for
the benefit and on behalf of each of the Conduits and Banks in its Group, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Investor Agent has been duly
authorized and approved by all necessary action on the part of the Conduits and
Banks in its Group.

ARTICLE X

INDEMNIFICATION

SECTION 10.01 Indemnities by the Transferor. Without limiting any other rights
that the Program Agent, the Investor Agents, the Conduits, the Banks or any of
their respective Affiliates or members or any of their respective officers,
directors, employees or advisors (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Transferor hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts arising
out of or resulting from any of the following (excluding, however, (a) recourse
for Receivables which are not collected, not paid or uncollectible on account of
the insolvency, bankruptcy or financial inability to pay of the applicable
Obligor, (b) Indemnified Amounts resulting from the bad faith, gross negligence
or willful misconduct on the part of such Indemnified Party, and (c) income,
franchise and branch profits taxes of, or taxes imposed under FATCA on, any
Indemnified Party, and without duplication of the compensation, payment or
reimbursement obligations of the Transferor set forth in Section 2.04(e)):

(i) the characterization in any Servicer Report or other written statement made
by or on behalf of the Transferor of any Receivable as an Eligible Receivable or
as included in the Net Pool Balance which, as of the date of such Servicer
Report or other statement, is not an Eligible Receivable or should not be
included in the Net Pool Balance;

(ii) any representation or warranty or statement made or deemed made by the
Transferor (or any of its officers) under or in connection with this Agreement
or any of the other Transaction Documents which shall have been incorrect in any
material respect when made;

(iii) the failure by the Transferor to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract; or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation;

 

68



--------------------------------------------------------------------------------

(iv) the failure to vest in the Program Agent, for the benefit of the Conduits
or the Banks, as the case may be, (a) a perfected security or ownership interest
in the Receivables in, or purporting to be in, the Receivables Pool and the
Related Security and Collections in respect thereof, or (b) a perfected security
interest as provided in Section 2.11, in each case free and clear of any Lien;

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the Related Security and
Collections in respect thereof, whether at the time of any acquisition or
Capital Payment or at any subsequent time;

(vi) any failure of the Transferor to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under the Contracts;

(vii) any products liability or other claim arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract;

(viii) the commingling of Collections of Pool Receivables at any time with other
funds;

(ix) any investigation, litigation or proceeding instituted by any Person other
than an Agent or a Co-Acquirer related to this Agreement or the use of proceeds
of acquisitions or Capital Payments or the Receivable Assets or in respect of
any Receivable or Related Security or Contract (including, without limitation,
in connection with the preparation of a defense or appearing as a third party
witness in connection therewith and regardless of whether such investigation,
litigation or proceeding is brought by the Transferor, an Indemnified Party or
any other Person or an Indemnified Party is otherwise a party thereto);

(x) any failure of the Transferor to pay or make adequate provision for the
payment of all taxes, assessments and other governmental charges;

(xi) the occurrence of any transfer and assignment of Receivable Assets by the
Transferor or any Capital Payment hereunder on any date when the Total
Investment exceeds the Total Investment Limit (including after giving effect to
such transfer and assignment or Capital Investment); or

(xii) any obligation of such Indemnified Party that is a Bank to indemnify the
Program Agent pursuant to Section 8.04 (to the extent the Program Agent is not
reimbursed by the Transferor, the Parent or any other Originator, but only to
the extent that the Transferor otherwise has an obligation to indemnify the
Program Agent pursuant to Section 10.01(i)-(xi) in respect of the obligation
indemnified by a Bank pursuant to Section 8.04, or the Transferor, Parent or any
other Originator otherwise has an obligation to pay or reimburse the Program
Agent such amount pursuant to a Transaction Document).

 

69



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Transferor or the Parent (as
Servicer or otherwise) therefrom shall be effective unless in a writing signed
by the Program Agent and the Required Banks (and, in the case of any amendment,
also signed by the Transferor and the Parent; provided, however, that the
signatures of the Transferor and the Parent shall not be required for the
effectiveness of any amendment which modifies the representations, warranties,
covenants or responsibilities of the Servicer at any time when the Servicer is
not the Parent or an Affiliate of the Parent or a successor Servicer is
designated by the Program Agent pursuant to Section 6.01, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Servicer
in addition to the Program Agent, affect the rights or duties of the Servicer
under this Agreement and (y) no amendment, waiver or consent shall affect the
rights or duties of any Investor Agent under this Agreement, unless in writing
and signed by such Investor Agent in addition to the Program Agent; and
provided, further, the parties shall not:

(a) without the prior written consent of each Bank,

(i) amend the definitions of Eligible Receivable, Defaulted Receivable or
increase the then existing Concentration Limit Percentages (provided that the
Program Agent and the Investor Agents may establish Special Concentration Limit
Percentages for Obligors pursuant to Schedule VI) or

(ii) amend, modify or waive any provision of this Agreement in any way which
would

(A) reduce the amount of Investment or Yield that is payable on account of any
Receivable Interest or delay any scheduled date for payment thereof or

(B) impair any rights expressly granted to an assignee or participant under the
Agreement or

(C) reduce fees payable by the Transferor to the Banks which relate to payments
to Banks, or delay the dates on which such fees are payable or

(D) modify any provisions relating to the calculation of Total Reserves or any
component thereof so as to reduce or increase the amount of Total Reserves or
any component thereof or

(iii) agree to a different Assignee Rate pursuant to the final proviso in the
definition of Assignee Rate in the Agreement or

 

70



--------------------------------------------------------------------------------

(iv) amend or waive the Event of Termination described in Section 7.01(j) or the
definition of “Insolvency Event” or “Primary Insolvency Event” or

(v) amend this Agreement to extend the Program Amortization Date or

(vi) amend the definitions of Default Ratio, Dilution Ratio, Loss-to-Liquidation
Ratio, Net Pool Balance, Three-Month Default Ratio, Three-Month Dilution Ratio
or Three-Month Loss-to-Liquidation Ratio, or

(vii) amend the Events of Termination to increase the maximum permitted
Three-Month Default Ratio, Three-Month Dilution Ratio or Three-Month
Loss-to-Liquidation Ratio, or

(viii) waive violations of the Three-Month Default Ratio, Three-Month Dilution
Ratio or Three-Month Loss-to-Liquidation Ratio or

(ix) increase the Facility Limit or

(b) increase the Committed Acquisition Limit of any Bank without the prior
written consent of such Bank.

Notwithstanding any other provision of this Section 10.01, Schedules I and IV
hereto may be amended in accordance with the procedures set forth in Sections
5.01(g) and 5.01(b), respectively. No failure on the part of the Conduits, the
Banks, the Investor Agents or the Program Agent to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

SECTION 11.02 Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth on Schedule III hereto (or, in the case of any Co-Acquirer, to
the Investor Agent for such Co-Acquirer’s Group at its address set forth on
Schedule III) or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications by
facsimile shall be effective when sent (and shall be followed by hard copy sent
by regular mail), and notices and communications sent by other means shall be
effective when received.

SECTION 11.03 Assignability. (a) This Agreement and the Co-Acquirers’ rights and
obligations herein (including their interests in each Receivable Interest and
obligations with respect to the Deferred Consideration) may not be assigned
without the consent of the Transferor, provided, however, that such consent
shall not be required for (i) any such assignment to a Co-Acquirer, an Affiliate
of a Bank having long-term and short-term unsecured debt ratings from S&P or
Moody’s that are no lower than A-1 and A+ or P-1 and A1, as applicable, or an
asset-backed commercial paper conduit administered by any Bank or any of its
affiliates, or (ii) any pledge or grant of a security interest by any Bank of or
in all or any portion of its rights (including, without limitation, rights to
payment of Investment and Yield) under this Agreement or under the Asset
Purchase Agreement to secure obligations of such Bank to any Federal

 

71



--------------------------------------------------------------------------------

Reserve Bank (any assignee permitted by the foregoing provisions, a “Permitted
Assignee”); provided, that no such pledge or grant of a security interest shall
release a Bank from any of its obligations hereunder or under the Asset Purchase
Agreement, as the case may be, or substitute any such pledgee or grantee for
such Bank as a party hereto or to the Asset Purchase Agreement, as the case may
be. Each assignor of a Receivable Interest or any interest therein shall notify
the Program Agent, its Investor Agent and the Transferor of any such assignment.
Each assignor of a Receivable Interest or any interest therein may, in
connection with any such assignment, disclose to the assignee or potential
assignee any information relating to the Transferor, the Parent or any other
Originator, including the Receivables, furnished to such assignor by or on
behalf of the Transferor, the Parent, any other Originator, any Investor Agent
or by the Program Agent; provided that, prior to any such disclosure, the
assignee or potential assignee agrees to preserve the confidentiality of any
such information which is confidential in accordance with the provisions of
Section 11.06 hereof.

(b) Each assignment by a Bank of all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Committed Acquisition Limit, any Receivable Interests or interests therein held
by it, and any obligations with respect to the Deferred Consideration) shall
also be subject to the following conditions:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement,

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $100,000,000 and
(y) all of the assigning Bank’s Committed Acquisition Limit,

(iii) the parties to each such assignment shall execute and deliver to the
Program Agent (with a copy to the assignor’s Investor Agent), for its acceptance
and recording in the Register, an Assignment and Acceptance Agreement, together
with a processing and recordation fee of $2,500, and

(iv) concurrently with such assignment, such assignor Bank shall assign to the
assignee an equal percentage of its rights and obligations under its Asset
Purchase Agreement (or shall arrange for such assignee to become a party to the
Asset Purchase Agreement for a maximum Investment amount equal to the assignee’s
Committed Acquisition Limit).

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a Bank
hereunder and (y) the assigning Bank shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining

 

72



--------------------------------------------------------------------------------

portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto).

(c) The Program Agent shall, in its capacity as a non-fiduciary agent of the
Transferor, maintain at its address referred to in Section 11.02 of this
Agreement a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Committed Acquisition Limit of, and aggregate outstanding
Investment of Receivable Interests or interests therein held by, each Bank from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Transferor, the
Servicer, the Program Agent, the Investor Agents, the Conduits and the Banks may
treat each person whose name is recorded in the Register as a Bank under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Transferor or any Bank at any reasonable time and from
time to time upon reasonable prior notice. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Bank and a Permitted Assignee, the
Program Agent shall, if such Assignment and Acceptance Agreement has been
completed, (i) accept such Assignment and Acceptance Agreement, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Transferor.

(d) Each Bank may sell participations, to one or more banks or other entities,
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Committed Acquisition
Limit and the Receivable Interests or interests therein held by it); provided,
however, that

(i) such Bank’s obligations under this Agreement (including, without limitation,
its Committed Acquisition Limit to the Transferor hereunder) shall remain
unchanged,

(ii) such Bank shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations,

(iii) concurrently with such participation, the selling Bank shall sell to such
bank or other entity a participation in an equal percentage of its rights and
obligations under the Asset Purchase Agreement,

(iv) a bank or other entity purchasing a participation shall not be entitled to
receive any greater payment hereunder than its assigning Bank would be able to
receive in respect of any obligation arising hereunder, and

(v) any agreement or instrument pursuant to which a Bank sells a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement or to approve any amendment, modification or waiver to or of any
provision of this Agreement.

The Agents, the other Banks and the Transferor shall have the right to continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.

 

73



--------------------------------------------------------------------------------

(e) This Agreement and the rights and obligations of the Program Agent herein
shall be assignable by the Program Agent and its successors and assigns with the
consent of the Transferor, provided that, such consent shall not be required for
such an assignment in favor of an Affiliate of the Program Agent having
long-term and short-term unsecured debt ratings from S&P or Moody’s that are no
lower than A-1 and A+ or P-1 and A1, as applicable.

(f) Neither the Transferor nor NBCUniversal may assign its rights or obligations
hereunder or any interest herein without the prior written consent of the
Program Agent and each Investor Agent.

SECTION 11.04 Costs and Expenses. (a) The Transferor agrees to pay, on 15
Business Days’ notice, (i) all out-of-pocket legal and filing fees and expenses
reasonably incurred in preparation of this Agreement, any Asset Purchase
Agreement and the other Transaction Documents or arising from renewals,
amendments, waivers and UCC filing amendments, all without duplication, and
(ii) all reasonable costs and expenses, if any (including reasonable counsel
fees and expenses), of the Program Agent, the Investor Agents and the
Co-Acquirers in connection with the enforcement of this Agreement and the other
Transaction Documents against the Transferor, NBCUniversal and/or the
Transferring Subsidiaries, including the counsel fees and expenses of one law
firm to the Program Agent, the Investor Agents and the Co-Acquirers taken as a
whole and, solely in the case of a conflict of interest, one additional counsel
for the affected parties taken as a whole.

(b) In addition, the Transferor shall pay (i) to the extent not included in the
calculation of Yield, any and all commissions of placement agents and dealers in
respect of commercial paper issued to fund the acquisition or maintenance of any
Receivable Interest or any Capital Payment, and (ii) any and all Liquidation
Fee.

SECTION 11.05 No Proceedings; Waiver of Consequential Damages. (a) Each of the
Transferor, the Program Agent, each Investor Agent, NBCUniversal, each Conduit,
each Bank, each assignee of a Receivable Interest or any interest therein and
each entity which enters into a commitment to acquire Receivable Interests or
interests therein hereby agrees that it will not (and NBCUniversal agrees not to
suffer any Transferring Subsidiary or any Affiliate of NBCUniversal or any other
Originator to) institute against, or join any other Person in instituting
against, any Conduit any proceeding of the type referred to in the definition of
“Insolvency Event” set forth in Section 1.01, so long as any commercial paper or
other senior indebtedness issued by such Conduit shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such commercial paper or other senior indebtedness shall have been outstanding.

(b) NBCUniversal hereby agrees that it will not, and that it will not suffer any
Transferring Subsidiary or any Affiliate of NBCUniversal or any other Originator
to, institute against, or join any other Person in instituting against, the
Transferor any proceeding of the type referred to in the definition of
“Insolvency Event” set forth in Section 1.01, so long as any commercial paper or
other senior indebtedness issued in connection with this Agreement by any
Conduit shall be outstanding or there shall not have elapsed one year plus one
day since the last day on which any such commercial paper or other senior
indebtedness in connection with this Agreement shall have been outstanding.

 

74



--------------------------------------------------------------------------------

(c) Each party hereto agrees that no other party hereto shall have any liability
to it or any of its affiliates, securityholders or creditors in connection with
this Agreement, the other Transaction Documents or the transactions contemplated
thereby on any theory of liability for any consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

SECTION 11.06 Confidentiality. (a) Each of the Transferor, the Program Agent,
each Investor Agent, the Co-Acquirers, NBCUniversal, and the Servicer agrees to
maintain the confidentiality of this Agreement, the Fee Letter, information with
respect to Transferor and NBCUniversal’s business made available pursuant to the
terms of the Transaction Documents and any other proprietary information with
respect to this transaction, provided that, (i) each party may disclose
information to the extent required by law or required or requested by applicable
regulatory bodies, to its respective affiliates, accountants, lawyers and
regulators, as deemed necessary, and that the Agents may disclose the
information, as requested, to the rating agencies, and, subject to agreement to
the terms hereof, providers of credit enhancement or liquidity to Co-Acquirers
and potential Co-Acquirers, and (ii) the Conduits may provide certain general
information to commercial paper dealers in accordance with the customary
practices of such Conduit for disclosures to commercial paper dealers, it being
understood that any such disclosure will occur only upon an adverse development
with respect to the transaction, as determined by such Conduit; and provided,
further, that no party shall have any obligation of confidentiality in respect
of any information which may be generally available to the public or becomes
available to the public through no fault of such party.

(b) Notwithstanding any other provision herein, or in any other Transaction
Document, each Conduit, each Bank, each Investor Agent and the Program Agent
hereby confirms that the Transferor, NBCUniversal and the Servicer (and each
employee, representative or other agent of each such party) may disclose to any
and all Persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of the transaction contemplated by this Agreement and the other
Transaction Documents.

SECTION 11.07 GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT,
PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF
PERFECTION OR NON-PERFECTION OF THE INTERESTS OF THE INVESTORS AND THE BANKS IN
THE RECEIVABLES AND THE SALE AGREEMENTS ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

SECTION 11.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

75



--------------------------------------------------------------------------------

SECTION 11.09 Survival of Termination. The provisions of Sections 2.08, 2.10,
6.07, 10.01, 11.04, 11.05 and 11.06 shall survive any termination of this
Agreement.

SECTION 11.10 Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan in New York City or the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Transaction Documents, and each party hereto hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such New York State court or, to the extent permitted
by law, in such Federal court. The parties hereto hereby irrevocably waive, to
the fullest extent they may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(b) Each of the Transferor, the Parent and the Servicer consents to the service
of any and all process in any such action or proceeding by the mailing of copies
of such process to it at its address specified in Section 11.02. Nothing in this
Section 11.10 shall affect the right of the Conduits, any Bank or any Agent to
serve legal process in any other manner permitted by law.

SECTION 11.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

SECTION 11.12 Addition of Originator. The Program Agent, the Investor Agents and
the Co-Acquirers each hereby agree, severally and not jointly, upon the written
request of the Transferor and NBCUniversal, to endeavor in good faith (and
without requiring the payment of any additional commitment or similar type fees
in excess of those payable pursuant to the terms of the Fee Letter) to
accommodate the addition of additional wholly owned domestic subsidiaries of
NBCUniversal (each, a “Proposed Originator”), as an originator of Originator
Receivables hereunder in addition to NBCUniversal and the Transferring
Subsidiaries (each such event, an “Addition”), provided that:

(a) the Subsidiary Sale and Purchase Agreement shall have been amended to add
the Proposed Originator as a seller of Receivables thereunder on terms and
conditions substantially similar to those applicable to the Transferring
Subsidiaries on the date hereof;

(b) the SCA shall have been amended to add the Proposed Originator as an
Originator thereunder on terms and conditions substantially similar to those
applicable to the Transferring Subsidiaries on the date hereof;

 

76



--------------------------------------------------------------------------------

(c) no Event of Termination or Incipient Event of Termination is existing and
the proposed Addition shall not cause an Event of Termination or Incipient Event
of Termination;

(d) the Program Agent and the Investor Agents shall have received a certificate
from the Servicer and the Proposed Originator stating that all arrangements and
procedures necessary for the Servicer to satisfy its obligations set forth in
Section 6.02(g) regarding Servicer Reports with respect to the Proposed
Originator are in place;

(e) the Proposed Originator, NBCUniversal, the Servicer and the Transferor shall
execute and deliver, as applicable, such other agreements, opinions, lien
searches, financing statements, instruments, documents and information (whether
financial or otherwise) as the Program Agent and the Investor Agents may
reasonably request, in form and substance satisfactory to them, to effectuate
the Addition; and

(f) any Addition shall be subject to the receipt of all necessary credit
approvals on the part of the Program Agent, the Investor Agents and the
Co-Acquirers, as applicable.

[Remainder of page intentionally left blank.]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

TRANSFEROR:     NBCUNIVERSAL RECEIVABLES FUNDING LLC     By:  

    /s/ James F. Leddy

      Name:       Title: Authorized Signatory SERVICER AND PARENT:    
NBCUNIVERSAL MEDIA, LLC     By:  

    /s/ James F. Leddy

      Name:       Title: Authorized Signatory



--------------------------------------------------------------------------------

 

PROGRAM AGENT:    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH

    By:  

    /s/ Aditya Reddy

      Name:       Title: Managing Director INVESTOR AGENTS:    

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH, as an Investor Agent

    By:  

    /s/ Aditya Reddy

      Name:       Title: Managing Director    

MIZUHO CORPORATE BANK, LTD.,

as an Investor Agent

    By:  

    /s/ Bertram H. Tang

      Name:       Title: Authorized Signatory    

PNC BANK, NATIONAL ASSOCIATION,

as an Investor Agent

    By:  

    /s/ William Falcon

      Name:       Title: Vice President



--------------------------------------------------------------------------------

 

CONDUITS:     GOTHAM FUNDING CORPORATION     By:  

    /s/ David V. DeAngelis

      Name:       Title: Vice President     VICTORY RECEIVABLES CORPORATION    
By:  

    /s/ David V. DeAngelis

      Name:       Title: Vice President     WORKING CAPITAL MANAGEMENT CO., L.P.
    By:  

    /s/ Shinichi Nochiide

      Name:       Title: Attorney-in-Fact     MARKET STREET FUNDING LLC     By:
 

    /s/ Doris Hearn

      Name:       Title: Vice President



--------------------------------------------------------------------------------

 

BANKS:  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

NEW YORK BRANCH

  By:  

    /s/ Joe Carlos

    Name:       Title: Vice President   Percentage:      40%   MIZUHO CORPORATE
BANK, LTD.   By:  

    /s/ Bertram H. Tang

    Name:       Title: Authorized Signatory   Percentage:      26.66667%   PNC
BANK, NATIONAL ASSOCIATION   By:  

    /s/ Meredith Jermann

    Name:       Title: Vice President   Percentage:      33.33333%



--------------------------------------------------------------------------------

SCHEDULE I

Collection Accounts

 

Name and Address of Bank(s)

  

Name and Address
of Processor(s)

of Lock-Boxes*

  

Name of
Accountholder

  

Account Number(s)

  

Lock-Box Number(s) and Address(es)

JP Morgan Chase (New York)

1 Chase Manhattan Plaza

New York, NY 10005

   N/A    NBCUniversal Media, LLC   

Account No.

Account Title:

SWIFT Code:

ABA No.

   N/A

Bank of America N.A.

1401 Elm Street

Dallas, TX 75202

   N/A    NBCUniversal Media, LLC   

Account No.

Account Title:

SWIFT Code:

ABA No.

  

 

* To be furnished if different from name of the bank maintaining such Collection
Account.



--------------------------------------------------------------------------------

SCHEDULE II

Credit and Collection Policies

[See attached]



--------------------------------------------------------------------------------

SCHEDULE II.10

Form of Obligor Notification

[Address of Servicer]

[Date]

[Obligor Name]

[Obligor Street Address]

[Obligor City, State and ZIP]

Attention: [Obligor Contact]

RE: Notice of Transfer of Receivables

Dear [Obligor Contact]:

This letter shall serve as written notice to you that NBCUniversal Media, LLC or
any of its subsidiaries or affiliates listed on Schedule C attached hereto
(each, a “Transferor” and together, the “Transferors”) has transferred those
receivables listed on Schedule A attached hereto owing by you [and any
receivables hereafter arising that are payable by you to any Transferor] to The
Bank of Tokyo Mitsubishi UFJ, Ltd., New York Branch, as Program Agent on behalf
of several acquirers. Accordingly, from this day forward, please remit all
amounts due and owing on such receivables to the account described on Schedule B
attached hereto.

 

Very truly yours, NBCUNIVERSAL MEDIA, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF TRANSFERRED RECEIVABLES

Your payment obligations to [name of Transferring Subsidiary] arising from or
consisting of cable and network advertising sales or cable and satellite
subscriber fees, including any right of [name of Transferring Subsidiary] to
interest charges, finance charges, insurance charges, maintenance, taxes and
other similar charges and other related obligations, in each case paid on or
after the date hereof (collectively, the “Receivables”) shall be paid to the
account(s) specified on Schedule B.



--------------------------------------------------------------------------------

SCHEDULE B

ACCOUNT DETAILS

Bank: [Bank Name]

Location: [Bank Street Address]

                [Bank City, State and ZIP]

ABA Routing No.: [        ]

Account Name: [                    ]

Account No.: [        ]

For further credit to: [        ]

Reference: [Obligor Name]



--------------------------------------------------------------------------------

SCHEDULE C

TRANSFERORS

 

  1. Bravo MediaLLC

  2. Chiller LLC

  3. Cloo LLC

  4. CNBC LLC

  5. CNBC World LLC

  6. Estrella Communications LLC

  7. Healthology LLC

  8. iVillage LLC

  9. iVillage Publishing LLC

  10. Knowledgeweb LLC

  11. KNTV Television LLC

  12. MSNBC Cable L.L.C.

  13. Mun2 Television, LLC

  14. NBC Facilities LLC

  15. NBC News Channel LLC

  16. NBC Subsidiary (KNBC-TV) LLC

  17. NBC Subsidiary (WCAU-TV), L.P.

  18. NBC Subsidiary (WMAQ-TV) LLC

  19. NBC Subsidiary (WRC-TV) LLC

  20. NBC Subsidiary (WTVJ-TV) LLC

  21. NBC TV Stations Sales & Marketing LLC

  22. NBCWest, LLC

  23. Online Games LLC

  24. Outlet Broadcasting LLC

  25. Oxygen Cable, LLC

  26. Telemundo Las Vegas LLC

  27. Telemundo Network Group LLC

  28. Telemundo of Arizona LLC

  29. Telemundo of Denver LLC

  30. Telemundo of Florida LLC

  31. Telemundo of Northern California LLC

  32. Telemundo of Texas LLC

  33. Universal HD LLC

  34. Universal Television Networks

  35. Video 44

  36. WNJU-TV Broadcasting LLC

  37. Your Total Health LLC



--------------------------------------------------------------------------------

SCHEDULE II.10-A

Form of Obligor Payment Termination Notice

[Address of Servicer]

[Date]

[Obligor Name]

[Obligor Street Address]

[Obligor City, State and ZIP]

Attention: [Obligor Contact]

RE: Notice of Transfer of Receivables

Dear [Obligor Contact]:

This letter shall serve as written notice to you that from this day forward, you
are requested to remit all amounts due and owing on any receivables listed on
Schedule A to the account described on Schedule B attached hereto.

 

Very truly yours, NBCUNIVERSAL MEDIA, LLC By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF TRANSFERRED RECEIVABLES

Your payment obligations to [name of Transferring Subsidiary] arising from or
consisting of cable and network advertising sales or cable and satellite
subscriber fees, including any right of [name of Transferring Subsidiary] to
interest charges, finance charges, insurance charges, maintenance, taxes and
other similar charges and other related obligations, in each case paid on or
after the date hereof (collectively, the “Receivables”) shall be paid to
[Transferring Subsidiary] at the account(s) specified on Schedule B.



--------------------------------------------------------------------------------

SCHEDULE B

ACCOUNT DETAILS

Bank: [Bank Name]

Location: [Bank Street Address]

                [Bank City, State and ZIP]

ABA Routing No.: [        ]

Account Name: [                    ]

Account No.: [        ]

For further credit to: [        ]

Reference: [        ]

:



--------------------------------------------------------------------------------

SCHEDULE III

Addresses

Transferor:

 

NBCUniversal Receivables Funding LLC 30 Rockefeller Plaza, 10th Floor, Rm. 4744E
New York, NY 10112 Attention:    Jason Davidson    Karolina Ocipka Telephone:   
212-664-3664 (Jason Davidson)    212-664-2779 (Karolina Ocipka) Fax:   
212-664-4878 (Department Fax) E-mail:    jason.davidson@nbcuni.com   
karolina.ocipka@nbcuni.com

NBCUniversal:

 

NBCUniversal Media, LLC 30 Rockefeller Plaza, Rm. 4741E New York, NY 10112
Attention:    Jason Davidson    Karolina Ocipka Telephone:    212-664-3664
(Jason Davidson)    212-664-2779 (Karolina Ocipka) Fax:    212-664-4878
(Department Fax) E-mail:    jason.davidson@nbcuni.com   
karolina.ocipka@nbcuni.com

Program Agent:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Program Agent Securitization Group
1251 Avenue of the Americas, 12th floor New York, NY 10020 Attention:    Luna K.
Mills    Elizabeth Colon Telephone:    212-782-6959 Fax:    212-782-6448 E-mail:
   securitization_reporting@us.mufg.jp



--------------------------------------------------------------------------------

Investor Agents:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Investor Agent Securitization Group
1251 Avenue of the Americas, 12th floor New York, NY 10020 Attention:    Luna K.
Mills    Elizabeth Colon Telephone:    212-782-6959 Fax:    212-782-6448 E-mail:
   securitization_reporting@us.mufg.jp

 

PNC Bank, National Association, as Investor Agent P3-P3PP-04-1 225 Fifth Avenue
Pittsburgh, PA 15222 Attention:    Tony Stahley Telephone:    412-768-2266 Fax:
   412-762-9184 Email:    m.brown@pnc.com    eric.bruno@pnc.com   
ralph.stahley@pnc.com    lauren.asaro@pnc.com    Kerry.weeks@pnc.com   
pncconduitgroup@pnc.com

Mizuho Corporate Bank, Ltd., as Investor Agent

For Servicer Reports and Notices for Initial Acquisitions and Additional Capital
Payments:

 

Mizuho Corporate Bank, Ltd., as Investor Agent Americas Financial Products
Division Securitization & Structured Finance 1251 Avenue of the Americas New
York, NY 10020 Attention:    Raffi Dawson    Johan Andreasson    David Krafchik
Telephone:    212-282-3526 (Raffi Dawson)    212-282-3544 (Johan Andreasson)   
212- 282-4998 (David Krafchik) Fax:    212-282-4105 E-mail:   
raffi.dawson@mizuhocbus.com    johan.andreasson@mizuhocbus.com   
david.krafchik@mizuhocbus.com



--------------------------------------------------------------------------------

For all other notices:

 

Mizuho Corporate Bank, Ltd., as Investor Agent Americas Financial Products
Division Securitization & Structured Finance 1251 Avenue of the Americas New
York, NY 10020 Attention:    Raffi Dawson    Johan Andreasson Telephone:   
212-282-3526 (Raffi Dawson)    212-282-3544 (Johan Andreasson)    212- 282-4998
(David Krafchik) Fax:    212-282-4105 E-mail:    raffi.dawson@mizuhocbus.com   
johan.andreasson@mizuhocbus.com

 

with a copy to: Mizuho Corporate Bank (USA) Telecom, Media & Technology 1251
Avenue of the Americas New York, NY 10020 Attention:    Daniel Guevara
Telephone:    212-282-4537 Fax:    212-282-4488 E-mail:   
daniel.guevara@mizuhocbus.com



--------------------------------------------------------------------------------

SCHEDULE IV

Transferor UCC Information

 

Name:   NBCUniversal Receivables Funding LLC Address:   30 Rockefeller Plaza, NY
NY 10112, Rm. 4744E Jurisdiction of Organization:   Delaware UCC Filing Office:
  Secretary of State of Delaware Organizational Identification No:   5050727
FEIN:   45-3612743



--------------------------------------------------------------------------------

SCHEDULE V

Transferring Subsidiaries

 

  1. Bravo Media LLC

  2. Chiller LLC

  3. Cloo LLC

  4. CNBC LLC

  5. CNBC World LLC

  6. Estrella Communications LLC

  7. Healthology LLC

  8. iVillage LLC

  9. iVillage Publishing LLC

  10. Knowledgeweb LLC

  11. KNTV Television LLC

  12. MSNBC Cable L.L.C.

  13. Mun2 Television, LLC

  14. NBC Facilities LLC

  15. NBC News Channel LLC

  16. NBC Subsidiary (KNBC-TV) LLC

  17. NBC Subsidiary (WCAU-TV), L.P.

  18. NBC Subsidiary (WMAQ-TV) LLC

  19. NBC Subsidiary (WRC-TV) LLC

  20. NBC Subsidiary (WTVJ-TV) LLC

  21. NBC TV Stations Sales & Marketing LLC

  22. NBCWest, LLC

  23. Online Games LLC

  24. Outlet Broadcasting LLC

  25. Oxygen Cable, LLC

  26. Telemundo Las Vegas LLC

  27. Telemundo Network Group LLC

  28. Telemundo of Arizona LLC

  29. Telemundo of Denver LLC

  30. Telemundo of Florida LLC

  31. Telemundo of Northern California LLC

  32. Telemundo of Texas LLC

  33. Universal HD LLC

  34. Universal Television Networks

  35. Video 44

  36. WNJU-TV Broadcasting LLC

  37. Your Total Health LLC



--------------------------------------------------------------------------------

SCHEDULE VI

Concentration Limit Percentages

The applicable Concentration Limit Percentage shall be determined according to
the following table for Obligors who have long-term or short-term unsecured debt
ratings assigned to them by S&P and Moody’s. In the case of Obligors who have
both a short-term and a long-term rating, the short-term rating shall apply. In
the case of split-rated Obligors, the lower limit shall apply.

 

Short Term
(S&P/Moody’s)    Long Term
(S&P/Moody’s)    Concentration Limit
Percentage   A-1 / P-1    A+ / A1      10.00 %  A-2 / P-2    BBB+ / Baa1     
5.00 %  A-3 / P-3    BBB- / Baa3      3.33 %  All other    All other      2.00
% 

Notwithstanding the foregoing, the Concentration Limit Percentage for any
Obligor at any time may be such higher percentage (“Special Concentration Limit
Percentage”) for such Obligor as is designated by the Program Agent and each
Investor Agent, in each case pursuant to their sole discretion based on the
financial profile of such Obligor, in a writing delivered to the Transferor;
provided that (i) the Special Concentration Limit Percentage for DirecTV
Holdings LLC is 6.00%, and (ii) the Program Agent or any Investor Agent may
cancel any Special Concentration Limit Percentage (including the Special
Concentration Limit Percentage for DirecTV Holdings LLC)upon three Business
Days’ notice to the Transferor.



--------------------------------------------------------------------------------

SCHEDULE VII

Transferor’s Account and Investor Agent’s Accounts

Transferor’s Account:

 

Bank:    Bank of America, N.A. ABA No.:    Account name:    Account number:   

Investor Agents’ Accounts:

The Bank Of Tokyo-Mitsubishi UFJ, Ltd., New York Branch:

 

Bank:    Bank of Tokyo-Mitsubishi UFJ NY Branch ABA No.:    Account name:   
Account number:   

PNC Bank, National Association:

For payment of the Co-Acquirer Fee (as such term is defined in the Fee
Agreement):

 

Bank:    PNC Bank, NA ABA No.:    Account name:    Account number:    Ref:   
Attn:   

For payment of all other amounts:

 

Bank:    PNC Bank, NA ABA No.:    Account name:    Account number:    Ref:   

Mizuho Corporate Bank, Ltd.:

 

Bank:    Mizuho Corporate Bank, Ltd. ABA No.:    Account name:    Account
number:   



--------------------------------------------------------------------------------

SCHEDULE VIII

Settlement Dates

[See attached]



--------------------------------------------------------------------------------

SCHEDULE IX

Perfection Representations And Warranties

1. General. This Agreement creates in favor of the Program Agent, for its
benefit and the ratable benefit of the Conduits, the Banks and the Investor
Agents, a valid and continuing security interest in the Receivables, the Related
Security and Collections in respect thereof and the other assets of the
Transferor in which a security interest is granted hereunder (for the purposes
of this Schedule IX, the “Assets”), which (a) is enforceable against creditors
of and purchasers from Transferor and (b) will be prior to all other Liens in
such property.

2. Characterization. The Receivables constitute “accounts” or “payment
intangibles” within the meaning of UCC Section 9-102.

3. Creation. Immediately prior to its grant of a security interest in the Assets
pursuant to this Agreement, Transferor owns and has good and marketable title to
such Assets free and clear of any Lien in such property.

4. Perfection. Transferor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest of the Program Agent,
for its benefit and the ratable benefit of the Conduits, the Banks and the
Investor Agents, in the Assets granted by the Transferor hereunder.

5. Priority. Other than the security interests granted to the Program Agent
pursuant to this Agreement, Transferor has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Assets, except as
permitted by this Agreement. Transferor has not authorized the filing of and is
not aware of any financing statements against Transferor that include a
description of collateral covering the Assets other than any financing statement
(i) in favor of the Program Agent, for its benefit and the ratable benefit of
the Conduits, the Banks and the Investor Agents, (ii) that has been terminated,
or (iii) that has been granted pursuant to the terms of the Transaction
Documents. Transferor is not aware of any judgment lien, ERISA lien or tax lien
filings against it.

6. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement, the representations contained in this Schedule IX shall be
continuing and remain in full force and effect.

7. No Waiver. The parties to this Agreement shall not, without the consent of
the other parties, waive any of the representations and warranties in this
Schedule IX.

8. Transferor to Maintain Perfection and Priority. Transferor covenants that,
until the RAA Final Payment Date, Transferor shall take such action, or execute
and deliver such instruments as may be necessary or reasonably advisable
(including such actions as are reasonably requested by the Program Agent) to
maintain and perfect, as a first priority interest, the security interest of the
Program Agent in the Assets.



--------------------------------------------------------------------------------

SCHEDULE X

Tax Liens

 

Number

  

Entity

   Jurisdiction   

Office of Filing

   File Number    File Date    Amount Due     

Filer/ Creditor

   Type 1.     

CNBC LLC

   DE   

County Clerks Office New York

   002732313-01    09/09/10      229,811.76      

New York City Department of Finance

   STL 2.   a.   

Estrella Communications LLC

   DE   

Recorder’s Office Los Angeles County California

   06 2072860    09/18/06      7,399.02      

Los Angeles County Tax Collector

   TAX   b.       DE   

Recorder’s Office Los Angeles County California

   06 2072861    09/18/06      1,500.85      

Los Angeles County Tax Collector

   TAX 3.   a.   

Healthology LLC

   DE   

County Clerks Office New York

   002429089-01    06/18/08      215.52      

NY State Dept of Taxation and Finance

   STL   b.       DE   

County Clerks Office New York

   002654259-01    01/26/10      1,400.39      

NY State Dept of Taxation and Finance

   STL   c.       DE   

County Clerks Office New York

   002690130-01    05/04/10      1,053.54      

NY State Dept of Taxation and Finance

   STL 4.   a.   

iVillage LLC

   DE   

County Clerks Office New York

   002298235-01    07/31/07      16,020.36      

NY State Dept of Taxation and Finance

   STL   b.       DE   

County Clerks Office New York

   002796119-01    02/22/11      168,995.74      

Commissioner of Labor State of New York

   LABOR 5.   a.   

NBC West, LLC

   DE   

Recorder’s Office Los Angeles County California

   20042401431    09/17/04      1,139.50      

Los Angeles County Tax Collector

   TAX   b.       DE   

Recorder’s Office Los Angeles County California

   05 3165378    12/22/05      1,187.59      

State of California Employment Development Department

   TAX   c.       DE   

Recorder’s Office Los Angeles County California

   20080425185    03/12/08      4,282.96      

Los Angeles County Tax Collector

   TAX



--------------------------------------------------------------------------------

ANNEX A-1

Form of Monthly Report

[See attached]



--------------------------------------------------------------------------------

ANNEX A-2

Form of Weekly Report

[To be determined]



--------------------------------------------------------------------------------

ANNEX A-3

Pre-Closing Date Report

[See attached / To be updated prior to Initial Acquisition Date]



--------------------------------------------------------------------------------

ANNEX B

Form of Notice for Initial Acquisition and Additional Capital Payments

[DATE]

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

New York Branch, as Agent

1251 Avenue of the Americas

New York, NY 10020

PNC Bank, National Association, as Investor Agent

P3-P3PP-04-1

225 Fifth Avenue

Pittsburgh, PA 15222

Mizuho Corporate Bank, Ltd., as Investor Agent

Americas Financial Products Division

Securitization & Structured Finance

1251 Avenue of the Americas

New York, NY 10020

Re: Receivables Acquisition Agreement dated as of December 5, 2011 among
NBCUniversal Receivables Funding LLC, as transferor (the “Transferor”), Gotham
Funding Corporation, as a Conduit, Victory Receivables Corporation, as a
Conduit, Market Street Funding LLC, as a Conduit, Working Capital Management
Co., L.P., as a Conduit, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
(“BTMU”), as a Bank and an Investor Agent, PNC Bank, National Association
(“PNC”), as a Bank and an Investor Agent, Mizuho Corporate Bank, Ltd.
(“Mizuho”), as a Bank and an Investor Agent, BTMU, as program agent (the
“Program Agent”) for the Conduits and the Banks, and NBCUniversal Media,
LLC (“NBCUniversal”, or “Parent”), individually and as Servicer (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Agreement”)



--------------------------------------------------------------------------------

Ladies and Gentlemen:

This notice is delivered to you pursuant to Section 2.02[(a)][(c)]1 of the
Agreement. Unless otherwise defined herein, all capitalized terms used herein
will have the respective meanings assigned to them in the Agreement.

The Transferor hereby requests [an initial acquisition of Receivables Assets] [a
Capital Payment] having aggregate Investment in the amount of $[        ]2 be
made on [                     ]3 (the “Capital Date”). After giving effect to
the requested aggregate Investment, the Total Investment will not exceed the
Total Investment Limit. The amount of the estimated Deferred Consideration on
such date (after giving effect to such [acquisition][Capital Payment]) is
$[        ]. [The duration of the initial Fixed Period for Receivable Interests
arising out of such [acquisition] [Capital Payment] shall be
                     .]4 The allocation of the requested aggregate Investment
and the Deferred Consideration among each of the Groups is as follows:

 

Group

   Percentage     Investment      Deferred Consideration  

BTMU

     40 %    $                    $                

PNC

     33.33333 %    $                    $                

Mizuho

     26.66667 %    $                    $                

Total

     100 %    $                    $                

Each of the Transferor and the Servicer hereby certifies and warrants (and the
Transferor and the Servicer by accepting the payment of the Investment shall be
deemed to have certified) (each as to itself) that on the date hereof and as of
the Capital Date, (i) the representations and warranties contained in
Section 4.01 and 4.02 of the Agreement are correct in all material respects (or,
to the extent that any representation or warranty is qualified by a materiality
standard, such representation and warranty is true and correct in all respects
(after taking such standard into account)) on and as of such day as though made
on and as of such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date), (ii) no event has occurred and is continuing,
or would result from such acquisition or Capital Payment, as applicable, that
constitutes an Event of Termination, an Incipient Event of Termination, a
Servicer Default or an Incipient Servicer Default.

 

1  Section 2.02(a) relates to the initial acquisition; Section 2.02(c) relates
to Capital Payments.

2  Such amount, with respect to the initial acquisition shall not be less than
$250,000,000, and with respect to a Capital Payment, shall not be less than
$75,000,000

3  Such date shall be a Business Day

4  To be utilized only if the Assignee Rate is to apply.



--------------------------------------------------------------------------------

The Transferor agrees that if, prior to the time that the acquisition or Capital
Payment, as applicable, requested hereby is made, any matter certified to herein
will not be true and correct at such time as if then made, it will immediately
so notify the Investor Agents.

Please wire transfer the proceeds of the requested Investment or Capital
Payment, as applicable, to the Transferor’s account set forth on Schedule VII to
the Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the Transferor and the Servicer has caused this notice to be executed
and delivered, and the certifications and warranties contained herein to be
made, by its duly authorized officer as of the date first above written.

 

NBCUNIVERSAL RECEIVABLES FUNDING

LLC, as Transferor

By:  

 

  Name:     Title:  

 

NBCUNIVERSAL MEDIA, LLC, as Servicer By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ANNEX C

Forms of Opinions of Counsel

[See attached]



--------------------------------------------------------------------------------

ANNEX D

Form of Assignment and Acceptance Agreement

Dated                 , 201    

Reference is made to the Receivables Acquisition Agreement dated as of
December 5, 2011, as amended to date (the “Agreement”) among NBCUNIVERSAL
RECEIVABLES FUNDING LLC, a Delaware limited liability company (the
“Transferor”), GOTHAM FUNDING CORPORATION, as a Conduit (as defined in the
Agreement), VICTORY RECEIVABLES CORPORATION, as a Conduit, MARKET STREET FUNDING
LLC, as a Conduit, WORKING CAPITAL MANAGEMENT CO., L.P., as a Conduit, THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Bank (as defined
in the Agreement) and an Investor Agent (as defined in the Agreement), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as a Bank and an Investor Agent, MIZUHO CORPORATE
BANK, LTD. (“Mizuho”), as a Bank and an Investor Agent, BTMU, as program agent
(the “Program Agent”) for the Conduits and the Banks, and NBCUNIVERSAL MEDIA,
LLC, a Delaware limited liability company (“NBCUniversal” or “Parent”),
individually and as Servicer. Terms defined in the Agreement are used herein
with the same meaning.

                    (the “Assignor”),                     (the “Assignee”) and
                    , in its capacity as Investor Agent for the Group which
includes the Assignor and the Assignee (the “Group Investor Agent”), agree as
follows:

1. Purchase and Sale of Interest. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations as a Bank under
the Agreement as of the date hereof equal to the percentage (the “Percentage”)
interest specified on the signature page hereto of all outstanding rights and
obligations of all Banks under the Agreement. After giving effect to such sale
and assignment (and any other sales and assignments by the Assignor which are
effective concurrently), the Assignee will be a Related Bank for [Name of
Conduit] and the Committed Acquisition Limit of the Assignor and the Assignee
and the amount of the Investment held by the Assignor and the Assignee will be
as set forth in Section 2 of the signature page hereto. [As consideration for
the sale and assignment contemplated in this Section 1, the Assignee shall pay
to the Assignor on the Effective Date (as hereinafter defined) in immediately
available funds an amount equal to $        , representing the purchase price
payable by the Assignee for the interests in the Receivable Interests sold and
assigned to the Assignee under this Section 1.]1

 

1  Include bracketed text if Assignor holds a portion of Investment on the
Effective Date.



--------------------------------------------------------------------------------

2. Representations and Disclaimers of Assignor. The Assignor:

(i) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim created by or arising as a result of a claim against the
Assignor;

(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement or the other Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Agreement or any other instrument or document furnished pursuant thereto;
and

(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Transferor, the Servicer or any
Originator or the performance or observance by the Transferor, the Servicer or
any Originator of any of its obligations under the Agreement or any other
instrument or document furnished pursuant thereto.

3. Representations and Agreements of Assignee. The Assignee:

(i) confirms that it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Sections
5.01(l)(i) and (l)(ii) of the Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Acceptance Agreement;

(ii) agrees that it will, independently and without reliance upon the Program
Agent, any Investor Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement;

(iii) appoints and authorizes the Program Agent and the Group Investor Agent to
take such action as agent on its behalf and to exercise such powers under the
Agreement as are delegated to the Program Agent and the Group Investor Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto;

(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement and this Assignment and
Acceptance Agreement are required to be performed by it as a Bank;

(v) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof;

(vi) represents that this Assignment and Acceptance Agreement has been duly
authorized, executed and delivered by such Assignee pursuant to its corporate
powers and constitutes the legal, valid and binding obligation of such Assignee;
and



--------------------------------------------------------------------------------

(vii) if the Assignee is organized under the laws of a jurisdiction outside the
United States, (A) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Agreement or such other documents
as are necessary to indicate that all such payments are subject to such taxes at
a rate reduced by an applicable tax treaty, and (B) agrees to provide the
Program Agent and the Group Investor Agent (to the extent permitted by
applicable law) with similar forms for each subsequent tax year of the Assignee
in which payments are to be made to the Assignee under the Agreement.

4. Obligations of the Assignee, Including Confidentiality. The Assignee agrees
to abide by any obligations on the part of a Bank set forth in the Agreement
and, where applicable, this Assignment and Acceptance Agreement, including,
without limitation, obligations on the part of a Bank to maintain
confidentiality in accordance with Section 11.06 of the Agreement.

5. Bank Credit Decision. The Assignee acknowledges that it has, independently
and without reliance upon the Program Agent, any Investor Agent or any other
Bank and based on the most recent financial statements delivered pursuant to
Sections 5.01(l)(i) and (l)(ii) of the Agreement and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. The Assignee also acknowledges that it
will, independently and without reliance upon the Program Agent or any of its
Affiliates, any Investor Agent or any of its Affiliates, or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

6. Miscellaneous. (a) Following the execution of this Assignment and Acceptance
by the Assignor and the Assignee and (if the consent of the Transferor is
required pursuant to Section 11.03(a) of the Agreement) the Transferor, it will
be delivered to the Group Investor Agent for acceptance and recording by the
Group Investor Agent. The effective date of this Assignment and Acceptance
Agreement shall be the date of acceptance thereof by the Group Investor Agent,
unless otherwise specified on the signature page hereto (the “Effective Date”).
Upon such acceptance and recording by the Group Investor Agent, the Group
Investor Agent shall deliver a fully executed counterpart of this Assignment and
Acceptance Agreement to the Program Agent.

(b) Upon such acceptance and recording by the Program Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Agreement and, to the extent
provided in this Assignment and Acceptance Agreement, have the rights and
obligations of a Bank thereunder and hereunder and (ii) the Assignor shall, to
the extent provided in this Assignment and Acceptance Agreement, relinquish its
rights and be released from its obligations under the Agreement.

(c) Upon such acceptance and recording by the Program Agent, from and after the
Effective Date, the Group Investor Agent shall make all payments under the
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of Investment, Yield and fees with respect thereto) to
the Assignee. The Assignor and Assignee



--------------------------------------------------------------------------------

shall make all appropriate adjustments in payments under the Agreement for
periods prior to the Effective Date directly between themselves.

7. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on the
signature page hereto.



--------------------------------------------------------------------------------

Signature Page

to NBCUniversal Receivables Funding LLC

Assignment and Acceptance Agreement

Dated                 , 20    

 

Section 1.

  

Percentage:

          % 

Section 2.

  

Assignee’s Committed Acquisition Limit:

   $                

Assignor’s remaining Committed Acquisition Limit:

   $                

Aggregate outstanding Investment of Receivable Interests held by the Assignee:

   $                

Remaining aggregate outstanding Investment of Receivable Interests held by the
Assignor:

   $                

Section 3.

  

Effective Date:6

                         ,20       

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

Address for Notices:

[Insert]

 

6  This date should be no earlier than the date of acceptance by the Group
Investor Agent.



--------------------------------------------------------------------------------

 

Consented to (if required by Section 11.03(a) of the Agreement): NBCUNIVERSAL
RECEIVABLES FUNDING LLC By:  

 

  Name:   Title:

 

 

Accepted this      day of                 , 201  

[NAME OF INVESTOR AGENT], as Group Investor Agent

By:  

 

  Name:   Title:

 

Receipt Acknowledged:

THE BANK OF TOKYO-MITSUBISHI

UFJ, LTD., NEW YORK BRANCH, as Program Agent

By:  

 

  Name:   Title: